Exhibit 10.32
EXECUTION VERSION
















AMENDED AND RESTATED
ASSET PURCHASE AGREEMENT
BY AND AMONG
SYNERGY PHARMACEUTICALS INC.,
SYNERGY ADVANCED PHARMACEUTICALS, INC.,
BAUSCH HEALTH COMPANIES INC.
AND
BAUSCH HEALTH IRELAND LIMITED
DATED AS OF JANUARY 4, 2019

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I THE ACQUISITION
6
 
Section 1.1.
Acquired Assets
6
 
Section 1.2.
Excluded Assets
8
 
Section 1.3.
Assumed Liabilities
10
 
Section 1.4.
Excluded Liabilities
11
 
Section 1.5.
Assignment of Assigned Contracts
13
 
Section 1.6.
Purchase Price; Deposit Funds
15
 
Section 1.7.
Withholding
16
 
Section 1.8.
Designation Rights
17
 
Section 1.9.
Purchase Price Allocation
17
 
Section 1.10.
GTN Receivables
18
 
 
 
 
ARTICLE II THE CLOSING
18
 
Section 2.1.
Closing
18
 
Section 2.2.
Deliveries at the Closing
18
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS
20
 
Section 3.1.
Qualification, Organization, Subsidiaries, etc.
20
 
Section 3.2.
Authority of the Sellers
20
 
Section 3.3.
Consents and Approvals
21
 
Section 3.4.
No Violations
21
 
Section 3.5.
Financial Statements; Books and Records
22
 
Section 3.6.
Title to Property; Sufficiency of Assets
23
 
Section 3.7.
Absence of Certain Changes
23
 
Section 3.8.
Brokers or Finders
23
 
Section 3.9.
Litigation
23
 
Section 3.10.
Intellectual Property
24
 
Section 3.11.
Privacy and Data Protection
26
 
Section 3.12.
Real Property Leases
27
 
Section 3.13.
Material Contracts
27
 
Section 3.14.
Compliance with Laws; Permits
29
 
Section 3.15.
Employee Benefit Matters
31
 
Section 3.16.
Labor Matters
32
 
Section 3.17.
Environmental Matters
32
 
Section 3.18.
Healthcare Regulatory Matters
32
 
Section 3.19.
Taxes
35
 
Section 3.20.
Customers; Suppliers
36
 
Section 3.21.
Insurance
36



-i-

--------------------------------------------------------------------------------




 
Section 3.22.
State Takeover Statutes
36
 
Section 3.23.
Related Party Transactions
36
 
Section 3.24.
Sufficiency of DIP Budget
37
 
Section 3.25.
No Other Representations
37
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BH AND THE PURCHASER
37
 
Section 4.1.
Qualification; Organization
37
 
Section 4.2.
Authority of BH and the Purchaser
38
 
Section 4.3.
Consents and Approvals
38
 
Section 4.4.
No Violations
38
 
Section 4.5.
Brokers
39
 
Section 4.6.
Financing
39
 
Section 4.7.
Interested Stockholders
39
 
Section 4.8.
No Other Representations
39
 
 
 
 
ARTICLE V COVENANTS
39
 
Section 5.1.
Conduct of Business Pending the Closing
39
 
Section 5.2.
Access and Information
43
 
Section 5.3.
Approvals and Consents; Cooperation; Notification
44
 
Section 5.4.
Further Assurances
47
 
Section 5.5.
Assets Held by Affiliates of the Sellers
47
 
Section 5.6.
Debtors-in-Possession
47
 
Section 5.7.
The Sale Motion and Bidding Procedures Motion
47
 
Section 5.8.
Sale Order
48
 
Section 5.9.
Cooperation with Respect to Bankruptcy Court Approvals
50
 
Section 5.10.
Non-Solicitation of Competing Bids
50
 
Section 5.11.
Bankruptcy Court Filings
51
 
Section 5.12.
Not a Back Up Bidder
51
 
Section 5.13.
Communications with Customers and Suppliers
52
 
Section 5.14.
Employee Matters
52
 
Section 5.15.
Parent Confidentiality Agreements; Post-Closing Confidentiality
54
 
Section 5.16.
Payments Received
55
 
Section 5.17.
Use of Names and Marks
55
 
Section 5.18.
NDC Code
55
 
Section 5.19.
Transfer of Regulatory Matters
56
 
Section 5.20.
Takeover Statutes
56
 
Section 5.21.
Reporting
56
 
Section 5.22.
Additional Actions
56
 
Section 5.23.
Minimum Inventory Purchases
56



-ii-

--------------------------------------------------------------------------------




 
Section 5.24.
DIP Facility
57
 
 
 
 
ARTICLE VI CONDITIONS PRECEDENT
58
 
Section 6.1.
Conditions Precedent to Obligation of the Sellers, BH and the Purchaser
58
 
Section 6.2.
Conditions Precedent to Obligation of the Sellers
58
 
Section 6.3.
Conditions Precedent to Obligation of BH and the Purchaser
59
 
Section 6.4.
Concurrent Delivery
60
 
 
 
 
ARTICLE VII TERMINATION
60
 
Section 7.1.
Termination
60
 
Section 7.2.
Effect of Termination
63
 
 
 
 
ARTICLE VIII GENERAL PROVISIONS
66
 
Section 8.1.
Tax Matters
66
 
Section 8.2.
Bulk Sales
67
 
Section 8.3.
Survival of Representations, Warranties and Covenants
67
 
Section 8.4.
Public Announcements
67
 
Section 8.5.
Notices
68
 
Section 8.6.
Descriptive Headings; Interpretative Provisions
69
 
Section 8.7.
No Strict Construction
70
 
Section 8.8.
Entire Agreement; Assignment
70
 
Section 8.9.
Governing Law; Submission of Jurisdiction; Waiver of Jury Trial
70
 
Section 8.10.
Expenses
70
 
Section 8.11.
Amendment
71
 
Section 8.12.
Waiver
71
 
Section 8.13.
Counterparts; Effectiveness
71
 
Section 8.14.
Severability; Validity; Parties in Interest
71
 
Section 8.15.
Specific Performance
71
 
Section 8.16.
Time of the Essence
71
 
Section 8.17.
Obligations of the Purchaser
71
 
Section 8.18.
Mutual Releases
71
 
 
 
 
ARTICLE IX DEFINITIONS
72



-iii-

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A
Form of Bidding Procedures Order

Exhibit B
Form of Bill of Sale

Exhibit C
Form of Assignment and Assumption Agreement

Exhibit D
Forms of Intellectual Property Assignment Agreements

Exhibit E
Form of Sale Order

Exhibit F
GTN Assumed Percentage Calculation

Exhibit G
DIP Facility Term Sheet



-iv-

--------------------------------------------------------------------------------






AMENDED AND RESTATED ASSET PURCHASE AGREEMENT
THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT, dated as of January 4, 2019
(this “Agreement”), is made by and among Synergy Pharmaceuticals Inc., a
Delaware corporation (the “Parent”), its wholly-owned subsidiary, Synergy
Advanced Pharmaceuticals, Inc., a Delaware corporation (together with the
Parent, in their capacities as debtors and debtors-in-possession, the
“Sellers”), Bausch Health Companies Inc., a corporation organized under the laws
of British Columbia, Canada (“BH”), and its wholly-owned subsidiary Bausch
Health Ireland Limited, a private limited company organized under the laws of
Ireland (the “Purchaser”). Each of the Sellers, BH and the Purchaser is referred
to individually herein as a “party” and collectively as the “parties.”
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in ARTICLE IX.
WHEREAS, the Sellers are engaged in the business of, directly or indirectly,
developing, making or having made, promoting, using, licensing and selling the
Products (such business, as conducted by the Sellers as of the date hereof, the
“Business”);
WHEREAS, the Sellers filed voluntary petitions for relief commencing cases
(collectively, the “Chapter 11 Case”) under Chapter 11 of Title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) on December 12, 2018
(the “Petition Date”);
WHEREAS, the Purchaser desires to purchase and accept, and the Sellers desire to
sell, convey, assign, transfer and deliver, or cause to be sold, conveyed,
assigned, transferred and delivered, to the Purchaser, all of the Acquired
Assets, and the Purchaser is willing to assume, and the Sellers desire to assign
and delegate to the Purchaser, all of the Assumed Liabilities, all in the manner
and subject to the terms and conditions set forth herein and in accordance with
Sections 105, 363 and 365 of the Bankruptcy Code, subject to the Purchaser’s
right to assign its rights and obligations hereunder to one of more of its
Affiliates (such sale and purchase of the Acquired Assets and such assignment
and assumption of the Assumed Liabilities, the “Acquisition”);
WHEREAS, the parties acknowledge and agree that the purchase by the Purchaser of
the Acquired Assets, and the assumption by the Purchaser of the Assumed
Liabilities, are being made at arm’s length and in good faith and without intent
to hinder, delay or defraud creditors of the Sellers or their Affiliates;
WHEREAS, the parties entered into that certain asset purchase agreement (the
“Original Asset Purchase Agreement”), dated as of December 11, 2018 (the
“Execution Date”) and now desire to amend and restate the terms and provisions
of the Original Asset Purchase in its entirety in accordance with and subject to
the terms and conditions of this Agreement;
WHEREAS, the execution and delivery of this Agreement and the Sellers’ ability
to consummate the transactions set forth in this Agreement are subject to, among
other things, the entry of the Sale Order under, inter alia, Sections 363 and
365 of the Bankruptcy Code; and


-5-



--------------------------------------------------------------------------------





WHEREAS, the parties desire to consummate the proposed transaction as promptly
as practicable after the Bankruptcy Court enters the Sale Order.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend and restate the Original
Asset Purchase Agreement in its entirety as follows; provided that this
Agreement and the rights and obligations of the parties hereunder shall continue
to be effective as of the Execution Date and references herein to the date of
this Agreement or the date hereof or similar phrases shall be deemed to be the
Execution Date:


ARTICLE I


THE ACQUISITION


Section 1.1.    Acquired Assets. On the terms and subject to the conditions set
forth in this Agreement and, subject to approval of the Bankruptcy Court,
pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, at the Closing,
the Sellers shall sell, assign, transfer, convey and deliver, or cause to be
sold, assigned, transferred, conveyed and delivered, to the Purchaser, and the
Purchaser shall purchase and accept from the Sellers, free and clear of all
Encumbrances of any and every kind, nature and description, other than Permitted
Post-Closing Encumbrances, all right, title and interest of the Sellers in, to
or under all of the rights, properties and assets of the Sellers of every kind
and description, wherever located, real, personal, or mixed, tangible or
intangible, to the extent owned, leased, licensed, used or held for use in or
relating to the Business, as the same shall exist on the Closing Date, other
than the Excluded Assets (collectively, the “Acquired Assets”), including all
right, title and interest of the Sellers in, to and under the Acquired Assets
that are listed or described below:
(a)    other than as set forth in Section 1.2(k), all of the Sellers’ accounts
receivable (but excluding any noncurrent accounts receivable) and any other
receivables of the Sellers, in each case as of the Closing Date;
(b)    all credits, claims for refunds, deposits for the benefit of third
parties and prepaid expenses (other than (x) all credits, refunds, deposits and
prepaid amounts with respect to Excluded Taxes and (y) to the extent not in
respect of Taxes, all credits, refunds, deposits and prepaid amounts that relate
primarily to any of the Excluded Assets or the Excluded Liabilities);
(c)    the Contracts listed, described or otherwise identified on Section 1.1(c)
of the Seller Disclosure Schedule, as such schedule may be amended from time to
time pursuant to Section 1.5(e) (such Contracts, the “Assigned Contracts”) and
the rights thereunder;
(d)    all raw materials, work-in-process, finished goods, supplies (including
clinical drug supplies), samples (including samples held by sales
representatives), components, packaging materials, and other inventories to
which the Sellers have title that are in the possession of the Sellers or any
third party and used or held for use in connection with any Product or an
Acquired Asset (collectively, “Inventory”);


-6-

--------------------------------------------------------------------------------





(e)    all machinery, equipment, apparatus, appliances, implements, computers
and computer-related hardware, files, documents, network and internet and
information technology systems-related equipment and all other tangible personal
and intangible property including all other fixed assets and items of personal
property used or held for use in the conduct of the Business or otherwise owned
by the Sellers, which shall include all servers and computers used to develop
and maintain code in various operating environments, all development environment
and software currently residing on such computers;
(f)    all Seller Intellectual Property, including Seller Registered
Intellectual Property (including the items listed on Section 1.1(f) of the
Seller Disclosure Schedule) and all of the Sellers’ rights therein, including
all rights to sue for and recover and retain damages for present and past
infringement thereof and, in the case of Trademarks that are Seller Intellectual
Property, all goodwill appurtenant thereto;
(g)    all rights under non-disclosure or confidentiality, invention and
Intellectual Property assignment agreements executed for the benefit of the
Sellers with current or former employees, consultants or contractors of the
Sellers or with third parties (in the case of rights under the Parent
Confidentiality Agreement, solely to the extent provided in Section 5.15(b));
(h)    all Books and Records, other than Retained Books and Records;
(i)    to the extent transferable, all Permits and all pending applications
therefor;
(j)    other than as set forth in Section 1.2(b) or Section 1.2(i), to the
extent transferable, all insurance policies and rights thereunder;
(k)    all goodwill and other intangible assets associated with the Business,
the Acquired Assets and the Assumed Liabilities;
(l)    all rights, claims, rebates, refunds, causes of action, actions, suits or
proceedings, hearings, audits, rights of recovery, rights of setoff, rights of
recoupment, rights of reimbursement, rights of indemnity or contribution and
other similar rights (known and unknown, matured and unmatured, accrued or
contingent, regardless of whether such rights are currently exercisable) against
any Person, including all warranties, representations, guarantees, indemnities
and other contractual claims (express, implied or otherwise) to the extent
related to the Business, the Acquired Assets or the Assumed Liabilities
(including any claims for past infringement or misappropriation) (without
duplication of the rights, claims or causes of action of any of the Sellers set
forth in Sections 1.2(f), 1.2(g), 1.2(h), 1.2(i), 1.2(j) and 1.2(k));
(m)    all avoidance claims or causes of action available to the Sellers under
Chapter 5 of the Bankruptcy Code (including Sections 544, 545, 547, 548, 549,
550 and 553) or any similar actions under any other applicable Law
(collectively, “Avoidance Actions”) against the following (collectively, the
“Designated Parties”): (i) any of the Sellers’ vendors, suppliers, customers or
trade creditors with whom the Purchaser continues to conduct business in regard
to the Acquired Assets after the Closing, (ii) any of the Sellers’
counterparties under any licenses of


-7-

--------------------------------------------------------------------------------





Intellectual Property that are Assigned Contracts or counterparties under any
other Assigned Contracts and (iii) any Affiliates of any of the Persons listed
in clauses (i) and (ii); provided, however, that it is understood and agreed by
the parties that the Purchaser will not pursue or cause to be pursued any
Avoidance Actions against any of the Designated Parties other than as a defense
(to the extent permitted under applicable Law) against any claim or cause of
action raised by such Designated Party;
(n)    all proceeds of any settlement from and after the date hereof through the
Closing of any claims, counterclaims, rights of offset or other causes of action
of any of the Sellers against any of the Designated Parties;
(o)    any and all insurance proceeds, condemnation awards or other compensation
in respect of loss or damage to any of the Acquired Assets to the extent
occurring on or after the date hereof, and all rights and claim of the Sellers
to any such insurance proceeds, condemnation awards or other compensation not
paid by the Closing; and
(p)    all security and utility deposits, credits, allowance or other assets, or
charges, setoffs, prepaid expenses, and other prepaid items related to the
Acquired Assets.
EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE III OF THIS AGREEMENT OR ANY ANCILLARY
DOCUMENT DELIVERED BY ANY SELLER PURSUANT TO THIS AGREEMENT (I) THE SELLERS MAKE
NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, RELATING
TO THE BUSINESS, THE ACQUIRED ASSETS OR THE ASSUMED LIABILITIES, INCLUDING ANY
REPRESENTATION OR WARRANTY AS TO VALUE, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR FOR ORDINARY PURPOSES, OR ANY OTHER MATTER, (II) THE
SELLERS MAKE NO, AND HEREBY DISCLAIM ANY, OTHER REPRESENTATION OR WARRANTY
REGARDING THE BUSINESS, THE ACQUIRED ASSETS OR THE ASSUMED LIABILITIES, AND
(III) THE ACQUIRED ASSETS AND THE ASSUMED LIABILITIES ARE CONVEYED ON AN “AS IS,
WHERE IS” BASIS AS OF THE CLOSING, AND THE PURCHASER SHALL RELY UPON ITS OWN
EXAMINATION THEREOF. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS
EXPRESSLY SET FORTH IN ARTICLE III OF THIS AGREEMENT OR ANY ANCILLARY DOCUMENT
DELIVERED BY ANY SELLER PURSUANT TO THIS AGREEMENT, THE SELLERS MAKE NO
REPRESENTATION OR WARRANTY REGARDING ANY BUSINESS OTHER THAN THE BUSINESS, ANY
ASSETS OTHER THAN THE ACQUIRED ASSETS OR ANY LIABILITIES OTHER THAN THE ASSUMED
LIABILITIES, AND NONE SHALL BE IMPLIED AT LAW OR IN EQUITY.
Section 1.2.    Excluded Assets. Notwithstanding anything contained in this
Agreement to the contrary, the Acquired Assets shall not include any of the
following (collectively, the “Excluded Assets”):
(a)    all Cash, other than any and all rights of the Sellers in and to any
restricted cash, security deposits, escrow deposits and cash collateral
(including cash collateral given to obtain or maintain letters of credit and
cash drawn or paid on letters of credit) that primarily


-8-

--------------------------------------------------------------------------------





relate to the Assumed Liabilities or the Acquired Assets; provided, however,
that any Encumbrance created under the Prepetition Credit Agreement or the Final
DIP Order shall not, in and of itself, render any Cash restricted for purposes
of this paragraph and such Cash shall be an “Excluded Asset”;
(b)    all current and prior director and officer or similar fiduciary or errors
and omissions insurance policies and all rights thereunder and all proceeds
thereof;
(c)    any credits, refunds, deposits and prepaid amounts with respect to
Excluded Taxes;
(d)    any shares of capital stock or other equity interests of any Seller or
any Affiliate thereof or any securities convertible into, exchangeable or
exercisable for shares of capital stock or other equity interests of any Seller
or any Affiliate thereof;
(e)    Retained Books and Records;
(f)    (i) any avoidance actions against any Person other than any of the
Designated Parties, (ii) any proceeds of any settlement from and after the date
hereof through the Closing of any claims, counterclaims, rights of offset or
other causes of action of any of the Sellers against any Person other than any
Designated Party, and (iii) all claims or causes of action of the Sellers other
than those identified in Section 1.1(l) and Section 1.1(m);
(g)    all rights, claims or causes of action of any Seller arising under this
Agreement, the Ancillary Documents or the Confidentiality Agreement or arising
under the Parent Confidentiality Agreements (to the extent not assigned to the
Purchaser pursuant to Section 5.15(b));
(h)    all rights, claims or causes of action by or in the right of any of the
Sellers against any current or former director or officer of any such Seller;
(i)    all Benefit Plans, all assets of such Benefit Plans and all trust
agreements, administrative service contracts, insurance policies and other
Contracts related thereto and all rights of the Sellers with respect to any of
the foregoing;
(j)    all Contracts that are not Assigned Contracts, including the Contracts
listed or described on Section 1.2(j) of the Seller Disclosure Schedule, which
schedule may be modified in accordance with Section 1.5(e);
(k)    all receivables, claims or causes of action that relate primarily to any
of the Excluded Assets or the Excluded Liabilities, other than any receivables,
claims or causes of action that relate to the Contracts set forth on Section
1.2(k) of the Seller Disclosure Schedule;
(l)    any assets set forth on Section 1.2(l) of the Seller Disclosure Schedule;
(m)    all leases, subleases or Contracts under which Sellers occupy any real
property;


-9-

--------------------------------------------------------------------------------





(n)    all intercompany accounts receivable as to which any of the Sellers is an
obligor or is otherwise responsible or liable and which are owed or payable to
any of the Sellers; and
(o)    all Contracts that are disclosed or required to be disclosed pursuant to
Section 3.8 hereof.
Section 1.3.    Assumed Liabilities. On the terms and subject to the conditions
set forth in this Agreement, at the Closing, in consideration for the sale,
assignment, conveyance, transfer and delivery of the Acquired Assets to the
Purchaser, the Purchaser shall assume from the Sellers and agree to pay, perform
and discharge, when due, in accordance with their respective terms and subject
to the respective conditions thereof, only the following liabilities and
obligations (of any nature or kind, and whether based in common law or statute
or arising under written Contract or otherwise, known or unknown, fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, asserted or
unasserted) of the Sellers (collectively, the “Assumed Liabilities”):
(a)    except as expressly set forth herein, all liabilities and obligations
arising from the ownership, possession or use of the Acquired Assets and the
operation of the Business, in each case from and after the Closing, it being
understood that liabilities and obligations arising from the ownership,
possession or use of the Acquired Assets or the operation of the Business prior
to the Closing (including the sale of Products by the Sellers and their
Affiliates prior to the Closing) other than Cure Costs shall not constitute
Assumed Liabilities regardless of when the obligation to pay such liabilities
and obligations arises;
(b)    all liabilities and obligations arising under the Assigned Contracts,
arising after the Closing (other than Cure Costs);
(c)    all Cure Costs;
(d)    (i) all current accounts payable (and excluding any noncurrent accounts
payable) as to which any of the Sellers is responsible or liable and which are
owed by any of the Sellers as of the Closing, in each case to the extent such
amounts are in respect of (1) manufacturing costs related to Inventory, but
excluding any payables related to API (including related to any purchases of API
pursuant to Section 5.23) which shall be deemed to be a Cure Cost, or (2)
accrued liabilities as of the Closing Date for research and development related
to the Products up to $312,000 and (ii) all claims related to or arising from
rebates, coupon programs, chargebacks and credits;
(e)    any liability in respect of royalty payments that initially become due
and payable after the Closing Date and are due to third parties arising with
respect to sales occurring before the Closing;
(f)    claims related to or arising from returns or expirations of the Products
to the extent arising after the Closing;


-10-

--------------------------------------------------------------------------------





(g)    all liabilities and obligations relating to the employment or termination
of the Transferred Employees, solely to the extent arising after the Closing.
The transactions contemplated by this Agreement shall in no way expand the
rights or remedies of any third party against the Purchaser or Sellers as
compared to the rights and remedies that such third party would have had against
Sellers absent the Chapter 11 Case had the Purchaser not assumed such Assumed
Liabilities.
Section 1.4.    Excluded Liabilities. Notwithstanding anything contained in this
Agreement to the contrary, none of BH, the Purchaser or any Affiliate of either
of the foregoing shall assume, be obligated to assume, be deemed to have
assumed, or be obliged to pay, perform or otherwise discharge, and the Sellers
shall be solely and exclusively liable with respect to, any liabilities or
obligations (of any nature, and whether based in common law or statute or
arising under written Contract or otherwise, known or unknown, fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, asserted or
unasserted) of the Sellers and any Affiliate thereof other than the Assumed
Liabilities (such liabilities and obligations other than Assumed Liabilities,
the “Excluded Liabilities”). Without limiting the foregoing, BH and the
Purchaser do not (nor do any of their Affiliates) assume or agree to pay,
perform or otherwise discharge the liabilities or obligations (whether known or
unknown, fixed or contingent, accrued or unaccrued, liquidated or unliquidated,
asserted or unasserted) of the Sellers or their Affiliates with respect to,
arising out of or relating to, the following Excluded Liabilities:
(a)    except as expressly set forth in Sections 1.3(d) and 1.3(e), and other
than the Cure Costs, any liability arising out of facts or circumstances in
existence prior to the Closing and from or related to any breach, default under,
failure to perform, torts related to the performance of, violations of Law,
infringements or indemnities under, guaranties pursuant to and overcharges,
underpayments or penalties on the part of the Sellers or any of their Affiliates
under any Contract, agreement, arrangement or understanding to which any Seller
or any of its Affiliates is a party prior to the Closing;
(b)    other than the Cure Costs, any liability arising from or related to any
Action against any Seller or its Affiliates, or related to the Business, the
Acquired Assets or the Assumed Liabilities, pending or threatened or based on
facts, actions, omissions, circumstances or conditions existing, occurring or
accruing prior to the Closing Date even if instituted after the Closing Date;
(c)    except as set forth in Sections 1.3(b), 1.3(c), 1.3(d) and 1.3(e), any
liability arising from or related to the operation of the Business or any of the
Sellers’ products or services, or the operation or condition of the Acquired
Assets or the Assumed Liabilities prior to the Closing or facts, actions,
omissions, circumstances or conditions existing, occurring or accruing prior to
the Closing;
(d)    all Indebtedness of the Sellers (other than obligations with respect to
capitalized leases that are Assigned Contracts);


-11-

--------------------------------------------------------------------------------





(e)    all guarantees of third-party Indebtedness made by the Sellers and
reimbursement obligations to guarantors of the Sellers’ obligations or under
letters of credit or other similar agreements or instruments;
(f)    all liabilities or obligations arising out of or related to the matters
set forth on Section 1.4(f) of the Seller Disclosure Schedule;
(g)    all liabilities or obligations to any current or former owner of capital
stock or other equity interests of the Sellers or any securities convertible
into, exchangeable or exercisable for shares of capital stock or other equity
interests of the Sellers, any current or former holder of indebtedness for
borrowed money of the Sellers or, in respect of obligations for indemnification
or advancement of expenses, any current or former officer or director of the
Sellers;
(h)    all drafts or checks outstanding at the Closing under which the Sellers
are obligated;
(i)    all liabilities or obligations of the Sellers under futures contracts,
options on futures, swap agreements or forward sale agreements;
(j)    all liabilities for or in respect of Excluded Taxes;
(k)    all liabilities and obligations relating to (i) the Benefit Plans
(whether arising prior to, on or after the Closing Date) or (ii) the employment
or termination of any current or former employee of the Sellers (including any
Transferred Employees), and including any current, threatened or potential
claims for compensation or benefits, in each such case, to the extent related to
employment with the Sellers or termination thereof, whether arising prior to, on
or after the Closing Date;
(l)    all fees, charges, expenditures, expenses, costs and other payments
incurred or otherwise payable by any of the Sellers or their respective
affiliates, or for which any of the Sellers or their respective affiliates is
liable, in connection with in connection with the administration of the Chapter
11 Case or the negotiation, execution and consummation of the transactions
contemplated by this Agreement or any Ancillary Document (including any
preparation for a transaction process, bankruptcy process, any sale process
involving other potential buyers or any contemplated public offering or
financing), including the fees and expenses of financial advisors, accountants,
legal counsel, consultants, brokers and other advisors with respect thereto,
whether incurred, accrued or payable on or prior to or after the date of this
Agreement or the Closing Date;
(m)    all liabilities or obligations to the extent relating to the ownership,
possession or use of the Excluded Assets;
(n)    all liabilities or obligations (x) under Environmental Laws to the extent
relating to (i) facts, actions, omissions, circumstances or conditions existing,
occurring or accruing, or noncompliance with or violations of Environmental Laws
by the Sellers, on or


-12-

--------------------------------------------------------------------------------





before the Closing Date, (ii) the transportation, off-site storage or off-site
disposal of any Hazardous Substances generated by or on behalf of the Sellers on
or before the Closing Date or (iii) real property not acquired under this
Agreement, including any real property formerly owned, operated or leased by
Sellers prior to the Closing Date and (y) for toxic torts arising as a result of
or in connection with loss of life or injury to Persons (whether or not such
loss or injury was made manifest on or after the Closing Date);
(o)    any liability relating to any Product that is or has been manufactured,
tested, distributed, held or marketed by or on behalf of any Seller arising from
any recall, withdrawal or suspension (whether voluntarily or otherwise), except
to the extent that such recall, withdrawal or suspension results from
Purchaser’s operation of the Business or the Acquired Assets following the
Closing; and
(p)    all intercompany accounts payable, liabilities and obligations that are
owed or payable to any Seller as to which any Seller is an obligor or is
otherwise responsible or liable.
Section 1.5.    Assignment of Assigned Contracts.
(a)    Section 1.5(a) of the Seller Disclosure Schedule sets forth with respect
to each Contract of the Sellers, the Sellers’ good-faith estimate of the amount
required to be paid with respect to each Contract to cure all monetary defaults
under such Contract to the extent required by Section 365(b) and otherwise
satisfy all requirements imposed by Section 365(d) of the Bankruptcy Code (the
actual amount of such costs with respect to the Assigned Contracts, the “Cure
Costs”). Prior to the Sale Hearing, the Sellers shall commence appropriate
proceedings before the Bankruptcy Court and otherwise take all reasonably
necessary actions in order to determine the Cure Costs with respect to any
Assigned Contract entered into prior to the Petition Date, including, the right
(subject to Section 5.1 hereof) to negotiate in good faith and litigate, if
necessary, with any Contract counterparty the Cure Costs needed to cure all
monetary defaults under such Assigned Contract. Notwithstanding the foregoing,
prior to the Designation Deadline, the Purchaser may identify any Assigned
Contract that the Purchaser no longer desires to have assigned to it in
accordance with Section 1.5(e).
(b)    To the maximum extent permitted by the Bankruptcy Code and subject to the
other provisions of this Section 1.5, on the Closing Date, the Sellers shall
assign the Assigned Contracts pursuant to Section 365 of the Bankruptcy Code and
the Sale Order, subject to the provision of adequate assurance by the Purchaser
as may be required under Section 365 of the Bankruptcy Code and payment by the
Purchaser of the Cure Costs, in respect of the Assigned Contracts.
(c)    To the maximum extent permitted by the Bankruptcy Code and subject to the
other provisions of this Section 1.5, the Sellers shall assume and transfer and
assign all of the Acquired Assets to the Purchaser and the Purchaser shall
assume all of the Acquired Assets from the Sellers, as of the Closing Date,
pursuant to Sections 363 and 365 of the Bankruptcy Code. Notwithstanding any
other provision of this Agreement or in any Ancillary Document to the contrary,
this Agreement shall not constitute an agreement to assign any asset or any
right


-13-

--------------------------------------------------------------------------------





thereunder if an attempted assignment without the consent of a third party,
which consent has not been obtained prior to the Closing (after giving effect to
the Sale Order and the Bankruptcy Code), would constitute a breach or in any way
adversely affect the rights of the Purchaser or the Sellers thereunder.
(d)    Notwithstanding anything in this Agreement to the contrary, to the extent
that the sale, transfer, assignment, conveyance or delivery or attempted sale,
transfer, assignment, conveyance or delivery to the Purchaser of any asset that
would be an Acquired Asset or any claim or right or any benefit arising
thereunder or resulting therefrom is prohibited by any applicable Law or would
require any consent from any Governmental Entity or any other third party and
such consents shall not have been obtained prior to the Closing (after giving
effect to the Sale Order and the Bankruptcy Code), the Closing shall proceed
without any reduction in Purchase Price without the sale, transfer, assignment,
conveyance or delivery of such asset unless there is a failure of one or more of
the conditions set forth in Article VI; in which case, the Closing shall proceed
only if each failed condition is waived by the party entitled to the benefit
thereof. In the event that any failed condition is waived and the Closing
proceeds without the transfer or assignment of any such asset, then following
the Closing, each of the Purchaser and each of the Sellers shall use its
reasonable best efforts, subject to any approval of the Bankruptcy Court that
may be required, and shall cooperate with the other parties, to obtain such
consent as promptly as practicable following the Closing. Pending the receipt of
such consent, the parties shall, subject to any approval of the Bankruptcy Court
that may be required, reasonably cooperate with each other to provide the
Purchaser with all of the benefits of use of such asset. Once consent for the
sale, transfer, assignment, conveyance or delivery of any such asset not sold,
transferred, assigned, conveyed or delivered at the Closing is obtained, the
Sellers shall promptly transfer, assign, convey and deliver such asset to the
Purchaser. To the extent that any such asset cannot be transferred or the full
benefits or use of any such asset cannot be provided to the Purchaser, then as
promptly as practicable following the Closing, the Purchaser and the Sellers
shall enter into such arrangements (including subleasing, sublicensing or
subcontracting), and shall reasonably cooperate with each other to provide the
Purchaser with all of the benefits of use of such asset. The Sellers shall hold
in trust for, and pay to the Purchaser, promptly upon receipt thereof, all
income, proceeds and other monies received by the Sellers derived from their use
of any asset that would be an Acquired Asset in connection with the arrangements
under this Section 1.5(d). The parties agree to treat any asset the benefits of
which are transferred pursuant to this Section 1.5(d) as having been sold to
Purchaser for Tax purposes to the extent permitted by Law. Each of the Sellers
and Purchaser agrees to notify the other parties promptly in writing if it
determines that such treatment (to the extent consistent with the relevant
arrangement agreed to by such Seller and Purchaser pursuant to this
Section 1.5(d)) is not permitted for Tax purposes under applicable Law. Where
such treatment is not so permitted, and subject to the terms of any relevant
arrangement agreed to by Sellers and Purchaser pursuant to this Section 1.5(d)
(and without duplication of any such Taxes economically borne by Purchaser or
any of its Affiliates pursuant thereto), Purchaser shall indemnify and hold
harmless the applicable Seller for any Taxes imposed on such Seller or any of
its Affiliates with respect to any such Acquired Asset for any Post-Closing Tax
Period (determined on a “with and without” basis).


-14-

--------------------------------------------------------------------------------





(e)    Notwithstanding anything in this Agreement to the contrary, the Purchaser
may, in its sole and absolute discretion, amend or revise Section 1.1(c) of the
Seller Disclosure Schedule setting forth the Assigned Contracts, in order to add
any Contract to, or eliminate any Contract from, such schedule at any time
during the period commencing from the date hereof and ending at the end of the
Auction (or if no Auction occurs, the date that is two (2) Business Days before
the commencement of the Sale Hearing) (the “Designation Deadline”).
Automatically upon the addition of any Contract to Section 1.1(c) of the Seller
Disclosure Schedule, it shall be an Assigned Contract for all purposes of this
Agreement. Automatically upon the removal of any Contract from Section 1.1(c) of
the Seller Disclosure Schedule it shall be an Excluded Asset for all purposes of
this Agreement, and no liabilities arising thereunder shall be assumed or borne
by the Purchaser.
Section 1.6.    Purchase Price; Deposit Funds.
(a)    In consideration for the Acquired Assets, the Purchaser shall, in
addition to the assumption of the Assumed Liabilities by the Purchaser, pay the
following amounts (the “Purchase Price”):
(i)    (x) one hundred eighty five million five hundred fifty thousand dollars
($185,550,000) in cash, minus (y) the Cure Costs Deduction, minus (z) the GTN
Adjustment Amount (the “Cash Consideration”), net of any Deposit Funds paid to
the Parent at the Closing pursuant to Section 1.6(b)(i), which Cash
Consideration shall be paid to the Parent on behalf of the Sellers at the
Closing; and
(ii)    an amount in cash (the “Severance Consideration”) to the Parent on
behalf of the Sellers equal to the lesser of (x) fourteen million four hundred
fifty thousand dollars ($14,450,000) and (y) the amount of severance obligations
(inclusive, for the avoidance of doubt, of any payments and benefits in respect
of any notice periods under the Worker Adjustment and Retraining Notification
Act (and any similar state or local Law) (all such laws collectively, the “WARN
Acts”) and any other termination benefits), plus any employer portion of payroll
taxes due in respect of such obligations and benefits, that are both (A) payable
to any employee of the Sellers who either (1) is an “Eligible Employee” under
the severance pay plan of the Parent on the Closing Date and has not received on
or before the third (3rd) Business Day following the Auction an offer from BH or
its Affiliate for employment commencing on the Closing Date that meets the
requirements set forth in Section 5.14, (2) is an “Eligible Employee” under the
severance pay plan of the Parent on the Closing Date, is a Relocation Employee
and has received, prior to the Closing Date, and rejected (including by not
performing services for BH or its Affiliates as of the Closing Date) an offer
from BH or its Affiliate for employment commencing on the Closing Date that
meets the requirements set forth in Section 5.14 or (3) is a WARN Relocation
Employee and has received, prior to the Closing Date, and rejected (including by
not performing services for BH or its Affiliates as of the Closing Date) an
offer from BH or its Affiliate for employment commencing on the Closing Date
that meets the requirements set forth in Section 5.14, and (B) administrative
expenses in the Chapter 11 Case pursuant to Sections 503(b)(1) and 507(a)(2) of
the Bankruptcy Code; provided, however, that in the event that the Sellers are
not authorized to pay severance to employees at the Closing pursuant to the Sale
Order, the


-15-

--------------------------------------------------------------------------------





Purchaser shall instead deposit the Severance Consideration into an escrow
account for the benefit of the employees entitled thereto, to be paid to such
employees upon the earlier of (X) the Sellers’ emergence from bankruptcy or (Y)
Bankruptcy Court approval, with any remaining unused funds being remitted to the
Purchaser following payment of all severance obligations.
If the Closing shall occur, at the Closing, the Purchaser and the Parent shall
provide joint written instructions, executed by their respective authorized
representatives under the Escrow Agreement, to the Escrow Agent that instruct
the Escrow Agent to release the Deposit Funds to the Parent on the Closing Date.
The Deposit Funds received by the Parent shall be applied at the Closing toward
the payment of the Cash Consideration portion of the Purchase Price.
(b)    Within three (3) Business Days of the entry of the Bidding Procedures
Order, subject to the execution of an escrow agreement reasonably acceptable to
the Sellers and the Purchaser (the “Escrow Agreement”), with an escrow agent
reasonably acceptable to the Sellers and the Purchaser (the “Escrow Agent”), the
Purchaser shall deposit into escrow with the Escrow Agent an amount equal to
eighteen million five hundred thousand dollars ($18,500,000) (such amount,
together with all interest and other earnings accrued thereon, the “Deposit
Funds”), by wire transfer of immediately available funds pursuant to the terms
of the Escrow Agreement. The Deposit Funds shall be released by the Escrow Agent
and delivered to either (x) the Purchaser or (y) the Parent on behalf of the
Sellers, as follows:
(i)    if the Closing shall occur, the Deposit Funds shall be applied towards
the portion of the Purchase Price payable by Purchaser to the Parent pursuant to
Section 1.6(a)(i) hereof;
(ii)    if this Agreement is terminated by the Sellers (A) pursuant to
Section 7.1(b)(iii) or (B) pursuant to Section 7.1(a) in any circumstance where
the Purchaser is not entitled to terminate pursuant to Section 7.1(a) because
the failure of the Closing to occur results from the failure of the Purchaser to
materially perform its obligations under Section 5.3 required to be performed by
it at or prior to the Closing, in each case unless at the time of such
termination the Purchaser would have been entitled to terminate this Agreement
and has given prior written notice to the Sellers of such claimed right, then
the Deposit Funds shall be delivered to the Parent; or
(iii)    if this Agreement is terminated other than in a manner provided by
Section 1.6(b)(ii), the Deposit Funds shall be delivered to the Purchaser.
Section 1.7.    Withholding. Notwithstanding anything to the contrary in this
Agreement, BH and the Purchaser shall be entitled to deduct and withhold from
any consideration payable hereunder such amounts as are required to be deducted
and withheld with respect thereto under the Code or any other Tax Law. To the
extent that amounts are so deducted and withheld, such amounts shall be treated
for all purposes of this Agreement as having been paid to the person in respect
of which such deduction or withholding was made. Notwithstanding the foregoing,
the Purchaser shall consult with the Sellers in good faith prior to withholding
any amounts payable to the Sellers promptly, and in any event no later than five
(5) Business Days prior to the Closing Date, notify the Sellers in writing if
the Purchaser determines that any withholding or deduction


-16-

--------------------------------------------------------------------------------





is required under the Code or any applicable Law with respect to any portion of
payment to the Sellers, and provide the Sellers with reasonable opportunity to
provide such forms or other evidence that would eliminate or reduce any such
required deduction or withholding. The Purchaser further acknowledges that no
such deduction or withholding in respect of Taxes is anticipated as of the date
hereof.
Section 1.8.    Designation Rights. Notwithstanding anything in this Agreement
to the contrary, the Purchaser reserves the right to designate any asset as an
Acquired Asset or Excluded Asset under this Agreement by the Designation
Deadline, and (x) automatically upon the addition of any asset to Section
1.1(a)-(p) of the Seller Disclosure Schedule prior to the Designation Deadline,
such asset shall be an Acquired Asset for all purposes of this Agreement, and
(y) automatically upon the addition of any asset to Section 1.2(a)-(o) of the
Seller Disclosure Schedule prior to the Designation Deadline, such asset shall
be an Excluded Asset for all purposes of this Agreement.
Section 1.9.    Purchase Price Allocation. The parties agree to allocate for Tax
purposes (and, as applicable, to cause their respective Affiliates to allocate
for Tax purposes) the Purchase Price (as adjusted to take into account any
payments pursuant to Section 1.10 as applicable) and any other amounts treated
as additional consideration for Tax purposes among the Acquired Assets in
accordance with the following procedures and, to the extent applicable, in
accordance with Section 1060 of the Code, the Treasury Regulations promulgated
thereunder. The parties agree that no more than $45,000,000 will be allocated to
those certain licensing, development, and commercialization agreements with
Cipher Pharmaceuticals, Inc. and Shandong Luoxin Pharmaceutical Group Stock Co.,
Ltd. and other Intellectual Property located outside of the United States (the
“Non-US Asset Allocation”). Within ninety (90) days after the Closing Date, BH
shall deliver to Parent a proposed allocation of the Purchase Price (as adjusted
to take into account any payments pursuant to Section 1.10 as applicable) and
any other amounts treated as additional consideration for Tax purposes as of the
Closing Date (the “Purchaser’s Allocation”). No later than thirty (30) days
following the delivery of the Purchaser’s Allocation, Parent may deliver to BH a
statement setting forth in reasonable detail any objections thereto, the basis
for such objections, and Parent’s proposed allocation (“Sellers’ Allocation
Notice”). If Parent timely delivers to BH a Sellers’ Allocation Notice, Parent
and BH shall, during the twenty (20) days following such delivery, use
commercially reasonable efforts to reach agreement on the disputed items or
amounts. The Purchaser’s Allocation, if no Sellers’ Allocation Notice is timely
delivered, or as adjusted pursuant to any agreement between the Parent and BH
during the twenty (20)-day period following the timely delivery of Sellers’
Allocation Notice (the “Allocation”) shall be final and binding on the parties;
provided, that if Sellers’ Allocation Notice is timely delivered and Parent and
BH are unable to reach agreement within such twenty (20)-day period, they shall
not be required to reach agreement, and each party shall file its respective Tax
Returns in accordance with such allocation as it determines to be correct and
consistent with applicable Law. If an Allocation is determined pursuant to the
foregoing provisions of this Section 1.9, each of the parties (a) shall (and
shall cause its Affiliates to) prepare and file all Tax Returns (and Internal
Revenue Service Forms 8594) in a manner consistent with the Allocation and (b)
shall not (and shall cause its Affiliates not to) take any position on any Tax
Return or in connection with any Tax proceeding inconsistent with the
Allocation, in each case, except to the


-17-

--------------------------------------------------------------------------------





extent otherwise required by a “determination” within the meaning of Section
1313(a) of the Code (or any analogous provision of applicable state, local or
non-U.S. Law).
Section 1.10.    GTN Receivables. No later than five (5) Business Days prior to
the anticipated Closing Date, the Sellers shall provide the Purchaser with their
good faith estimate of GTN Receivables as of the Closing. The parties shall
cooperate in good faith to resolve any dispute regarding such estimate, and
shall work to update such estimate to arrive at a final and agreed calculation
of GTN Receivables as of the Closing Date. In the event that the parties fail to
reach agreement as to such final calculation as of the Closing Date, the amount
of Cash Consideration payable at Closing shall be calculated using the
Purchaser’s good faith calculation of GTN Receivables and the parties shall
submit the dispute as expeditiously as practicable (and in any event within
thirty (30) days) to a mutually agreeable, nationally recognized accounting firm
for resolution, the costs and fees relating to which shall be borne fifty
percent (50%) by the Sellers and fifty percent (50%) by the Purchaser. In the
event that such accounting firm’s final calculation of GTN Receivables differs
from the amount used in calculation of Cash Consideration pursuant to the
preceding sentence, the Sellers or the Purchaser, as applicable, shall make
prompt payment to the other in the amount of such difference, which shall be
deemed for all purposes hereof to be an adjustment to the Purchase Price.
 
ARTICLE II


THE CLOSING


Section 2.1.    Closing. Upon the terms and subject to the conditions hereof,
the closing of the sale of the Acquired Assets and the assumption of the Assumed
Liabilities contemplated hereby (the “Closing”) shall take place at the offices
of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York
10019, at 10:00 a.m. local time as soon as possible (and in any event within two
(2) Business Days) after the conditions set forth in Article VI shall have been
satisfied or (if permissible) waived (except for such conditions that, by their
nature, are to be satisfied at the Closing, but subject to the satisfaction or
(if permissible) waiver thereof at the Closing), or at such time, date and place
as the parties hereto may mutually agree (the date of the Closing being herein
referred to as the “Closing Date”). For financial, accounting and economic
purposes, including risk of loss, and for all other purposes under this
Agreement, upon the occurrence of the Closing, the Closing shall be deemed to
have occurred at 12:01 a.m., New York City time, on the Closing Date.
Section 2.2.    Deliveries at the Closing.
(a)    At the Closing, the Sellers shall deliver to the Purchaser:
(i)    a duly executed bill of sale substantially in the form of Exhibit B
attached hereto (the “Bill of Sale”), transferring the Acquired Assets to the
Purchaser;
(ii)    the Acquired Assets by making the Acquired Assets available to the
Purchaser at their present location;


-18-

--------------------------------------------------------------------------------





(iii)    the assignment and assumption agreement to be entered into between the
Sellers and the Purchaser substantially in the form of Exhibit C attached hereto
(the “Assignment and Assumption Agreement”), duly executed by the Sellers;
(iv)    assignments of the Seller Intellectual Property, including the Seller
Registered Intellectual Property, substantially in the forms of Exhibit D
attached hereto (the “Intellectual Property Assignment Agreements”), duly
executed by the Sellers;
(v)    a certificate duly executed by each Seller and dated as of the Closing
Date, in the form prescribed under Treasury Regulations Section 1.1445-2(b) and
reasonably acceptable to the Purchaser, that such Seller is not a foreign person
within the meaning of Section 1445(f)(3) of the Code;
(vi)    the certificates described in Section 6.3(f);
(vii)    [reserved;]
(viii)    a copy of the Sale Order entered by the Bankruptcy Court; and
(ix)    such other documents reasonably satisfactory to the Purchaser as the
Purchaser may reasonably request in writing no later than three (3) Business
Days prior to the Closing Date in order to give effect to the Acquisition.
(b)    At the Closing, BH or the Purchaser shall deliver to the Sellers:
(i)    the Cash Consideration (including any portion of the Purchase Price to be
paid by release of the Deposit Funds to the Sellers) and the Severance
Consideration by wire transfer of immediately available funds to an account or
accounts designated by the Sellers;
(ii)    the Assignment and Assumption Agreement duly executed by the Purchaser
(and/or its designated Affiliate or Affiliates);
(iii)    the Intellectual Property Assignment Agreements, duly executed by the
Purchaser (and/or its designated Affiliate or Affiliates);
(iv)    the certificate(s) described in Section 6.2(d);
(v)    the Bill of Sale, duly executed by the Purchaser (and/or its designated
Affiliate or Affiliates);
(vi)    evidence of the payment of all Cure Costs to the applicable Assigned
Contract counterparties; and
(vii)    such other documents reasonably satisfactory to the Sellers as the
Sellers may reasonably request in writing no later than three (3) Business Days
prior to the Closing Date in order to give effect to the Acquisition.


-19-

--------------------------------------------------------------------------------





(c)    At the Closing, each of the Parent and the Purchaser shall deliver to the
Escrow Agent, the joint written instructions contemplated by Section 1.6(b)(i),
duly executed by the Parent and the Purchaser.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Except as disclosed in (x) the Parent SEC Documents publicly available prior to
the date hereof (but excluding any predictive, cautionary or forward looking
disclosures contained under the captions “risk factors,” “forward looking
statements” or any similar precautionary sections and any other disclosures
contained therein that are predictive, cautionary or forward looking in nature)
or (y) the applicable section of the disclosure schedule delivered by the
Sellers to BH and the Purchaser immediately prior to the execution of the
Original Asset Purchase Agreement (the “Seller Disclosure Schedule”) (it being
understood that any information set forth in one section or subsection of the
Seller Disclosure Schedule shall be deemed to apply to and qualify the
representation and warranty set forth in this Agreement to which it corresponds
in number and, whether or not an explicit reference or cross-reference is made,
each other representation and warranty set forth in this Article III for which
it is reasonably apparent on its face that such information is relevant to such
other section), the Sellers represent and warrant to BH and the Purchaser,
solely with respect to the Business, the Acquired Assets and the Assumed
Liabilities, as follows:
Section 3.1.    Qualification, Organization, Subsidiaries, etc. Each Seller is a
legal entity duly organized, validly existing and in good standing (with respect
to jurisdictions that recognize such concept) under the Laws of its respective
jurisdiction of organization and has all requisite corporate or similar power
and authority to own, lease and operate its properties and assets and to carry
on its business as presently conducted. Each Seller is qualified to do business
and is in good standing (with respect to jurisdictions that recognize such
concept) as a foreign corporation or other entity in each jurisdiction where the
ownership, leasing or operation of its assets or properties or conduct of its
business requires such qualification, except where the failure to be so
qualified or, where relevant, in good standing, has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Sellers have made available to BH and the Purchaser a
complete and accurate copy of the organizational documents of each Seller as in
effect on the date hereof. None of the Sellers is in violation of any of the
provisions of its certificate of incorporation and bylaws (or equivalent
organizational documents), in each case, except for violations that have not and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Synergy Advanced Pharmaceuticals, Inc. (a) is the sole
Subsidiary of the Parent and (b) does not have any Subsidiaries.
Section 3.2.    Authority of the Sellers. Each Seller has all requisite
corporate power and authority to execute and deliver and, subject to the entry
and effectiveness of the Bidding Procedures Order and Sale Order, to perform its
obligations under this Agreement and each of the Ancillary Documents to which
each such Seller is a party. The execution, delivery and


-20-

--------------------------------------------------------------------------------





performance of this Agreement and such Ancillary Documents by each Seller and
the consummation of the transactions contemplated hereby and thereby have been
duly and validly authorized and approved by all requisite corporate action of
such Seller, including with respect to the Parent, by the Parent Board of
Directors, and no other corporate proceedings (pursuant to any Seller’s
organizational documents or otherwise) on the part of any Seller is necessary to
authorize the consummation of, and to consummate, the transactions contemplated
hereby and thereby. Subject to the entry and effectiveness of the Bidding
Procedures Order and Sale Order, this Agreement and each such Ancillary Document
have been duly and validly executed and delivered by each Seller, and, assuming
the due authorization, execution and delivery of this Agreement and each such
Ancillary Document by BH and the Purchaser, as applicable, constitute a valid
and binding agreement of each Seller, enforceable against each such Seller in
accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other Laws affecting creditors’ rights generally from
time to time in effect and to general equitable principles (collectively, the
“Enforceability Limitations”).
Section 3.3.    Consents and Approvals. No consent, approval, permit or
authorization of, or declaration, filing or registration with, any Governmental
Entity is necessary or required to be made or obtained by any Seller or their
Affiliates in connection with the execution, delivery and performance of this
Agreement and the Ancillary Documents to which a Seller is a party and the
consummation of the transactions contemplated hereby and thereby, except in
connection with or compliance with (a) any applicable requirements of the
Bankruptcy Court, and (b) the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), except for such consents, approvals, permits,
authorizations, declarations, filings or registrations, which, if not made or
obtained, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 3.4.    No Violations. Except as described in Sections 3.3 and 4.3,
neither the execution, delivery or performance of this Agreement and the
Ancillary Documents by the Sellers nor the consummation by the Sellers of the
transactions contemplated hereby or thereby will (a) conflict with or result in
any violation or breach of any provisions of the certificate of incorporation,
bylaws or other organizational documents of any Seller, (b) with or without
notice or lapse of time or both, conflict with or result in any breach or
violation of or constitute a default or change of control under, or give rise to
a right of, or result in, termination, modification, cancellation, first offer,
first refusal or acceleration of any obligation or to the loss of a benefit
under any Contract to which any Seller is a party or by or to which any of their
respective properties, rights or assets are bound or subject, (c) result in the
creation or imposition of any Encumbrance on any Acquired Asset other than (i)
with respect to the execution and delivery of this Agreement, Permitted
Pre-Closing Encumbrances and (ii) with respect to the execution and delivery of
the Ancillary Documents and with respect to the performance of this Agreement
and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby, the Permitted Post-Closing Encumbrances or (d)
conflict with or violate any Order or Law applicable to any Seller or their
respective properties, rights or assets, except in the case of the foregoing
clauses (b), (c) and (d), for breaches, violations, defaults, rights, creations
or impositions that (y) have not had and would not reasonably be expected to
have, individually


-21-

--------------------------------------------------------------------------------





or in the aggregate, a Material Adverse Effect or (z) are excused by or
unenforceable as a result of the entry or effectiveness of the Sale Order.
Section 3.5.    Financial Statements; Books and Records.
(a)    The consolidated financial statements (including all related notes and
schedules) of the Parent included or incorporated by reference in the Parent SEC
Documents (the “Financial Statements”) when filed, complied in all material
respects with the applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto and fairly present in all material
respects the consolidated financial position of the Parent and its consolidated
Subsidiaries, as at the respective dates thereof, and the consolidated results
of their operations and their consolidated cash flows for the respective periods
then ended (subject, in the case of the unaudited quarterly financial
statements, to normal year-end audit adjustments that are not material and the
absence of notes) in conformity with GAAP, applied on a consistent basis during
the periods involved (except as indicated in the notes thereto including, in the
case of the unaudited quarterly financial statements, for normal and recurring
year-end adjustments that are not material and for the absence of notes).
(b)    The Parent has established and maintains, and at all times since
January 1, 2016 has maintained, disclosure controls and procedures and internal
control over financial reporting (as such terms are defined in paragraphs (e)
and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by
Rule 13a-15 under the Exchange Act designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, and which
includes policies and procedures that: (a) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Parent, (b) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and that receipts and expenditures are being
made only in accordance with authorizations of management and directors of the
Parent and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the assets of the
Parent that could have a material effect on the financial statements. Since
January 1, 2016, the Parent’s principal executive officer and its principal
financial officer have disclosed to the Parent’s auditors and the audit
committee of the Parent’s Board of Directors (which disclosure (if any) and
significant facts learned during the preparation of such disclosure have been
made available to BH and the Purchaser prior to the date hereof) (i) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting, (ii) any fraud, whether or not
material, that involves management or other employees and (iii) any claim or
allegation regarding any of the foregoing. Since January 1, 2016, neither the
Parent nor any Subsidiary of the Parent has received any material, unresolved,
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies or methods of the Parent or any Subsidiary
of the Parent or their respective internal accounting controls.


-22-

--------------------------------------------------------------------------------





(c)    The Books and Records maintained with respect to the Business and used in
the preparation of the Financial Statements accurately and fairly reflect, in
all material respects, the transactions and the assets and liabilities of the
Sellers with respect to the Business.
Section 3.6.    Title to Property; Sufficiency of Assets.
(a)    The Sellers have good and marketable title to, a valid leasehold interest
in or all rights to use, all of the Acquired Assets, free and clear of all
Encumbrances other than Permitted Pre-Closing Encumbrances. Upon the entry and
effectiveness of the Sale Order, the Sellers will have the power and right to
sell, assign, transfer, convey and deliver, as the case may be, to the Purchaser
the Acquired Assets, and at the Closing, the Sellers will sell, assign,
transfer, convey and deliver to the Purchaser good and marketable title to, or,
in the case of personal property leased by the Sellers, a valid leasehold
interest in, or all rights to use, the Acquired Assets, free and clear of all
Encumbrances other than Permitted Post-Closing Encumbrances.
(b)    After giving effect to Section 1.5(c) and Section 1.5(d), the Acquired
Assets together with the Excluded Assets (x) constitute all of the material
assets, rights and properties used by the Sellers and their Affiliates in the
conduct of the Business, and (y) are sufficient to conduct the Business in all
material respects as it is conducted on the date hereof.
Section 3.7.    Absence of Certain Changes.
(a)    From December 31, 2017 through the date hereof: (i) the Business has been
conducted in all material respects in the ordinary course of business consistent
with past practice and (ii) none of the Sellers has taken any action that, if
taken after the date hereof, would constitute a breach of, or require the
consent of BH or the Purchaser under, Section 5.1.
(b)     From December 31, 2017, there has not occurred any Effect that has had,
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 3.8.    Brokers or Finders. Other than Centerview Partners, none of the
Sellers has employed or engaged any investment banker, broker or finder who is
entitled to any fee or any commission in connection with this Agreement, the
Ancillary Documents or the transactions contemplated hereby or thereby. A true
and complete copy of the engagement letter with Centerview Partners has been
made available to BH and the Purchaser prior to the date hereof.
Section 3.9.    Litigation. Except as would not, individually or in the
aggregate, have a Material Adverse Effect and except for the Chapter 11 Case,
there are no Actions pending or, to the Knowledge of the Sellers, threatened
against the Sellers or any of their respective properties, rights or assets by
or before, and there are no orders, judgments or decrees of or settlement
agreements with, any Governmental Entity.


-23-

--------------------------------------------------------------------------------





Section 3.10.    Intellectual Property.
(a)    Section 3.10(a) of the Seller Disclosure Schedule sets forth a true and
complete list, as of the date hereof, of each item of Seller Registered
Intellectual Property and any Product IP that is Registered Intellectual
Property, including the current owner, the jurisdiction in which each item has
been registered or filed, the applicable registration, application or serial
number or similar identifier, the filing date, and the applicable issuance,
registration or grant date.
(b)    The Sellers exclusively own all right, title and interest in and to all
Seller Intellectual Property, including all Seller Registered Intellectual
Property, free and clear of any Encumbrances, except for Permitted Pre-Closing
Encumbrances. Following the Closing, the Purchaser will exclusively own, all
right, title and interest in and to all Seller Intellectual Property, including
all Seller Registered Intellectual Property, free and clear of any Encumbrances,
except for Permitted Post-Closing Encumbrances. Without limiting the generality
of the foregoing, all Seller Intellectual Property is fully transferable,
alienable and licensable by the Sellers, and following the Closing, will be
fully transferable, alienable and licensable by the Purchaser without
restriction and without payment of any kind to any third party. No Seller
Intellectual Property, or to the Knowledge of the Sellers, Product IP, is or was
subject to any Action or settlement agreement that restricts in any material
respect the use, provision, transfer, assignment or licensing thereof, as the
case may be, by any Seller or that may affect the validity, ownership, use or
enforceability of any material Seller Intellectual Property or, to the Knowledge
of the Sellers, material Product IP. Each item of Seller Registered Intellectual
Property is subsisting, and to the Knowledge of the Sellers, not unenforceable
or invalid.
(c)    No Seller is a party to or has initiated or threatened in writing any
Action that challenges the legality, validity, enforceability, registration, use
or ownership of a third party’s Intellectual Property.
(d)    No Seller has granted or transferred (or is obligated to grant or
transfer) to any Person or is obligated to permit any Person to retain an
ownership interest, including any joint ownership interest, or any exclusive
rights in any Intellectual Property that is or was material Seller Intellectual
Property.
(e)    No Actions are pending or, to the Knowledge of the Sellers, threatened
against any Seller alleging that any Seller is infringing, misappropriating,
diluting or otherwise violating the Intellectual Property of any Person. Neither
the operation of the Business, nor any Product (i) infringes or misappropriates
(or has in the past infringed or misappropriated to the extent there is any
current liability therefor or a liability is reasonably expected to arise) any
Intellectual Property of any Person and (ii) following the Closing will (when
conducted in substantially the same manner by the Purchaser), infringe or
misappropriate any Intellectual Property of any Person, in each case except as
would not result in any material liability to any of the Sellers. Since January
1, 2016, no Seller has received any written offer to license or notice from any
Person that would reasonably be construed to be claiming that the operation of
the Business, or any Product, conflicts with, infringes or misappropriates any
Intellectual Property of


-24-

--------------------------------------------------------------------------------





any Person or constitutes unfair competition or trade practices under the Laws
of any jurisdiction.
(f)    Since January 1, 2016, no Seller has brought, or threatened in writing to
bring, any Action against a third party alleging infringement or
misappropriation of any material Seller Intellectual Property.
(g)    In each case in which a Seller has engaged or hired an employee,
consultant or contractor (whether current or former) for the purpose of
developing or creating any material Intellectual Property, such Seller has
obtained an assignment or transfer of all such Intellectual Property to such
Seller or otherwise is the owner of such Intellectual Property by operation of
Law. Each Seller has taken commercially reasonable actions to maintain and
protect Trade Secrets in its possession that are material Intellectual Property
of the Sellers or any third party. To the Knowledge of the Sellers, there has
been no unauthorized disclosure of any Trade Secrets that are material Seller
Intellectual Property.
(h)    Section 3.10(h) of the Seller Disclosure Schedule sets forth a true and
complete list of all Contracts that grant any Seller a license (including
covenants not to sue), ownership rights, or other rights in or to (1) any
material Product IP or (2) any other Intellectual Property or technology
(including any software) owned by a third party that is material to the
operation of the Business, other than Ordinary Course Licenses. Section 3.10(h)
of the Seller Disclosure Schedule sets forth a true and complete list of all
material Contracts to which any Seller is a party under which such Seller grants
any third party a license (including covenants not to sue) or other rights in or
to any material Seller Intellectual Property, other than non-exclusive licenses
pursuant to written agreements entered into in the ordinary course of business
consistent with past practice (the foregoing, together with the Ordinary Course
Licenses, the “IP Contracts”).
(i)    The consummation of the transactions contemplated hereby will not result
in (i) a material breach, violation, modification, cancellation, termination, or
suspension of any rights under the IP Contracts set forth on Section 6.3(c) of
the Seller Disclosure Schedule, (ii) the grant of (or requirement to grant) any
material license, covenant not to assert, release, agreement not to enforce or
prosecute, or other immunity to any Seller Intellectual Property (or any
Intellectual Property of BH or the Purchaser) to any Person, or (iii) BH or the
Purchaser being obligated to pay any material royalties, or other material
amounts, to any third party in excess of those payable by, or required to be
offered by, any of them, respectively, in the absence of this Agreement or the
transactions contemplated hereby.
(j)    All IP Contracts set forth on Section 6.3(c) of the Seller Disclosure
Schedule are fully transferable and assumable by Purchaser pursuant to the
transactions contemplated hereby and shall remain in full force and effect
following the Closing in accordance with their terms, and, as of immediately
after the Closing, the Purchaser will be entitled to exercise all of the
Sellers’ rights under all IP Contracts to the same extent as prior to the
Closing.


-25-

--------------------------------------------------------------------------------





Section 3.11.    Privacy and Data Protection.
(a)    Since January 1, 2016, each Seller’s receipt, collection, maintenance,
transmission, use, analysis, disclosure, storage and disposal of Protected
Information and, to the Knowledge of Sellers, any such activities performed by
authorized third parties on such Seller’s behalf, has complied in all material
respects with (i) applicable Information Privacy and Security Laws and (ii) all
applicable policies and procedures (which meet or exceed applicable industry
standards) adopted by the Sellers relating to Protected Information, including
the Privacy Statements. The Sellers have executed Business Associate Agreements
(as such agreements are defined in HIPAA) with any Business Associate (as
defined in HIPAA), in compliance with HIPAA. The Sellers have obtained all
material consents and authorizations necessary to receive, access, use and
disclose the Protected Information in their possession or under their control in
connection with the operation of the Business. Since January 1, 2016, the
Sellers have complied in all material respects with their published privacy
policies as in effect from time to time.
(b)    Since January 1, 2016, there has been no material data security breach or
unauthorized access to, as the case may be, any of Seller’s material systems,
networks or information technology that transmits or maintains Protected
Information or other incidents involving the unauthorized access, acquisition,
use or disclosure of any Protected Information, owned, used, maintained or
controlled by a Seller, including any such unauthorized access, acquisition, use
or disclosure of Protected Information that would, to the Knowledge of the
Sellers, constitute a breach for which notification to individuals and/or
Governmental Entities is required under any applicable Information Privacy and
Security Laws or Contracts to which any Seller is a party. To the Knowledge of
the Sellers, none of the Sellers’ vendors, suppliers and subcontractors, or the
Sellers, have (i) suffered any breach that has resulted in any unauthorized
access to, use of, disclosure of or other loss of any Protected Information,
(ii) materially breached any Contracts with any Seller relating to Protected
Information or (iii) materially violated any Information Privacy and Security
Laws.
(c)    Since January 1, 2016, the Sellers have implemented and maintained a
written information security program reasonably designed to (i) identify and
address material internal and external risks to the security of any proprietary
or confidential information in its possession, including Protected Information,
(ii) implement administrative, technical and physical safeguards to control such
risks and (iii) maintain notification procedures in compliance with applicable
Information Privacy and Security Laws in the case of any applicable breach of
security compromising data containing Protected Information. The Sellers have
made available to BH and the Purchaser true and complete copies of all currently
effective privacy policies under which any Seller collects, uses or stores any
Protected Information.
(d)    Since January 1, 2016, no Person has (i) provided a written notice or
audit request to any Seller, (ii) made any written claim against any Seller or
(iii) to the Knowledge of the Sellers, commenced any Action against any Seller
or any party acting on behalf of a Seller, in each case, with respect to (A) any
alleged violation of Information Privacy and Security Laws by any Seller or any
authorized third party acting on any Seller’s behalf or (B) any of the Sellers’
privacy or data security practices, including any loss, damage or unauthorized
access,


-26-

--------------------------------------------------------------------------------





acquisition, use, disclosure, modification or other misuse of any Protected
Information maintained by or on behalf of any of the Sellers. No Person has
provided a complaint (written or otherwise) to a Seller, nor, to the Knowledge
of the Sellers, to any third party, regarding the improper disclosure of
Protected Health Information (as defined in HIPAA) by any of the Sellers. Except
as has not been and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the execution, delivery, and
performance of this Agreement will not cause, constitute, or result in a breach
or violation of any contractual obligation of the Sellers relating to Protected
Information.
Section 3.12.    Real Property Leases.
(a)    None of the Sellers owns any real property.
(b)    Section 3.12(b) of the Seller Disclosure Schedule sets forth a complete
and correct list, as of the date hereof, of each Contract pursuant to which any
Seller leases, subleases or occupies any real property (the “Leases”). Complete
and correct copies of the Leases have been made available to BH and the
Purchaser prior to the date hereof. No Seller has subleased, licensed or
otherwise granted any Person the right to use or occupy any real property
subject to a Lease or any material portion thereof. Each Lease is valid, binding
and in full force and effect, subject to the Enforceability Limitations, and no
uncured default of a material nature on the part of any Seller or, to the
Knowledge of the Sellers, the landlord thereunder exists with respect to any
Lease. The Sellers have good and valid leasehold interest in or contractual
right to use or occupy, subject to the terms of the applicable Lease, each real
property subject to the Leases.
Section 3.13.    Material Contracts.
(a)    Section 3.13(a) of the Seller Disclosure Schedule contains a complete and
correct list, as of the date hereof, of each Contract described below in this
Section 3.13(a) under which any Seller has any current or future rights,
responsibilities, obligations or liabilities (in each case, whether contingent
or otherwise) or to which any Seller is a party or to which any of their
respective properties or assets is subject, other than Seller Benefit Plans
listed on Section 3.15(a) of the Seller Disclosure Schedule (all Contracts of
the type described in this Section 3.13(a), whether or not set forth on
Section 3.13(a) of the Seller Disclosure Schedule, being referred to herein as
the “Material Contracts”):
(i)    each Contract that limits the freedom of any Seller or any of their
respective Affiliates to compete or engage in any line of business or geographic
region or with any Person, sell, supply or distribute any product or service or
that otherwise has the effect of restricting any Seller or any of their
respective Affiliates from the development, marketing or distribution of
products and services, in each case, in any geographic area;
(ii)    any partnership, joint venture, strategic alliance, limited liability
company agreement or similar Contract;
(iii)    each acquisition or divestiture Contract that contains representations,
covenants, indemnities or other obligations (including “earnout” or other


-27-

--------------------------------------------------------------------------------





contingent payment obligations) that would reasonably be expected to result in
the receipt or making by any Seller of future payments in excess of $250,000;
(iv)    each IP Contract (other than Ordinary Course Licenses);
(v)    any settlement or similar Contract (x) with a third party that imposes
operational restrictions on the Business or (y) with a Governmental Entity;
(vi)    each Contract not otherwise described in any other subsection of this
Section 3.13(a) pursuant to which a Seller is obligated to pay, or entitled to
receive, payments in excess of $250,000 in the twelve (12) month period
following the date hereof;
(vii)    any Contract that obligates a Seller to make any capital investment or
capital expenditure outside the ordinary course of business and in excess of
$100,000;
(viii)    each Contract with any (x) Material Customer, (y) Material Supplier
with whom the Sellers have spent at least $1,000,000 during the fiscal year
ended December 31, 2017, or (z) that is otherwise material to the Sellers or the
conduct of the Business;
(ix)    each Contract that grants any right of first refusal or right of first
offer or that limits the ability of a Seller or any of their respective
Affiliates to own, operate, sell, transfer, pledge or otherwise dispose of any
material businesses or material assets;
(x)    each Contract that contains any exclusivity rights or “most favored
nations” provisions or minimum use, supply or display requirements that is
binding on a Seller;
(xi)    each Lease;
(xii)    each Contract relating to outstanding Indebtedness (or commitments in
respect thereof) of a Seller (whether incurred, assumed, guaranteed or secured
by any asset) in an amount in excess of $250,000;
(xiii)    each Contract that contains any material indemnification obligations
by a Seller;
(xiv)    each Contract involving derivative financial instruments or
arrangements (including swaps, caps, floors, futures, forward contracts and
option agreements) for which the aggregate exposure (or aggregate value) to a
Seller is reasonably expected to be in excess of $250,000 or with a notional
value in excess of $250,000;
(xv)    any material Contract that relates to the research, development,
distribution, marketing (excluding Contracts with agencies that generate
advertising, disease awareness or marketing materials), supply or manufacturing
of any of the Products; and
(xvi)    any Contract not otherwise described in any other subsection of this
Section 3.13(a) that would constitute a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K of the SEC) with respect to the
Parent.


-28-

--------------------------------------------------------------------------------





(b)    True and complete copies of each Material Contract in effect as of the
date hereof have been made available to BH and the Purchaser or publicly filed
with the SEC prior to the date hereof. No Seller is in breach of or default
under the terms of any Material Contract, except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the Knowledge of the Sellers, as of the date hereof, no other
party to any Material Contract is in breach of or default under the terms of any
Material Contract where such breach or default has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, each Material Contract is a
valid, binding and enforceable obligation of the Seller party thereto and, to
the Knowledge of the Sellers, of each other party thereto, and is in full force
and effect, subject to the Enforceability Limitations.
Section 3.14.    Compliance with Laws; Permits.
(a)    The Sellers are and have been since January 1, 2016 in compliance with
and are not in default under or in violation of any Laws (including
Environmental Laws and employee benefits and labor Laws) applicable to the
Sellers or any of their respective properties or assets, except where such
non-compliance, default or violation has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)    The Sellers are and since January 1, 2016 have been in possession of all
franchises, grants, authorizations, business licenses, permits, easements,
variances, exceptions, consents, certificates, approvals, registrations,
clearances and orders of any Governmental Entity or pursuant to any applicable
Law necessary for the Sellers to own, lease and operate their properties and
assets or to carry on their businesses at the relevant time (the “Permits”),
except where the failure to have any of the Permits has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, all Permits
are in full force and effect, no default (with or without notice, lapse of time
or both) has occurred under any such Permit and no Seller has received any
written notice from any Governmental Entity threatening to suspend, revoke,
withdraw or modify any such Permit.
(c)    Except as has not been and would not reasonably be expected to be,
individually or in the aggregate, material to the Sellers or the conduct of the
Business, since January 1, 2015, no Seller, in connection with the Business, or,
to the Knowledge of the Sellers, any other third party (including any of the
Sellers’ Representatives) acting on behalf of any Seller, has (i) taken any
action in violation of any applicable Anti-Corruption Law, (ii) offered,
authorized, provided or given any payment or thing of value to any Person for
the purpose of influencing any act or decision of such Person to unlawfully
obtain or retain business or other advantage or (iii) taken any other action
that would constitute an offer to pay, a promise to pay or a payment of money or
anything else of value, or an authorization of such offer, promise or payment,
directly or indirectly, to any Representative of another company or entity in
the course of their business dealings with any Seller, in order to unlawfully
induce such Person to act against the interest of his or her employer or
principal.


-29-

--------------------------------------------------------------------------------





(d)    Except as has not been and would not reasonably be expected to be,
individually or in the aggregate, material to the Sellers or the conduct of the
Business, since January 1, 2015, no Seller has been subject to any actual,
pending, or, to the Knowledge of the Sellers, threatened civil, criminal, or
administrative actions, suits, demands, claims, hearings, notices of violation,
investigations, proceedings, demand letters, settlements, or enforcement
actions, or made any voluntary or mandatory disclosures to any Governmental
Entity, involving any Seller in any way relating to applicable Anti-Corruption
Laws. The Sellers have established and maintain a compliance program and
reasonable internal controls and procedures appropriate to the requirements of
applicable Anti-Corruption Laws.
(e)    Except as has not been and would not reasonably be expected to be,
individually or in the aggregate, material to the Sellers or the conduct of the
Business, since January 1, 2015, the Sellers have at all times conducted their
businesses in all respects in accordance with United States economic sanctions
Laws administered by the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”), the Bureau of Industry and Security of the U.S.
Department of Commerce (“BIS”) and all other applicable Import Restrictions and
Export Controls in any countries in which any of the Sellers conduct business.
Since January 1, 2015, the Sellers have maintained all records required to be
maintained in the Sellers’ possession as required under the Import Restrictions
and Export Controls.
(f)    Except as has not been and would not reasonably be expected to be,
individually or in the aggregate, material to the Sellers or the conduct of the
Business, since January 1, 2015, no Seller has sold, exported, reexported,
transferred, diverted, or otherwise disposed of any products, or technology to
any destination, entity, or Person prohibited by the Laws of the United States
or any other country, without obtaining prior authorization from the competent
Governmental Entities as required by those Laws. The Sellers have complied in
all material respects with all terms and conditions of any license issued or
approved by the Directorate of Defense Trade Controls, BIS, or OFAC that is or
has been in force since January 1, 2015. Since January 1, 2015, except pursuant
to valid licenses, the Sellers have not released or disclosed controlled
technical data or technology to any foreign national whether in the United
States or abroad.
(g)    Except as has not been and would not reasonably be expected to be,
individually or in the aggregate, material to the Sellers or the conduct of the
Business, neither the Sellers, nor, to the Knowledge of the Sellers, any
director, officer, agent, employee or Affiliate of the Sellers: (x) is, or is
owned or controlled by, a Person or entity subject to the sanctions administered
by OFAC, BIS or included on the List of Specially Designated Nationals and
Blocked Persons or Foreign Sanctions Evaders, Denied Persons List, Entities
List, Debarred Parties List, Excluded Parties List and Terrorism Exclusion List,
or any other lists of known or suspected terrorists, terrorist organizations or
other prohibited Persons made publicly available or provided to the Sellers by
any Governmental Entity (such entities, Persons or organizations collectively,
the “Restricted Parties”) or (y) has, since January 1, 2015, conducted any
business with or engaged in any transaction or arrangement with or involving,
directly or indirectly, any Restricted Parties or countries subject to economic
or trade sanctions in violation of applicable Law, or has otherwise been in
violation of any such sanctions, restrictions or any similar Law.


-30-

--------------------------------------------------------------------------------





No Seller is subject to any pending or, to the Knowledge of the Sellers,
threatened action by any Governmental Entity that would restrict its ability to
engage in export transactions, bar it from exporting or otherwise limit in any
material respect its exporting activities or sales to any Governmental Entity.
No Seller has, since January 1, 2015, received any written notice of material
deficiencies in connection with any export controls, trade embargoes or economic
sanctions matter from OFAC, BIS or any other Governmental Entity in its
compliance efforts nor made any voluntary disclosures to OFAC, BIS or any other
Governmental Entity of facts that could result in any material action being
taken or any material penalty being imposed by a Governmental Entity against any
Seller.
(h)    Subject to the entry of the Bidding Procedures Order and Sale Order, the
Sellers have complied in all material respects with all requirements of the
Bankruptcy Code and the Federal Rules of Bankruptcy Procedure in connection with
obtaining approval of the sale of the Acquired Assets (including the assumption
and assignment to the Purchaser of any Assigned Contracts) to the Purchaser
pursuant to this Agreement.
Section 3.15.    Employee Benefit Matters.
(a)    Section 3.15(a) of the Seller Disclosure Schedule sets forth a complete
and correct list of each material Benefit Plan as of the date hereof. The
Sellers have made available to the Purchaser copies of documents embodying each
of the material Benefit Plans. The Sellers have furnished the Purchaser with the
most recent Internal Revenue Service determination or opinion letter issued with
respect to each Benefit Plan subject to Section 401(a) of the Code and, to the
Knowledge of the Sellers, nothing has occurred since the issuance of each such
letter that could reasonably be expected to cause the loss of the tax-qualified
status of any such Benefit Plan.
(b)    (i) Each Benefit Plan has been administered in all material respects in
accordance with its terms and in compliance with applicable Law; (ii) none of
the Benefit Plans promises or provides retiree medical or other retiree welfare
benefits to any person except as required by applicable Law; (iii) all material
contributions and payments required to be made by the Sellers or any ERISA
Affiliate to any Benefit Plan have been paid when due; and (iv) no material
Action (other than routine claims for benefits) is currently pending or, to the
Knowledge of the Sellers, is currently threatened, against or with respect to
any Benefit Plan, including any audit or inquiry by the Internal Revenue Service
or United States Department of Labor.
(c)    No Seller or any ERISA Affiliate maintains, sponsors, participates in, or
contributes to, or has any obligation to contribute to, or has, since January 1,
2013, ever maintained, sponsored, participated in, contributed to, or been
obligated to contribute to, or otherwise incurred any obligation or liability
(including any contingent liability) under any “multiemployer plan” (as defined
in Section 3(37) of ERISA) or to any “pension plan” (as defined in Section 3(2)
of ERISA) subject to Title IV of ERISA or Section 412 of the Code. No Seller nor
any ERISA Affiliate has any actual or potential withdrawal liability for any
complete or partial withdrawal (as defined in Sections 4203 and 4205 of ERISA)
from any multiemployer plan.


-31-

--------------------------------------------------------------------------------





(d)    The consummation of the Acquisition, whether alone or in combination with
any other event, will not (i) entitle any current or former employee of the
Sellers or any ERISA Affiliate to severance benefits or any other payment
(including unemployment compensation, golden parachute, bonus or benefits) under
any Benefit Plan; or (ii) accelerate the time of payment or vesting of any such
benefits or increase the amount of compensation due any such current or former
employee under any Benefit Plan. No Benefit Plan includes any obligation to
compensate any Person for excise Taxes payable pursuant to Section 4999 of the
Code or Section 409A of the Code.
Section 3.16.    Labor Matters.
(a)    No Seller is a party to, or bound by, any agreement with respect to
employees with any labor union or any other employee organization, group or
association organized for purposes of collective bargaining. To the Knowledge of
the Sellers, there are, and since January 1, 2015 there have been, no labor
union organizing activities with respect to any employees of the Sellers. As of
the date hereof, there is no pending or, to the Knowledge of the Sellers,
threatened labor strike, slowdown, lockout or work stoppage involving the
Sellers or any of their respective employees, which would, individually or in
the aggregate, have a Material Adverse Effect.
(b)    Each Seller is and, during the preceding ninety (90) days, has been, in
compliance in all material respects with the Worker Adjustment and Retraining
Notification Act of 1988, as amended, and any similar state, local or foreign
Law relating to plant closings or mass layoffs.
Section 3.17.    Environmental Matters. Except for matters that, have not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect: (a) each Seller is, and has been since January 1,
2016, in compliance with all applicable Environmental Laws, (b) the Sellers
possess all permits and approvals issued pursuant to any applicable Law relating
to the protection of the environment or, as such relates to exposure to
Hazardous Substances, to health and safety that are required to conduct the
Business, and are, and have been since January 1, 2016, in compliance with all
such permits and approvals, (c) no releases of Hazardous Substances have
occurred at, on, from or under any real property currently or, to the Knowledge
of the Sellers, formerly owned or operated by any Seller in a manner that would
reasonably be expected to result in a liability under any Environmental Laws,
(d) no Seller has received any written claim or notice from any Governmental
Entity or other Person alleging that a Seller is or may be in violation of or
liable under, any Environmental Law, and (e) no Seller has entered into or
agreed to any consent decree or order or is subject to any judgment, decree or
judicial order relating to compliance with Environmental Laws or the
investigation, sampling, monitoring, treatment, remediation, removal or cleanup
of Hazardous Substances.
Section 3.18.    Healthcare Regulatory Matters.
(a)    Section 3.18(a) of the Seller Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, and the Sellers have made
available to the Purchaser true and complete copies of, all Regulatory
Authorizations from the FDA, the EMA


-32-

--------------------------------------------------------------------------------





and all other applicable Regulatory Authorities held by the Sellers relating to
the Products and/or necessary to conduct the Business. All such Regulatory
Authorizations are (i) in full force and effect, (ii) validly registered and on
file with applicable Regulatory Authorities, (iii) in compliance with all
material filing and maintenance requirements, and (iv) in good standing, valid
and enforceable. Each Seller has fulfilled and performed all of its material
obligations with respect to such Regulatory Authorizations, and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof. Except as have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(x) each Seller has filed, maintained or furnished with the applicable
Regulatory Authorities all required filings, declarations, listings,
registrations, submissions, amendments, modifications, notices and responses to
notices, applications and supplemental applications, reports (including all
adverse event/experience reports) and other information (collectively, the
“Health Care Submissions”) with the FDA, the EMA and all other applicable
Regulatory Authorities and (y) all such Health Care Submissions were complete
and accurate and in compliance with applicable Health Laws when filed (or were
corrected or completed in a subsequent filing).
(b)    (i) Each Seller is in material compliance with all applicable Health Laws
that affect the Business, Products, properties, assets and activities of such
Seller, (ii) as of the date of this Agreement, no Seller has received any
written notice or written communication from any Regulatory Authority (A)
withdrawing or placing any of the Products on “clinical hold” or requiring the
termination or suspension or investigation of any pre-clinical studies or
clinical trials of the Products or (B) alleging any material violation of any
Health Law and (iii) there are no investigations (except routine audits), suits,
claims, actions or proceedings pending, or to the Knowledge of the Sellers,
threatened against any Seller with respect to any of the Products or alleging
any violation by a Seller or the Products of any such Health Law.
(c)    All pre-clinical studies and clinical trials conducted or being conducted
with respect to the Products by or at the direction of any Seller have been and
are being conducted in material compliance with the required experimental
protocols, procedures and controls, and all applicable Health Laws and
Information Privacy and Security Laws. No clinical trial conducted by or, on
behalf of, any Seller has been terminated or suspended by any Regulatory
Authority and no Seller has received any written notification or other written
communication from any institutional review board, ethics committee or safety
monitoring committee raising any issues that may result in a clinical hold or
otherwise delay or materially restrict any clinical studies proposed or
currently conducted by, or on behalf of, a Seller, or in which a Seller has
participated and, to the Knowledge of the Sellers, no such action has been
threatened against any Seller. With respect to each Product, the Sellers have
made available to the Purchaser complete and accurate copies of all material
clinical and preclinical data in the possession of the Sellers and all material
written correspondence that exists as of the date hereof between any of the
Sellers and the applicable Regulatory Authorities (including letters, memoranda
and emails).
(d)    All manufacture of the Products, including any clinical supplies used in
any clinical trials, by or on behalf of any Seller has been conducted in all
material respects in


-33-

--------------------------------------------------------------------------------





compliance with the applicable specifications and requirements of Good
Manufacturing Practices and applicable Health Law. None of the Sellers or, to
the Knowledge of the Sellers, any Person acting on any Seller’s behalf has, with
respect to any Product, (i) been subject to a Regulatory Authority shutdown or
import or export prohibition or (ii) received any FDA Form 483, or other written
Regulatory Authority notice of inspectional observations, “warning letters,”
“untitled letters” or written demand or written request to make any change to
any Product or any processes or procedures of any of the Sellers, or any similar
correspondence from any Regulatory Authority in respect of a Seller or its
business operations alleging or asserting non-compliance with any applicable
Health Law or Regulatory Authorization and, to the Knowledge of the Sellers, no
Regulatory Authority is considering such action.
(e)    None of the Sellers or, to the Knowledge of the Sellers, any of their
respective officers, employees, or agents, or, any clinical investigator acting
for any Seller, has (i) made an untrue statement of a material fact or
fraudulent statement to any Regulatory Authority or any other Governmental
Entity, including the Centers for Medicare and Medicaid Services, the U.S.
Department of Health and Human Services, HHS Office of Inspector General or the
Center for Medicare and Medicaid Innovation, (ii) failed to disclose a material
fact required to be disclosed to any Regulatory Authority or any other
Governmental Entity, including the Centers for Medicare and Medicaid Services,
the U.S. Department of Health and Human Services, HHS Office of Inspector
General or the Center for Medicare and Medicaid Innovation, or (iii) committed
an act, made a statement, or failed to make a statement, including with respect
to any scientific data or information, that, at the time such disclosure was
made or failure to disclose occurred, would reasonably be expected to provide a
basis for the FDA or any other Governmental Entity to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991), and any
amendments thereto, or any similar policy or any other statute or regulation
regarding the communication or submission of false information to any applicable
Regulatory Authority or Governmental Entity. No Seller has committed or engaged
in any fraud or falsification or forgery of any research or development data,
report, studies or publications or of any document or statement voluntarily
submitted or required to be submitted to any Regulatory Authority or any other
Governmental Entity, including the Centers for Medicare and Medicaid Services,
the U.S. Department of Health and Human Services, HHS Office of Inspector
General or the Center for Medicare and Medicaid Innovation. None of the Sellers
or, to the Knowledge of the Sellers, any of their respective officers,
employees, agents, or, any clinical investigator acting for any of the Sellers,
is or has been convicted of any crime or engaged in any conduct that has
resulted in, or would reasonably be expected to result in, debarment from
participation in any program related to pharmaceutical products pursuant to 21
U.S.C. Section 335a (a) or (b) or exclusion from participation in any federal
health care program pursuant to 42 U.S.C. Section 1320a-7.
(f)    No Product that is or has been manufactured, tested, distributed, held or
marketed by or on behalf of any Seller has been recalled, withdrawn or suspended
(whether voluntarily or otherwise) or, to the Knowledge of the Sellers, has been
adulterated or misbranded. No Actions (whether complete or pending) seeking the
recall, withdrawal, suspension or seizure of any such Product or pre-market
approvals or marketing authorizations are pending or, to the Knowledge of the
Sellers, threatened against any Seller, nor have any such


-34-

--------------------------------------------------------------------------------





Actions been pending at any time. The Sellers have made available to the
Purchaser all information about adverse drug experiences obtained or otherwise
received by the Sellers from any source, in the United States or outside of the
United States as of the date hereof, including information derived from clinical
investigations, surveillance studies or registries, reports in the scientific
literature and unpublished scientific papers relating to any Product that is or
has been manufactured, tested, distributed, held or marketed by or on behalf of
any Seller or any of their respective licensors or licensees in the possession
of the Sellers (or to which any Seller has access). In addition, each Seller has
filed all annual and periodic reports, amendments and safety reports required
for any Product required to be made to any Regulatory Authority.
(g)    The Sellers have complied in all material respects with all applicable
security and privacy standards regarding protection of health information under
(i) the Health Insurance Portability and Accountability Act of 1996, as amended
by the Health Information Technology for Economic and Clinical Health Act of
2009, and their implementing regulations and agency guidance and (ii) any other
applicable state or foreign privacy Laws.
Section 3.19.    Taxes.
(a)    (i) All material Tax Returns required to be filed with respect to the
Business, the Acquired Assets and Assumed Liabilities have been timely filed
with the appropriate Taxing Authority in all jurisdictions in which such Tax
Returns are required to be filed (after giving effect to any valid extensions of
time in which to make such filings), and all such Tax Returns are true, complete
and correct in all material respects; and (ii) all material amounts of Taxes
payable with respect to the Business, the Acquired Assets and Assumed
Liabilities have been timely paid.
(b)    No audit or other proceeding with respect to any material Taxes or
material Tax Returns with respect to the Business, the Acquired Assets or
Assumed Liabilities is currently in progress, or has been proposed or threatened
in writing.
(c)    Neither the Sellers nor any of their respective Subsidiaries has received
written notice of any material Tax deficiency outstanding, proposed or assessed,
nor has any of the Sellers or any of their respective Subsidiaries executed any
waiver of any statute of limitations in respect of material Taxes nor agreed to
any extension of time with respect to a material Tax assessment, collection or
deficiency with respect to the Business, the Acquired Assets or Assumed
Liabilities.
(d)    There are no liens for Taxes other than Permitted Pre-Closing
Encumbrances upon any of the Acquired Assets.
(e)    None of the Acquired Assets constitutes stock, partnership interests or
other equity interest in any Person for U.S. federal income tax purposes.
(f)    The Sellers and each of their respective Subsidiaries have complied in
all material respects with all applicable Laws relating to the withholding,
collection and payment of


-35-

--------------------------------------------------------------------------------





Taxes and have timely withheld, collected and paid over to the appropriate
Taxing Authority all material amounts required to be so withheld, collected and
paid under all applicable Laws.
Section 3.20.    Customers; Suppliers.
(a)    Section 3.20(a) of the Seller Disclosure Schedule sets forth a list, as
of the date hereof, of the five (5) largest customers of the Sellers based upon
revenue for the fiscal year ended December 31, 2017 (each, a “Material
Customer”). No Material Customer has cancelled, terminated or adversely
modified, or, to the Knowledge of the Sellers, threatened to cancel, terminate
or adversely modify, its relationship with any of the Sellers.
(b)    Section 3.20(b) of the Seller Disclosure Schedule sets forth a list, as
of the date hereof, of the suppliers and vendors of the Sellers with whom the
Sellers have spent at least $500,000 during the fiscal year ended December 31,
2017 (each, a “Material Supplier”). No Material Supplier has cancelled,
terminated or adversely modified, or, to the Knowledge of the Sellers,
threatened to cancel, terminate or adversely modify, its relationship with any
of the Sellers.
Section 3.21.    Insurance. Section 3.21 of the Seller Disclosure Schedule sets
forth a complete and accurate list of the insurance policies and insurance
Contracts of the Sellers as of the date hereof, and the Sellers have made
available to the Purchaser true and correct copies of all of such policies and
Contracts prior to the date hereof. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) all insurance policies and insurance Contracts of the
Sellers are in full force and effect and are valid and enforceable and cover
against the risks as are customary for companies of similar size in the same
lines of business, (b) none of the Sellers is in breach of or default under any
such insurance policies and insurance Contracts, (c) no Seller has taken any
action or failed to take any action that (with or without notice or lapse of
time, or both), would constitute such a breach or default or permit termination
or modification of any of the insurance policies or insurance Contracts, and
(d) all premiums due thereunder have been paid. There are no material claims
under any of the insurance policies or insurance Contracts for which coverage
has been denied or disputed by the applicable insurance carrier (other than a
customary reservation of rights notice). None of the Sellers has received notice
of cancellation or termination with respect to any third-party insurance
policies or insurance Contracts (other than in connection with normal renewals
of any such insurance policies or Contracts).
Section 3.22.    State Takeover Statutes. The Board of Directors of the Parent
has taken all action necessary to render inapplicable to this Agreement and the
transactions contemplated hereby (including the consummation of the Acquisition)
Section 203 of the General Corporation Law of the State of Delaware and any
similar provisions in the organizational documents of the Parent or any other
Takeover Statute.
Section 3.23.    Related Party Transactions. Except as set forth in the Parent
SEC Documents filed with the SEC prior to the date hereof, there are no
transactions, agreements, arrangements or understandings between any Seller, on
the one hand, and any Affiliate (including any officer or director) thereof (but
not including any wholly owned Subsidiary of the


-36-

--------------------------------------------------------------------------------





Parent) or any beneficial owner, directly or indirectly, of five percent (5%) or
more of the shares of the Parent Common Stock on the other hand, that are
required to be disclosed under Item 404 of Regulation S-K of the SEC that are
not so disclosed.
Section 3.24.    Sufficiency of DIP Budget. Funds permitted to be expended for
such purposes under the budget set forth in the DIP Facility will be sufficient
to permit the Sellers to comply with the terms of this Agreement and any
Ancillary Documents and consummate all transactions contemplated by this
Agreement and any Ancillary Documents.
Section 3.25.    No Other Representations. Except for the representations and
warranties contained in Article IV, each of the Sellers acknowledges that it (a)
has had an opportunity to conduct any and all due diligence with respect to BH
and the Purchaser and any of their respective Subsidiaries in connection with
the transactions contemplated hereby, (b) has relied solely upon its own
independent review, investigation, and/or inspection of any documents in
connection with the transactions contemplated hereby, and (c) did not rely upon
any written or oral statements, representations, promises, warranties, or
guaranties whatsoever, whether express, implied, by operation of law, or
otherwise regarding BH or the Purchaser or any of their respective Subsidiaries
or with respect to any other information provided or made available to such
Seller in connection with the transactions contemplated hereby, or the
completeness of any information provided in connection therewith, except, in
each case for the representations and warranties contained in Article IV.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BH AND THE PURCHASER


Except as disclosed in the BH SEC Documents publicly available prior to the date
hereof (but excluding any predictive, cautionary or forward looking disclosures
contained under the captions “risk factors,” “forward looking statements” or any
similar precautionary sections and any other disclosures contained therein that
are predictive, cautionary or forward looking in nature), each of BH and the
Purchaser jointly and severally represent and warrant to the Sellers as follows:
Section 4.1.    Qualification; Organization. Each of BH and the Purchaser is a
legal entity duly organized, validly existing and in good standing (with respect
to jurisdictions that recognize such concept) under the Laws of its respective
jurisdiction of organization and has all requisite corporate or similar power
and authority to own, lease and operate its properties and assets and to carry
on its business as presently conducted, except where the failure to be so
existing and in good standing or to have such power and authority would not,
individually or in the aggregate, materially impair or materially delay its
ability to perform its obligations under this Agreement. Each of BH and the
Purchaser is qualified to do business and is in good standing (with respect to
jurisdictions that recognize such concept) as a foreign corporation or other
entity in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so


-37-

--------------------------------------------------------------------------------





qualified or, where relevant, in good standing, would not, individually or in
the aggregate, materially impair or materially delay its ability to perform its
obligations under this Agreement.
Section 4.2.    Authority of BH and the Purchaser. Each of BH and the Purchaser
has all requisite corporate power and authority to execute and deliver and
perform its obligations under this Agreement and each of the Ancillary Documents
to which it is a party (subject to entry of the Bidding Procedures Order and
Sale Order). The execution, delivery and performance of this Agreement and such
Ancillary Documents by BH and the Purchaser and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all requisite corporate action of BH or the
Purchaser, as applicable, and no other corporate proceedings (pursuant to any of
BH or the Purchaser’s organizational documents or otherwise) on the part of BH
or the Purchaser is necessary to authorize the consummation of, and to
consummate the transactions contemplated hereby and thereby. This Agreement and
each such Ancillary Document have been, or at or prior to Closing (as the case
may be) will be, duly and validly executed and delivered by BH and the Purchaser
to the extent a party thereto, and, assuming the due authorization, execution
and delivery of this Agreement and each such Ancillary Document by the Sellers,
constitute a valid and binding agreement of BH and the Purchaser, as applicable,
enforceable against BH and the Purchaser (as applicable) in accordance with its
terms, subject to the Enforceability Limitations.
Section 4.3.    Consents and Approvals. No consent, approval, permit or
authorization of, or declaration, filing or registration with, any Governmental
Entity is necessary or required to be made or obtained by BH or the Purchaser or
their Affiliates in connection with the execution, delivery and performance of
this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby, except in connection with or
compliance with the HSR Act, except for such consents, approvals, permits,
authorizations, declarations, filings or registrations that would not,
individually or in the aggregate, materially impair or materially delay BH’s or
the Purchaser’s ability to perform its obligations under this Agreement.
Section 4.4.    No Violations. Except as described in Sections 3.3 and 4.3,
neither the execution, delivery or performance of this Agreement and the
Ancillary Documents by BH and the Purchaser to the extent a party thereto nor
the consummation by BH or the Purchaser of the transactions contemplated hereby
or thereby will (a) conflict with or result in any violation or breach of any
provisions of the certificate of incorporation, bylaws or other organizational
documents of BH or the Purchaser, (b) with or without notice or lapse of time or
both, conflict with or result in any breach or violation of or constitute a
default or change of control under, or give rise to a right of, or result in,
termination, modification, cancellation, first offer, first refusal or
acceleration of any obligation or to the loss of a benefit under any Contract to
which BH or the Purchaser is a party or by or to which any of their respective
properties, rights or assets are bound or subject or (c) conflict with or
violate any Order or Law applicable to BH or the Purchaser or their respective
properties, rights or assets, except in the case of the preceding clauses (b)
and (c), for breaches, violations, defaults, rights, creations or impositions
that would not reasonably be expected to, individually or in the aggregate,
materially impair or materially delay BH’s or the Purchaser’s ability to perform
its obligations under this Agreement.


-38-

--------------------------------------------------------------------------------





Section 4.5.    Brokers. Neither BH nor the Purchaser has employed any
investment banker, broker or finder in connection with the transactions
contemplated hereby who might be entitled to any fee or any commission from the
Sellers in connection with this Agreement or upon consummation of the
Acquisition or any of the other transactions contemplated hereby based upon
arrangements made by BH or the Purchaser.
Section 4.6.    Financing. As of the date hereof, BH has, and on the Closing
Date, BH will have and will make available to the Purchaser, sufficient funds
available to deliver the Purchase Price to the Sellers and consummate the
transactions contemplated by this Agreement, including the timely satisfaction
of the Assumed Liabilities.
Section 4.7.    Interested Stockholders. Neither the Purchaser nor any of its
“affiliates” or “associates” has been an “interested stockholder” of the Parent
at any time within three (3) years of the date hereof, as those terms are used
in Section 203 of the General Corporation Law of the State of Delaware.
Section 4.8.    No Other Representations. Except for the representations and
warranties contained in Article III, each of BH and the Purchaser acknowledges
that it (a) has had an opportunity to conduct any and all due diligence with
respect to the Sellers’ assets and liabilities in connection with the
transactions contemplated hereby, (b) has relied solely upon its own independent
review, investigation, and/or inspection of any documents in connection with the
transactions contemplated hereby, and (c) did not rely upon any written or oral
statements, representations, promises, warranties, or guaranties whatsoever,
whether express, implied, by operation of law, or otherwise regarding Sellers’
assets or liabilities, or the completeness of any information provided in
connection therewith, except, in each case for the representations and
warranties contained in Article III.


ARTICLE V


COVENANTS


Section 5.1.    Conduct of Business Pending the Closing.
(a)    The Sellers agree that between the date hereof and the earlier of the
Closing or the date, if any, on which this Agreement is validly terminated
pursuant to Article VII, except as set forth in Section 5.1(a) of the Seller
Disclosure Schedule, and except (1) as expressly provided in this Agreement, (2)
as required by applicable Law (including the Bankruptcy Code), (3) as consented
to in writing by the Purchaser (which consent shall not be unreasonably
withheld, conditioned or delayed) or (4) as required by any Order of the
Bankruptcy Court, the Sellers shall use reasonable best efforts to conduct the
Business (including make and collect payments, and selling Inventory) in all
material respects in the ordinary course of business consistent with past
practice, and use reasonable best efforts to (%4) preserve intact their present
business organizations, goodwill and ongoing businesses, (%4) keep available the
services of their present officers and employees (other than where termination
of such services is for cause), (%4) preserve in all material respects their
present relationships with customers,


-39-

--------------------------------------------------------------------------------





suppliers, vendors, licensors, licensees, Governmental Entities, employees and
other Persons with whom they have material business relations, (iv) maintain in
effect in all material respects the Permits, (v) perform in all material
respects all of its post-petition obligations under the Assigned Contracts as
and when such obligations become due, and (vi) comply in all material respects
with the budget and other obligations set forth by the DIP Facility, in each
case, taking into account the Sellers’ status as debtors in possession.
(b)    The Sellers agree that between the date hereof and the earlier of the
Closing or the date, if any, on which this Agreement is validly terminated
pursuant to Article VII, except as set forth in Section 5.1(b) of the Seller
Disclosure Schedule, and except (i) as expressly provided in this Agreement,
(ii) as required by applicable Law (including the Bankruptcy Code), (iii) as
consented to in writing by the Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed) or (iv) as required by any Order
of the Bankruptcy Court, the Sellers shall not, with respect to the Business,
the Acquired Assets or the Assumed Liabilities, directly or indirectly:
(i)    authorize, declare, set aside, make or pay any dividends on or make any
distribution with respect to its outstanding shares of capital stock or other
equity interests (whether in cash, assets, shares or other securities of any
Seller), other than such cash distributions from Synergy Advanced
Pharmaceuticals, Inc. to Parent, or enter into any agreement and arrangement
with respect to voting or registration of its capital stock or other equity
interests or securities;
(ii)    acquire (including by merger, consolidation or acquisition of stock or
assets or any other means) or authorize or announce an intention to so acquire,
or enter into any agreements providing for any acquisitions of, any equity
interests in or assets of any Person or any business or division thereof, or
otherwise engage in any mergers, consolidations or business combinations, except
for transactions solely between Sellers or acquisitions of supplies or equipment
in the ordinary course of business consistent with past practice;
(iii)    make any loans, advances or capital contributions to, or investments
in, any other Person, except for advances for reimbursable employee expenses
made in the ordinary course of business consistent with past practice;
(iv)    other than sales of Inventory in the ordinary course of business
consistent with past practice, sell, lease, license, assign, abandon, permit to
lapse, transfer, exchange, swap or otherwise dispose of, or subject to any
Encumbrance (other than Permitted Pre-Closing Encumbrances) any of the Acquired
Assets, except (A) dispositions of obsolete or worthless equipment, in the
ordinary course of business consistent with past practice and (B) transactions
solely among the Sellers;
(v)    fail to maintain, or allow to lapse, or abandon any Seller Registered
Intellectual Property, except in each case as Sellers may elect in their
reasonable business discretion in the ordinary course of business;


-40-

--------------------------------------------------------------------------------





(vi)    enter into or become bound by, terminate or materially amend or modify
any Contract relating to the acquisition or disposition or granting of any
license with respect to any Seller Intellectual Property, or otherwise subject
to an Encumbrance (other than Permitted Pre-Closing Encumbrances) any Seller
Intellectual Property (including by the granting of any covenant-not-to-sue or
covenant-not-to-assert), other than license grants in the ordinary course of
business consistent with past practice;
(vii)    (A) enter into any Contract that would, if entered into prior to the
date hereof, be a Material Contract or (B) modify, amend, extend or terminate
any Assigned Contract or waive, release or assign any rights or claims
thereunder;
(viii)    (A) except in accordance with the capital budget provided to the
Purchaser prior to the date hereof, make any capital expenditure or
expenditures, enter into agreements or arrangements providing for capital
expenditure or expenditures or otherwise commit to do so, or (B) fail to make
any capital expenditure or expenditures in accordance with such capital budget;
(ix)    commence, waive, release, assign, compromise or settle any claim,
litigation, investigation or Action (for the avoidance of doubt, including with
respect to matters in which a Seller is a plaintiff, or in which any of their
officers or directors in their capacities as such are parties) affecting the
Business, the Acquired Assets or the Assumed Liabilities, other than the
compromise or settlement of any claim, litigation or Action not brought by a
Governmental Entity and that: (A) is for an amount not to exceed, for any such
compromise or settlement individually or in the aggregate, $250,000 (determined,
in each case, net of insurance proceeds), (B) does not impose any injunctive or
nonmonetary relief on the Sellers and does not involve the admission of
wrongdoing by any Seller or any of their respective officers or directors or
otherwise establish a materially adverse precedent for similar settlements by
the Purchaser and (C) does not provide for the license of any Intellectual
Property or the termination, modification or amendment of any license of Seller
Intellectual Property;
(x)    make any change in financial accounting policies, practices, principles
or procedures or any of its methods of reporting income, deductions or other
material items for financial accounting purposes, except as required by GAAP or
applicable Law;
(xi)    make, change or revoke any material Tax election, adopt or change any
material method of Tax accounting, file any amended material Tax Return, enter
into any “closing agreement” within the meaning of Section 7121 of the Code (or
any similar provision of state, local or non-U.S. Law), or surrender any right
to claim a material refund of Taxes, in each case, except to the extent such
action would not be binding on BH, the Purchaser or any of their respective
Affiliates and would not reasonably be expected to affect the Taxes of BH, the
Purchaser or any of their respective Affiliates;
(xii)    redeem, repurchase, prepay, defease, incur, assume, endorse, guarantee
or otherwise become liable for or modify in any material respects the terms of
any Indebtedness or any derivative financial instruments or arrangements
(including swaps, caps, floors, futures, forward contracts and option
agreements), or issue or sell any debt securities or


-41-

--------------------------------------------------------------------------------





calls, options, warrants or other rights to acquire any debt securities
(directly, contingently or otherwise), other than Indebtedness outstanding under
the DIP Facility in an aggregate principal amount outstanding at any time not to
exceed $155,000,000;
(xiii)    (A) enter into any transactions or Contracts with any Affiliate or
other Person that would be required to be disclosed by the Parent under Item 404
of Regulation S-K of the SEC or (B) any Person who beneficially owns, directly
or indirectly, more than five percent (5%) of the outstanding shares of Parent
Common Stock;
(xiv)    cancel or fail to use commercially reasonable efforts to maintain in
the ordinary course the Sellers’ insurance policies included in, or covering
any, Acquired Assets or to renew or replace existing insurance policies included
in, or covering any, Acquired Assets following their termination;
(xv)    (A) enter into any lease or sublease of real property as lessee or
sublessee, or (B) materially modify or amend any Lease or other lease or
sublease of real property, in each case other than in the ordinary course of
business consistent with past practice;
(xvi)    fail to maintain its Books and Records;
(xvii)    terminate or modify or waive in any material respect any right under
any Permit;
(xviii)    adopt or otherwise implement any stockholder rights plan,
“poison-pill” or other comparable agreement;
(xix)    convert the Chapter 11 Case into a liquidation proceeding under Chapter
7 of the Bankruptcy Code;
(xx)    participate in any scheduled meetings or teleconferences with, or
correspond in writing, communicate or consult with the FDA or any similar
Governmental Entity without providing the Purchaser (whenever feasible and to
the extent permitted under applicable Law) with prior written notice and, within
twenty four (24) hours from the time such written notice is delivered, the
opportunity to consult with the Parent with respect to such correspondence,
communication or consultation, in each case to the extent permitted by
applicable Law;
(xxi)    except as contemplated by and in accordance with this Agreement and the
Bidding Procedures, take or cause to be taken any action that would reasonably
be expected to materially delay, materially impede or prevent the consummation
of the Acquisition;
(xxii)    make any material change in billing, inventory management or cash
management practices (including with respect to the timing and frequency of
collection of receivables and paying of payables) or in working capital
practices, or encourage any distributor or customer directly or indirectly to
accelerate purchases of the Products or modify discounting, rebate and similar
practices;


-42-

--------------------------------------------------------------------------------





(xxiii)    voluntarily terminate, enter into or amend any Benefit Plan;
(xxiv)    with respect to all Business Employees, except as required by any
Benefit Plan as in effect on the date hereof, (A) increase any compensation or
benefits of such employees; or (B) grant any incentive, bonus, severance,
retention or termination pay or benefits;
(xxv)    hire any employees or terminate any Offer Employees (other than for
cause);
(xxvi)    enter into a collective bargaining agreement or other labor union
Contract with respect to the Offer Employees;
(xxvii)     amend, restate, supplement or otherwise modify the DIP Facility; or
(xxviii)     agree or authorize, in writing or otherwise, to take any of the
foregoing actions.
Without in any way limiting any party’s rights or obligations under this
Agreement, the parties understand and agree that (i) nothing contained in this
Agreement shall give BH or the Purchaser, directly or indirectly, the right to
control or direct the operations of the Sellers, or the Business prior to the
Closing and (ii) prior to the Closing, the Sellers shall exercise, consistent
with, and subject to, the terms and conditions of this Agreement, complete
control and supervision over the Business and their operations.
Section 5.2.    Access and Information.
(a)    Subject to the Bidding Procedures and applicable Law, (x) the Sellers
shall afford to BH, the Purchaser and their Representatives reasonable access
during normal business hours and upon reasonable advance notice to all of the
Sellers’ properties, offices, Assigned Contracts, employees and Books and
Records, (y) the Sellers shall use reasonable best efforts to afford to BH, the
Purchaser and their Representatives, acting in good faith, reasonable access
during normal business hours and upon reasonable advance notice (and
notwithstanding any other restriction in the Confidentiality Agreement) to all
of the Sellers’ suppliers and manufacturers, and, with the consent of the
Sellers (not to be unreasonably withheld, conditioned or delayed), to the
Sellers’ Regulatory Authorities, and, (z) during such period, the Sellers shall
furnish as promptly as practicable to BH and the Purchaser all information
(financial or otherwise) the Purchaser may reasonably request, in each case,
related to the Business, the Acquired Assets or the Assumed Liabilities, for any
purpose related to the transactions contemplated by this Agreement.
Notwithstanding the foregoing, the Sellers shall not be required by this
Section 5.2(a) to provide BH, the Purchaser, or their Representatives with
access to or to disclose information (i) that is prohibited from being disclosed
pursuant to the terms of a confidentiality agreement with a third party entered
into prior to the date hereof (provided, however, that the Sellers shall, at the
Purchaser’s sole cost and expense, use reasonable best efforts to obtain the
required consent of such third party to such access or disclosure or, if unable
to do so, to make appropriate substitute arrangements to permit reasonable
access or disclosure


-43-

--------------------------------------------------------------------------------





not in violation of such consent requirement), (ii) the disclosure of which
would violate applicable Law (provided, however, that the Sellers shall, at the
Purchaser’s sole cost and expense, use reasonable best efforts to make
appropriate substitute arrangements to permit reasonable disclosure not in
violation of such Law) or (iii) the disclosure of which would cause the loss of
any attorney-client, attorney work product or other legal privilege (provided,
however, that the Sellers shall, at the Purchaser’s sole cost and expense, use
reasonable best efforts to allow for such access or disclosure to the maximum
extent that does not result in a loss of such attorney-client, attorney work
product or other legal privilege); provided, however, that such access and
information shall be disclosed or granted, as applicable, to counsel for BH and
the Purchaser to the extent reasonably required for the purpose of obtaining
required approvals or consents, or making filings or providing notices, subject
to prior execution of a common interest or joint defense agreement in customary
form. For the avoidance of doubt, information obtained pursuant to this
Section 5.2(a) shall be subject to the Confidentiality Agreement.
(b)    From and after the Closing for a period of three (3) years following the
Closing Date (or, if later, the confirmation of the Chapter 11 plan), Purchaser
will provide the Sellers and their advisors with reasonable access, during
normal business hours, at Sellers’ sole expense and upon reasonable advance
notice, to the books and records, including work papers, schedules, memoranda,
tax returns, tax schedules, tax rulings, and other documents (for the purpose of
examining and copying) relating to the Acquired Assets or the Assumed
Liabilities with respect to periods or occurrences prior to the Closing and
reasonable access, during normal business hours, at Sellers’ sole expense and
upon reasonable advance notice, to employees, officers, advisors and accountants
of Purchaser (solely for the purpose of better understanding such books and
records), in each case, for purposes relating to the Chapter 11 Case, the
wind-down of the operations of Sellers and their estates, actions to which any
Seller is a party (other than in connection with any litigation or dispute with
the Purchaser or BH), insurance claims, tax payments, returns or audits, the
functions of any trusts established under a Chapter 11 plan of Sellers or any
other successors of Sellers. For purposes of this Section 5.2(b), references to
“Sellers” shall be construed, where applicable, to include any liquidating
trust, plan administrator, or comparable person or body bearing responsibility
for the administration and wind-down of the Sellers’ operations, estates and
Chapter 11 Case.
Section 5.3.    Approvals and Consents; Cooperation; Notification.
(a)    Subject to the terms and conditions of this Agreement, each party hereto
shall use its reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate the transactions contemplated hereby as soon as
practicable after the date hereof, including (i) preparing and filing or
otherwise providing, in consultation with the other parties and as promptly as
practicable and advisable after the date hereof, all documentation to effect all
necessary applications, notices, petitions, filings, and other documents and to
obtain as promptly as practicable all waiting period expirations or
terminations, consents, clearances, waivers, licenses, orders, registrations,
approvals, permits, and authorizations necessary or advisable to be obtained
from any third party and/or any Governmental Entity in order to consummate the
transactions contemplated hereby, and (ii) taking all steps as may be necessary,
subject to the


-44-

--------------------------------------------------------------------------------





limitations in this Section 5.3, to obtain all such waiting period expirations
or terminations, consents, clearances, waivers, licenses, registrations,
permits, authorizations, orders and approvals from any third party and/or any
Governmental Entity. In furtherance and not in limitation of the foregoing, each
party agrees to (x) make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the Acquisition as promptly as
practicable, and in any event no later than the Business Day following the
approval of the Bidding Procedures and the entry of the Bidding Procedures Order
pursuant to Section 5.7, and to supply as promptly as practicable and advisable
any additional information and documentary materials that may be requested
pursuant to the HSR Act and to take all other actions necessary to cause the
expiration or termination of the applicable waiting periods under the HSR Act as
soon as practicable and (y) make all other necessary filings as promptly as
practicable after the date hereof, and to supply as promptly as practicable and
advisable any additional information and documentary materials that may be
requested under any Antitrust Laws. BH and Purchaser shall have responsibility
for the filing fees associated with the HSR filings and any other similar
filings required under any Antitrust Laws. Notwithstanding anything to the
contrary in this Agreement, none of the parties shall be required to, and the
Sellers may not, without the prior written consent of BH and the Purchaser,
become subject to, consent to or offer or agree to, or otherwise take any action
with respect to, any requirement, condition, limitation, understanding,
agreement or order to (A) sell, license, assign, transfer, divest, hold separate
or otherwise dispose of any assets, business or portion of business of any
Seller, BH, the Purchaser or any Subsidiary of any of the foregoing, (B)
conduct, restrict, operate, invest or otherwise change the assets, the business
or portion of the business of any Seller, BH, the Purchaser or any Subsidiary of
any of the foregoing in any manner or (C) impose any restriction, requirement or
limitation on the operation of the business or portion of the business of any
Seller, BH, the Purchaser or any Subsidiary of any of the foregoing; provided
that if requested by BH and the Purchaser, the Sellers or their Subsidiaries
will become subject to, consent to or offer or agree to, or otherwise take any
action with respect to, any such requirement, condition, limitation,
understanding, agreement or order so long as such requirement, condition,
limitation, understanding, agreement or order is only binding on such entity in
the event the Closing occurs.
(b)    Each of the parties hereto shall, in connection with and without limiting
the efforts referenced in Section 5.3(a) to obtain all waiting period
expirations or terminations, consents, clearances, waivers, licenses, orders,
registrations, approvals, permits, and authorizations for the Acquisition under
the HSR Act or any other Antitrust Law, (i) cooperate in all respects and
consult with the other parties in connection with any filing or submission and
in connection with any investigation or other inquiry, including any proceeding
initiated by a private party, including by allowing the other parties to have a
reasonable opportunity to review in advance and comment on drafts of filings and
submissions and reasonably considering in good faith comments of the other
parties and providing the other parties with copies of filings and submissions,
(ii) promptly inform the other parties of any communication received by such
party from, or given by such party to, the Antitrust Division of the Department
of Justice (the “DOJ”), the Federal Trade Commission (the “FTC”) or any other
Governmental Entity, by promptly providing copies to the other parties of any
such written communications, and of any material communication received or given
in connection with any proceeding by a private party, in each case regarding any
of the transactions contemplated hereby and (iii) permit the other parties to


-45-

--------------------------------------------------------------------------------





review in advance any communication that it gives to, and consult with each
other in advance of any meeting, substantive telephone call or conference with,
the DOJ, the FTC or any other Governmental Entity, or, in connection with any
proceeding by a private party, with any other Person, and to the extent
permitted by the DOJ, the FTC or other applicable Governmental Entity or other
Person, give the other parties the opportunity to attend and participate in any
in-person meetings, substantive telephone calls or conferences with the DOJ, the
FTC or other Governmental Entity or other Person; provided, however, that
materials required to be provided pursuant to the foregoing clauses (i)-(iii)
may be redacted (A) to remove references concerning the valuation of any of the
parties or any of their respective Subsidiaries, (B) as necessary to comply with
contractual arrangements and (C) as necessary to address reasonable privilege or
confidentiality concerns; provided, further, that any of the parties may, as
each deems advisable and necessary, reasonably designate any competitively
sensitive material provided to the other under this Section 5.3(b) as “Outside
Counsel Only Material” and materials so designated shall only be provided to
each party’s outside counsel.
(c)    In connection with and without limiting the foregoing, the Sellers shall
give any notices to third parties required under the Assigned Contracts, and
each of the Sellers shall use reasonable best efforts to obtain third-party
consents to any Assigned Contracts that are set forth on Section 6.3(c) of the
Seller Disclosure Schedule or otherwise necessary to consummate the Acquisition.
(d)    Each party shall give prompt notice to the other parties (i) of any
notice or other communication from any Governmental Entity in connection with
this Agreement or the Acquisition, or from any Person alleging that the consent
of such Person is or may be required in connection with the Acquisition, (ii) of
any legal proceeding commenced or, to the knowledge of such party, threatened
against it or any of its Affiliates or otherwise relating to, involving or
affecting such party or any of its Affiliates, in each case in connection with,
arising from or otherwise relating to the Acquisition, (iii) in the case of the
Sellers, of any material written correspondence to or from the FDA or any other
Regulatory Authority with respect to (A) the receipt of any FDA 483 observations
or substantially equivalent notices involving any facility of the Sellers, (B)
the recall, correction, removal, market withdrawal or replacement of any
Product, (C) a change in the marketing classification or a change in the
labelling of any Product, the effect of which would reasonably be expected to be
material to the Sellers or the conduct of the Business, (D) a non-substantial
equivalence determination or denial of market approval by any Governmental
Entity of any Product, (E) the mandatory or voluntary termination, enjoinment or
suspension of the testing, manufacturing, marketing, export, import, or
distribution of any Product or (F) a non-coverage determination by the Centers
for Medicare and Medicaid Services or any other third-party payor with respect
to any Product, the effect of which would reasonably be expected to be material
to the Sellers or the conduct of the Business, and (iv) upon becoming aware of
the occurrence or impending occurrence of any event or circumstance that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or which would reasonably be expected to prevent or materially
delay or impede the consummation of the Acquisition; provided, however, that the
delivery of any notice pursuant to this Section 5.3(d) shall not cure any breach
of any representation or warranty requiring disclosure of such


-46-

--------------------------------------------------------------------------------





matter prior to the date hereof or otherwise limit or affect the remedies
available hereunder to any party.
(e)    Notwithstanding the foregoing, the obligations of the parties hereto to
obtain any consent, approval or waiver from the Bankruptcy Court shall be
governed exclusively by Section 5.7, Section 5.8, Section 5.9, Section 5.10 and
Section 5.11.
Section 5.4.    Further Assurances. In addition to the provisions of this
Agreement, from time to time after the Closing Date, the Sellers, BH and the
Purchaser shall use reasonable best efforts to execute and deliver such other
instruments of conveyance, transfer or assumption, as the case may be, and take
such other action as may be reasonably requested to implement more effectively
the conveyance and transfer of the Acquired Assets to the Purchaser and the
assumption of the Assumed Liabilities by the Purchaser; provided, that nothing
in this Section 5.4 shall (a) require the Sellers or any of their Affiliates to
make any expenditure or incur any obligation on their own or on behalf of the
Purchaser (unless funds in the full amount thereof are advanced to the Sellers
in cash) or (b) prohibit the Sellers or any of their Affiliates from ceasing
operations or winding up its affairs following the Closing. In furtherance and
not in limitation of the foregoing if, following the Closing, any Seller (x)
receives or becomes aware that it holds any asset, property or right which
constitutes an Acquired Asset, then Sellers shall transfer such asset, property
or right to the Purchaser and/or, as applicable, one or more designees of the
Purchaser as promptly as practicable after the Closing for no additional
consideration, and pending such conveyance the parties shall reasonably
cooperate with each other to provide the Purchaser with all of the benefits of
use of such asset, property or right and (y) receives any payment on accounts
receivable included in the Acquired Assets, such Seller shall hold such payment
in trust and promptly (and in any event within two (2) Business Days) pay the
amount thereof to the Purchaser. If, following the Closing, the Purchaser
receives or becomes aware that it holds any asset, property or right which
constitutes an Excluded Asset, then the Purchaser shall transfer such asset,
property or right to the Sellers as promptly as practicable for no additional
consideration, and pending such conveyance the parties shall reasonably
cooperate with each other to provide the Sellers with all of the benefits of use
of such asset, property or right.
Section 5.5.    Assets Held by Affiliates of the Sellers. To the extent that any
other Person that is an Affiliate of a Seller owns or has rights to any assets
(including any Assigned Contracts) that is or would be an Acquired Asset if a
Seller owned or had rights to such assets, the Sellers shall cause such Person
to promptly transfer such asset, property, Assigned Contract, or right to a
Seller, and, upon such transfer, such asset, property or right shall be deemed
to be an Acquired Asset under this Agreement for all purposes as if owned by the
Sellers on and as of the date hereof.
Section 5.6.    Debtors-in-Possession. From the commencement of the Chapter 11
Case through the Closing, the Sellers shall continue to operate their business
as debtors-in-possession pursuant to the Bankruptcy Code.
Section 5.7.    The Sale Motion and Bidding Procedures Motion. On December 12,
2018, the Sellers filed a sale motion with the Bankruptcy Court (the “Sale
Motion”) and a


-47-

--------------------------------------------------------------------------------





bidding procedures motion with the Bankruptcy Court (the “Bidding Procedures
Motion”), both in form and substance reasonably acceptable to the Purchaser and
the Sellers (and Sellers shall use their reasonable best efforts to cause the
Bankruptcy Court to enter a corresponding Order or Orders, including the Bidding
Procedures Order in substantially the form of Exhibit A hereto, the Sale Order
(provided the Purchaser is the Successful Bidder) in substantially the form of
Exhibit E and otherwise in form and substance reasonably acceptable to BH, the
Purchaser and the Sellers) and in any event seeking the following relief from
the Bankruptcy Court:
(a)    authorization of the sale of the Acquired Assets to the Successful Bidder
(including the assignment of the Assigned Contracts), as applicable, free and
clear of all Encumbrances and other interests, other than Permitted Post-Closing
Encumbrances;
(b)    subject to the Bidding Procedures, approval of the proposed purchase
agreement between the Sellers and the Successful Bidder;
(c)    authorization of the Sellers to cause the Closing to occur as soon as
practicable after the entry of the Sale Order;
(d)    because the Purchaser and its Affiliates have expended considerable time
and expense in connection with this Agreement and the negotiation thereof, and
the identification and quantification of assets to be included in the Acquired
Assets, approval of the Expense Reimbursement Amount (solely to the extent
payable under this Agreement) as an administrative priority expense under
sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code;
(e)    a finding that the provisions of this Agreement, including Section 7.2
were a material inducement to the Purchaser to enter into this Agreement and are
designed to achieve the highest or otherwise best offer for the Acquired Assets;
(f)    approval of the Bidding Procedures and entry of the Bidding Procedures
Order substantially in the form of Exhibit A attached hereto, or otherwise in
form and substance reasonably acceptable to the Purchaser, no later than January
4, 2019; and
(g)    scheduling the bid deadline to take place no later than February 23,
2019, and the Auction to take place no later than February 26, 2019; and
(h)    scheduling the Sale Hearing to take place no later than March 1, 2019.
Section 5.8.    Sale Order. The Sale Order shall be substantially in the form
attached hereto as Exhibit E or otherwise in form and substance reasonably
acceptable to the Purchaser and the Sellers and shall include the following
findings of fact, conclusions of Law and ordering provisions:
(a)    find that the Notice of Sale, and the parties who were served with copies
of such Notice of Sale, were in compliance with Sections 102 and 363 of the
Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 9014 and any other
applicable provision of the


-48-

--------------------------------------------------------------------------------





Bankruptcy Code, the Bankruptcy Rules, or any local bankruptcy rule governing
the sale of assets free and clear of Encumbrances and other interests;
(b)    find that all requirements imposed by Section 363(f) of the Bankruptcy
Code for the sale of the Acquired Assets free and clear of Encumbrances and
other applicable interests, other than Permitted Post-Closing Encumbrances, have
been satisfied;
(c)    find that the Purchaser is a purchaser of the Acquired Assets in “good
faith” pursuant to Section 363(m) of the Bankruptcy Code, and the sale is
entitled to the protections of Section 363(m);
(d)    find that the Purchaser and the Sellers did not engage in any conduct
which would allow this Agreement to be set aside pursuant to Section 363(n) of
the Bankruptcy Code;
(e)    find that the consideration provided by the Purchaser pursuant to this
Agreement constitutes reasonably equivalent value and fair consideration for the
Acquired Assets;
(f)    approve this Agreement and the consummation of the sale upon the terms
and subject to the conditions of this Agreement;
(g)    order that, as of the Closing Date, the transactions contemplated by this
Agreement effect a legal, valid, enforceable and effective sale and transfer of
the Acquired Assets to the Purchaser and shall vest the Purchaser with title to
such assets free and clear of all Encumbrances (except for Assumed Liabilities
and Permitted Post-Closing Encumbrances);
(h)    (A) authorize the Sellers to assume and assign to the Purchaser each of
the Assigned Contracts, and (B) find that, subject to the terms of the Sale
Order and the payment of Cure Costs and provision of adequate assurance of
future performance by the Purchaser, as of the Closing Date, the Assigned
Contracts will have been duly assigned to the Purchaser in accordance with
Section 365 of the Bankruptcy Code;
(i)    find that neither the Purchaser nor any of its Affiliates is acquiring
any of the Excluded Assets or assuming any of the Excluded Liabilities;
(j)    order that the Assigned Contracts will be transferred to, and remain in
full force and effect for the benefit of, the Purchaser, notwithstanding any
provision in any such contract or any requirement of applicable Law (including
those described in Sections 365(b)(2) and 365(f) of the Bankruptcy Code) that
prohibits, conditions, restricts or limits in any way such assignment or
transfer;
(k)    find that the Purchaser has satisfied all requirements under Sections
365(b)(1) and 365(f)(2) of the Bankruptcy Code to provide adequate assurance of
future performance of the Assigned Contracts;
(l)    approve any other agreement to the extent provided by this Agreement;


-49-

--------------------------------------------------------------------------------





(m)    except as expressly set forth in the Sale Order, enjoin and forever bar
the non-debtor party or parties to each Assigned Contract from asserting against
the Purchaser or any Affiliate or designee of the Purchaser: (i) any default,
action, liability or other cause of action existing as of the date of the
Closing, whether asserted or not, and (ii) any objection to the assumption and
assignment of such non-debtor party’s Assigned Contract (except to the extent
any such objection was sustained by the Order of the Bankruptcy Court);
(n)    find that, to the extent permitted by applicable Law, none of the
Purchaser nor any Affiliate of the Purchaser nor any designee of the Purchaser
is a successor to the Sellers or the bankruptcy estate by reason of any theory
of Law or equity, and none of the Purchaser nor any Affiliate of the Purchaser
nor any designee of the Purchaser shall assume or in any way be responsible for
any liability of the Sellers or the bankruptcy estate, except as otherwise
expressly provided in this Agreement;
(o)    provide that the Sellers are authorized to consummate the transactions
contemplated by this Agreement and to comply in all respects with the terms of
this Agreement;
(p)    be made expressly binding (based upon language reasonably satisfactory to
the Purchaser) upon any trustee or other estate representative in the event of
conversion of the Chapter 11 Case to Chapter 7 of the Bankruptcy Code, or upon
appointment of a Chapter 11 trustee in the Chapter 11 Case;
(q)    enjoin assertion of any Excluded Liabilities against the Purchaser or any
of its Affiliates or any assignees, designees, transferees or successors thereof
or against any of the Acquired Assets; and
(r)    order that, notwithstanding the provisions of Federal Rules of Bankruptcy
Procedures 6004(h) and 6006(d), the Sale Order is not stayed and is effective
immediately upon entry.
Section 5.9.    Cooperation with Respect to Bankruptcy Court Approvals. The
Purchaser shall take such actions as are reasonably requested by the Sellers to
assist in obtaining entry by the Bankruptcy Court of the Bidding Procedures
Order and the Sale Order, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for purposes of, among other
things: (a) demonstrating that the Purchaser is a “good faith” purchasers within
the meaning of Section 363(m) of the Bankruptcy Code; and (b) establishing
“adequate assurance of future performance” within the meaning of Section 365 of
the Bankruptcy Code.
Section 5.10.    Non-Solicitation of Competing Bids. Except in connection with
marketing the sale of the Acquired Assets to Potential Bidders (as defined in
the Bidding Procedures) in accordance with the Bidding Procedures Order (once
entered by the Bankruptcy Court), the Sellers shall not, and shall cause their
Representatives, Affiliates, and their Affiliate’s Representatives not to,
(i) solicit, negotiate or discuss with any Person (other than BH, the Purchaser
and their respective Affiliates, agents and Representatives) (and the Sellers
shall, and shall cause their Representatives, Affiliates, and their Affiliate’s
Representatives, to cease immediately any such ongoing activity), or enter into
any agreement or understanding with


-50-

--------------------------------------------------------------------------------





respect to, or approve or recommend, or knowingly facilitate, any sale, transfer
or disposition, directly or indirectly, whether by means of an asset sale or
otherwise, of any material assets of the Sellers used in the conduct of the
Business, any sale of stock, equity or voting interests in any of the Sellers,
any merger, amalgamation, reorganization, restructuring, plan of reorganization,
liquidation or refinancing, or any other extraordinary corporate transaction
directly or indirectly involving the Sellers or a material portion of the
Sellers’ liabilities (any such transaction, an “Alternative Transaction”) or
(ii) provide any Person (other than BH, the Purchaser and their respective
Affiliates, agents and Representatives) with access to the books, records,
operating data, contracts, documents or other information relating to the
Sellers. The Sellers shall promptly (and in any event within twenty-four (24)
hours) notify BH and the Purchaser of any inquiry, indication of interest,
proposal or offer from a third party with respect to an Alternative Transaction
received by the Sellers or any of their Affiliates or its or their employees or
Representatives after the date hereof until the Bankruptcy Court shall have
entered the Bidding Procedures Order, and the Sellers shall communicate to BH
and the Purchaser the material terms of, including the identity of the Person or
Persons making, any such inquiry, indication of interest, proposal or offer. The
Sellers shall immediately instruct any Person in possession of confidential
information about the Sellers that was furnished by or on behalf of the Sellers
in connection with any actual or potential Alternative Transaction to return or
destroy all such information or documents or material incorporating such
information in accordance with the confidentiality or similar agreement
governing treatment of such confidential information. The Sellers shall not be
deemed to have violated or breached their obligations set forth in the first
sentence of this Section 5.10 solely as a result of their receipt, without
engaging in any of the conduct prohibited by such sentence, of an unsolicited
Alternative Transaction proposal.
Section 5.11.    Bankruptcy Court Filings. The Sellers shall consult with the
Purchaser concerning the Bidding Procedures Order, the Sale Order and any other
Orders of the Bankruptcy Court relating to the transactions contemplated herein,
and the bankruptcy proceedings in connection therewith, and provide BH and the
Purchaser with copies of any material applications, pleadings, notices, proposed
Orders and other documents to be filed by the Sellers in the Chapter 11 Case
that relate in any way to this Agreement, the Acquisition, the Bidding
Procedures, BH or the Purchaser at least two (2) Business Days prior to the
making of any such filing or submission to the Bankruptcy Court. The Sellers
shall provide BH and the Purchaser with prompt notice of (A) the filing or any
objection to (or any threat or notice of intention of any Person to file any
objection to) this Agreement, the Acquisition, the Bidding Procedures, BH or the
Purchaser or (B) the commencement of (or any threat or notice of intention of
any Person to commence), any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority or in arbitration, that
relates in any way to this Agreement, the Acquisition, the Bidding Procedures,
BH or the Purchaser.
Section 5.12.    Not a Back Up Bidder. The Bidding Procedures shall exclude the
Purchaser from any obligation to act as a Backup Bidder (as defined in the
Bidding Procedures) following the Auction (if any) in the event that the
Purchaser is not selected as the Successful Bidder.


-51-

--------------------------------------------------------------------------------





Section 5.13.    Communications with Customers and Suppliers. Prior to the
Closing, BH and the Purchaser shall not, and shall cause their respective
Affiliates and Representatives not to, contact, or engage in any discussions or
otherwise communicate with, the Sellers’ customers, suppliers, licensors,
licensees and other Persons with which the Sellers have material commercial
dealings without obtaining the prior consent (not to be unreasonably withheld,
conditioned or delayed) of the Sellers (other than (i) any such communication in
the ordinary course of business of BH, the Purchaser or their Affiliates not
initiated for a purpose related to the Business, the Acquired Assets, the
Assumed Liabilities or the transactions contemplated by this Agreement and
whereby neither BH nor the Purchaser communicates any nonpublic proprietary
information related to the Business, the Acquired Assets or the Assumed
Liabilities, or (ii) any communication by BH or the Purchaser, acting in good
faith, with the suppliers or manufacturers of the Sellers to the extent related
to integration planning).
Section 5.14.    Employee Matters.
(a)    The Sellers shall cause to be paid in the ordinary course of business
(but in no event later than the Closing) to all Transferred Employees (i) who
are eligible for any Benefit Plan that is a sales incentive plan, the full
amount of any unpaid sales incentive bonuses accrued for such Transferred
Employees in respect of the fourth quarter of 2018 and payable to such
Transferred Employees pursuant to the applicable Benefit Plan, or (ii) who are
eligible for any Benefit Plan that is an annual bonus plan, the full amount of
any annual bonuses payable to such Transferred Employees under the applicable
Benefit Plan in respect of 2018, if any. As of the Closing, the Sellers shall
cause to be paid to all Transferred Employees: (1) the full amount of any unused
paid time off/vacation/sick time of each such Transferred Employee that is
accrued on the books and records of the Sellers through the Closing; and (2) any
retention bonuses otherwise payable to any such Transferred Employees under an
applicable Benefit Plan. The Sellers shall adopt, in the ordinary course
consistent with past practice and in consultation with BH, reasonable sales
targets that relate to the first calendar quarter of 2019 for purposes of the
Benefit Plans that are sales incentive plans. At Closing, the Sellers shall
deliver to BH a schedule setting forth, for each Transferred Employee who
participates in a Benefit Plan that is a sales incentive plan, each unpaid sales
incentive bonus accrued for such Transferred Employee in accordance with the
applicable Benefit Plan in respect of the period from January 1, 2019 through
the Closing Date (each, a “Q1 2019 Sales Bonus”). BH shall cause each Q1 2019
Sales Bonus to be paid to the applicable Transferred Employee no later than May
15, 2019, subject to the applicable Transferred Employee’s continued employment
with BH and its Affiliates through the applicable payment date.
(b)    BH or one of its Affiliates shall use their reasonable best efforts to
provide an offer of employment to such number of individuals employed by the
Sellers (“Business Employees”) set forth on Section 5.14(b) of the Seller
Disclosure Schedule (the employees identified to Sellers by BH or its Affiliates
to receive such offers, the “Offer Employees”), in the same position the
Business Employee held as of the date of such employment offer, such offer to be
made no more than three (3) Business Days following the Auction (a “BH Offer”).
Each offer of employment shall provide that employment with BH or one of its
Affiliates shall commence effective as of the Closing, subject to the Offer
Employee’s continued employment with Sellers


-52-

--------------------------------------------------------------------------------





through the Closing and conditioned upon the Closing. Each Offer Employee who
accepts the offer of employment delivered pursuant to this Section 5.14(b) shall
be deemed a “Transferred Employee” as of the Closing.
(c)    During the period commencing on the Closing Date and ending on the first
anniversary thereof, BH shall or shall cause one of its Affiliates to provide
each Transferred Employee with (i) a wage rate or base salary that is no less
favorable than that in effect for such Transferred Employee immediately prior to
the Closing, (ii) a target annual bonus opportunity that is no less favorable
than that provided to the Transferred Employee prior to the Closing, and (iii)
employee benefits (excluding equity incentive compensation and severance) that
are, in the aggregate, no less favorable than those in effect for similarly
situated employees of BH and its Subsidiaries.
(d)    BH shall, or shall cause one of its Subsidiaries to, provide to each
Transferred Employee full credit for such Transferred Employee’s service with
the Sellers or any of their respective Affiliates prior to the Closing for all
purposes, including for purposes of eligibility, vesting, benefit accruals and
determination of the level of benefits (including vacation, severance and
retirement benefits, but excluding equity incentives), under any benefit plan of
BH or its Subsidiaries in which such Transferred Employee participates on or
following the Closing (the “New Plans”) to the same extent recognized by the
Sellers or any of their respective Affiliates immediately prior to the Closing;
provided, that such service shall not be recognized (i) to the extent that such
recognition would result in a duplication of benefits or coverage, (ii) with
respect to any New Plan that provides defined benefit pension or post-retirement
welfare benefits, or (iii) with respect to any New Plan that is grandfathered or
frozen or under which similarly situated employees of BH and its Subsidiaries do
not receive service credit. In addition, and without limiting the generality of
the foregoing, (A) for purposes of each New Plan providing medical, dental,
pharmaceutical or vision benefits to any Transferred Employee, BH or its
applicable Subsidiary shall use its commercially reasonable efforts to cause all
pre-existing condition exclusions and actively-at-work requirements of such New
Plan to be waived for such Transferred Employee and his or her covered
dependents, unless such conditions would not have been waived under the
equivalent Benefit Plan in which such Transferred Employee participated
immediately prior to the Closing (such Benefit Plans collectively, the “Old
Plans”) and (B) BH or its applicable Subsidiary shall use commercially
reasonable efforts to cause any eligible expenses incurred by such Transferred
Employee and his or her covered dependents during the portion of the plan year
of the Old Plan ending on the date such employee’s participation in the
corresponding New Plan begins to be taken into account under such New Plan for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to such employee and his or her covered dependents for
the applicable plan year as if such amounts had been paid in accordance with
such New Plan. Sellers will, or will cause the applicable Benefit Plan provider
to, provide to BH or its applicable Subsidiary or its group health plan provider
on, or as promptly as practicable following, the Closing Date, all information
required by BH and its group health plan provider to (1) ensure health, dental
and vision plan administration in compliance with this Section 5.14(d), and (2)
comply with the obligations of BH and its Subsidiaries under Section 4980B of
the Code, Sections 601 through 608 of ERISA, and any similar applicable state
Law (collectively,


-53-

--------------------------------------------------------------------------------





“COBRA”) to provide group health plan coverage to current and former employees
of Sellers (and their beneficiaries) who constitute “M&A qualified
beneficiaries” within the meaning of the COBRA regulations.
(e)    At least ten (10) days prior to the Auction, BH or its Affiliate shall
provide a list to Seller setting forth (i) the name of each Offer Employee and
(ii) for any Offer Employee whose offer of employment from BH or its Affiliate
is not expected to provide for employment in the same facility or location in
which such employee worked prior to the applicable offer of employment (or for a
sales employee, is not expected to cover the same sales territory that the sales
employee covered immediately prior to the applicable offer of employment), the
new facility, location or sales territory being offered by BH or its Affiliate
to such Offer Employee. With respect to any Business Employee who is not
identified by BH and its Affiliates as an Offer Employee or who is identified as
a WARN Relocation Employee, the Sellers shall, in each case to the extent
required by the WARN Acts, provide written notice of termination of employment
(in a form and manner compliant with the WARN Acts to the extent possible),
within three (3) Business Days following the conclusion of the Auction (or if no
Auction occurs, within three (3) Business Days following the bid deadline
established by the Bidding Procedures).
(f)    Nothing in this Section 5.14 shall constitute or be construed (i) as an
amendment, termination or other modification of any employee benefit or
compensation plan or arrangement, or a restriction or other limitation on the
right of any party hereto to amend, terminate or otherwise modify any such plans
or arrangements, (ii) as a guarantee of employment for any period, or a
restriction or other limitation on the right of any party hereto to terminate
the employment of any individual at any time, or (iii) to create any third party
rights in any Person other than the direct parties to this Agreement, including
any current or former service provider of the Sellers (or any beneficiaries or
dependents thereof).
Section 5.15.    Parent Confidentiality Agreements; Post-Closing
Confidentiality.
(a)    Sellers and BH hereby agree that the Confidentiality Agreement shall
terminate, and no party shall have any further obligations thereunder, effective
concurrently with the Closing.
(b)    Effective at the Closing, the Parent hereby assigns to the Purchaser the
rights under the Parent Confidentiality Agreements to enforce the non-use,
non-disclosure and return or destruction of “Confidential Information” (as such
term is defined in the Parent Confidentiality Agreements) to the extent related
to the Business, the Acquired Assets and the Assumed Liabilities and the
non-solicitation provisions with respect to the Transferred Employees; provided,
that the Parent retains all other rights and remedies thereunder.
(c)    For a period of ten (10) years following the Closing Date, the Sellers
shall not, and shall cause their Affiliates and their respective directors and
officers not to, disclose to any Person other than the directors, officers,
employees and authorized representatives of the Purchaser and its Affiliates, or
use or otherwise exploit for their benefit, any Confidential Information, except
(i) pursuant to any Order, as required in any Action or as otherwise required by
applicable Law, (ii) to enforce its rights and remedies under this Agreement or
(iii) disclosure


-54-

--------------------------------------------------------------------------------





of Confidential Information in connection with the Chapter 11 Case shall not
constitute a breach of this Section 5.15(c); provided, however, that in the
event disclosure is required by applicable Law or in connection with the Chapter
11 Case, the Sellers shall, to the extent reasonably possible, provide the
Purchaser with prompt notice of such requirement prior to making any disclosure
so that the Purchaser may seek at its own cost and expense an appropriate
protective order. “Confidential Information” shall mean any proprietary or
confidential information to the extent related to the Business, the Acquired
Assets or the Assumed Liabilities, excluding any information that (x) is (as of
the Closing Date) or becomes generally available to the public other than as a
result of a breach of this Section 5.15(c) or (y) becomes available to the
Sellers, their Affiliates or their respective directors and officers after the
Closing Date on a non-confidential basis from a source other than BH, the
Purchaser or their Affiliates, provided that such source is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to BH, the Purchaser or their Affiliates or any
other person with respect to such information.
Section 5.16.    Payments Received. The Sellers and the Purchaser each agree
that after the Closing they will hold and will promptly transfer and deliver to
the other, from time to time as and when received by them or their respective
Affiliates, any cash, checks with appropriate endorsements (using their best
efforts not to convert such checks into cash) or other property that they may
receive on or after the Closing which properly belongs to the other party hereto
or its Affiliates and will account to the other for all such receipts.
Section 5.17.    Use of Names and Marks. The Purchaser and its Affiliates
acknowledge and agree that, notwithstanding the transfer of Intellectual
Property included in the Acquired Assets, (a) the Sellers will continue using
their current corporate names during the pendency of the Chapter 11 Case and any
additional time during which the Sellers wind down their affairs, and (b) the
Sellers shall be entitled to refer to names and marks included in the Acquired
Assets in filings with Governmental Entities, for factual or historical
reference and for any other purposes that do not constitute trademark
infringement and are not otherwise prohibited by applicable Law.
Section 5.18.    NDC Code.
(a)    To the extent not transferred as part of the Acquired Assets, the Sellers
hereby grant, effective as of the Closing Date, to the Purchaser (and the
Purchaser’s Affiliates) a royalty-free, paid-up license under the Sellers’ NDC
numbers used in connection with the Business to the extent necessary to allow
the Purchaser and its Affiliates and their designees to market, distribute and
sell the inventory acquired as part of the Acquired Assets.
(b)    To the extent necessary to enable the Sellers to comply with U.S.
Government Pricing and Compliance submission requirements related to the
Acquired Assets, the Purchaser shall use its reasonable best efforts to provide
to the Sellers the following information: (i) within twenty-five (25) days after
the end of each calendar quarter, (A) the Non-Federal Average Manufacturer’s
Price for each Product identified by NDC, (B) the “average manufacturer price”
(as defined under the Social Security Act, 42 U.S.C. Sections 1396r-8(k)(l)) and
units for each Product identified by NDC and (C) the “best price” (as defined
under the


-55-

--------------------------------------------------------------------------------





Social Security Act, 42 U.S.C. Sections 1396r-8(c)(1)(C)) for each Product
identified by NDC, (ii) within twenty-five (25) days after the end of each
calendar month, the “average manufacturer price” (as defined under the Social
Security Act, 42 U.S.C. Sections 1396r-8(k)(l)) and units for each Product
identified by NDC and (iii) any other information reasonably requested by the
Sellers to allow the Sellers to comply with such requirements, and, in each
case, a certification to the best of the Purchaser’s knowledge of the accuracy
and completeness thereof (subject to any updates of the information included in
such certification) in all material respects, within ten (10) days after BH
publicly announces its quarterly financial results; provided, that the
Purchaser’s obligations pursuant to this Section 5.18(b) shall expire thirty
(30) days after the end of the calendar quarter in which the Purchaser suspends
its usage of the Sellers’ NDC numbers in connection with the Business.
Section 5.19.    Transfer of Regulatory Matters. As promptly as practicable
after the Closing, Sellers and the Purchaser shall file with the FDA and any
other applicable Governmental Entity the notices and information required
pursuant to any applicable regulation or requirement to transfer the Regulatory
Authorizations from the Sellers to the Purchaser. The parties also agree to use
all commercially reasonable efforts to take any and all other actions required
by the FDA and any other applicable Governmental Entity to effect the transfer
of the Regulatory Authorizations from the Sellers to the Purchaser.
Section 5.20.    Takeover Statutes. The Parent shall use its reasonable best
efforts (a) to take all action necessary so that no Takeover Statute is or
becomes applicable to the Acquisition, and (b) if any such Takeover Statute is
or becomes applicable, to take all action necessary so that the Acquisition may
be consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to eliminate or minimize the effect of such Takeover
Statute on the Acquisition.
Section 5.21.    Reporting. The Sellers shall (x) deliver to the Purchaser
substantially contemporaneously with its delivery to the administrative agent
under the DIP Facility, all weekly cash-flow, variance and similar financial
reporting required under the DIP Facility, as well as a report setting forth the
inventory level (segregated by inventory category) and (y) use their reasonable
best efforts to deliver to Purchaser such additional financial information with
respect to the Business and the Sellers, and on such periodic basis, as may
reasonably be requested by the Purchaser.
Section 5.22.    Additional Actions. None of the Sellers, BH or the Purchaser
will file any pleading or take any other action in the Bankruptcy Court with
respect to this Agreement or the consummation of the transactions contemplated
hereby that is inconsistent with performing and carrying out the provisions of
this Agreement in accordance with the terms and subject to the conditions
herein; provided, however, that nothing contained in the foregoing will be
construed to limit in any way BH or the Purchaser’s rights under this Agreement,
or to limit BH, the Purchaser’s or the Sellers’ rights to advocate for the
approval of this Agreement and against any Alternative Transaction.
Section 5.23.    Minimum Inventory Purchases. If, at any time during the thirty
(30) days prior to the anticipated Closing Date, either Sellers, on the one
hand, or BH or the Purchaser (as


-56-

--------------------------------------------------------------------------------





communicated in writing by BH or the Purchaser to the Sellers), on the other
hand, reasonably believes that the amount of active pharmaceutical ingredient
for the Trulance Product (“API”) that will be in Inventory as of the Closing
Date is less than 30.0 kilograms (the “Minimum API Quantity”), then the Sellers
shall, prior to the Closing Date, purchase API up to the lesser of (x) the total
amount of API held by third-party logistics warehouses and (y) the amount of API
required to hold the Minimum API Quantity as of the Closing Date. If requested
by BH or the Purchaser, the Sellers shall, prior to the Closing, deliver to BH
and the Purchaser evidence reasonably satisfactory to BH and the Purchaser that
such purchase has been made. If, at any time prior to the Closing Date, BH or
the Purchaser requests in writing that the Sellers order API (including
requesting delivery of existing API or placing orders for new API with the
Sellers’ API supplier), then (x) the Sellers will promptly make such order in
the quantity requested by BH or the Purchaser (consistent with the rights of the
Sellers to place such order with the Sellers’ API supplier) and (y) the Cash
Consideration will, at the time the Sellers make any cash payment to the
Sellers’ API supplier pursuant to this sentence (which will not exceed, in the
case of existing API requested for delivery up to 70% of the original price
therefor (not including any prepayments), and in the case of newly ordered API
up to 30% of the price therefor) be automatically increased by the amount of
such cash payment.

Section 5.24.    DIP Facility.
(a)    Each Seller shall use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary,
advisable or proper to obtain the DIP Facility, including using reasonable best
efforts to: (i) negotiate and enter into the DIP Loan Documents prior to
December 21, 2018; (ii) maintain in effect and enforce the DIP Facility Term
Sheet and each DIP Loan Document and comply with its obligations thereunder; and
(iii) satisfy on a timely basis and in a manner that will not impede the ability
of the parties to consummate the Acquisition promptly at the Closing all
conditions to the funding of the DIP Facility set forth in the DIP Facility Term
Sheet (it being understood that all conditions to funding the DIP Facility are
set forth therein). The Sellers shall give BH and the Purchaser prompt notice
upon obtaining knowledge of any fact, change, event or circumstance with respect
to the DIP Facility that, individually or in the aggregate, could reasonably
lead to an event of default under, or failure to fund all or any portion of, the
DIP Facility, or materially impair or materially delay the Closing.
(b)    The Sellers shall neither agree to nor permit any termination, amendment,
replacement, supplement or other modification of, or waiver of any of its rights
under, the DIP Facility Term Sheet or the DIP Loan Documents, without the prior
written consent of BH and the Purchaser (not to be unreasonably withheld,
conditioned or delayed).
(c)    If all or any portion of the DIP Facility becomes unavailable, or any of
the DIP Facility Term Sheet or the DIP Loan Documents shall be withdrawn,
repudiated, terminated or rescinded for any reason, then the Sellers shall use
their reasonable best efforts to arrange and obtain, as promptly as practicable,
from the same and/or alternative financing sources, alternative


-57-

--------------------------------------------------------------------------------





financing and on terms, taken as a whole, not less favorable to BH and the
Purchaser than the terms, taken as a whole, of the DIP Facility.


ARTICLE VI

CONDITIONS PRECEDENT


Section 6.1.    Conditions Precedent to Obligation of the Sellers, BH and the
Purchaser. The respective obligations of each party hereto to effect the
transactions contemplated by this Agreement shall be subject to the satisfaction
at or prior to the Closing of the following conditions:
(a)    Approvals. Any waiting period (and extensions thereof) applicable to the
Acquisition under the HSR Act shall have expired or been terminated and any
other required approvals, consents or clearances under any Antitrust Laws shall
have been obtained; and
(b)    No Orders. No Governmental Entity of competent jurisdiction shall have
enacted, enforced or entered any Law and no Order shall be in effect on the
Closing Date that prohibits the consummation of the Closing.
Section 6.2.    Conditions Precedent to Obligation of the Sellers. The
obligation of the Sellers to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver (to the extent
permitted by applicable Law) by the Sellers at or prior to the Closing of the
following conditions:
(a)    Representations and Warranties. The representations and warranties of BH
and the Purchaser contained in this Agreement shall be true and correct
(disregarding any exception or qualification in such representations and
warranties relating to “material” or “materiality”) as of the date hereof and as
of the Closing Date as if made at and as of such date (except to the extent such
representations and warranties speak as of another date, in which case such
representations and warranties shall be true and correct as of such other date),
except where the failure of such representations and warranties to be so true
and correct (disregarding any exception or qualification in such representations
and warranties relating to “material” or “materiality”) has not and would not
reasonably be expected to, individually or in the aggregate, materially impair
or materially delay BH’s or the Purchaser’s ability to perform their respective
obligations under this Agreement or to consummate the transactions contemplated
hereby;
(b)    Covenants. The covenants and obligations of BH and the Purchaser to be
performed or complied with at or prior to the Closing pursuant to this Agreement
shall have been duly performed and complied with in all material respects;
(c)    Sale Order. The Bankruptcy Court shall have entered the Sale Order and
such Order shall not have been stayed as of the Closing Date, stayed pending
appeal, reversed or vacated; and


-58-

--------------------------------------------------------------------------------





(d)    Officer’s Certificates. BH and the Purchaser shall have delivered to the
Sellers a certificate duly executed by an authorized officer of BH and the
Purchaser certifying to the effect that the conditions set forth in
Section 6.2(a) and Section 6.2(b) have been satisfied.
The foregoing conditions are for the benefit of the Sellers only and accordingly
the Sellers will be entitled to waive compliance with any such conditions if
they see fit to do so, without prejudice to rights and remedies at Law and in
equity and also without prejudice to any rights of termination or otherwise in
the event of the failure to fulfill any other conditions in whole or in part.
Section 6.3.    Conditions Precedent to Obligation of BH and the Purchaser. The
obligation of BH and the Purchaser to effect the transactions contemplated by
this Agreement shall be subject to the satisfaction or waiver (to the extent
permitted by applicable Law) by BH and the Purchaser at or prior to the Closing
of the following conditions:
(a)    Representations and Warranties. (i) The representations and warranties of
the Sellers contained in Sections 3.1, 3.2, 3.6(b) and 3.8 shall be true and
correct in all material respects (disregarding any exception or qualification in
such representations and warranties relating to “material,” “materiality” or
“Material Adverse Effect”) as of the date hereof and as of the Closing Date as
if made at and as of such date (except to the extent such representations and
warranties speak as of another date, in which case such representations and
warranties shall be true and correct as of such other date); (ii) the
representations and warranties of the Sellers contained in Section 3.7(b) shall
be true and correct in all respects as of the date hereof and as of the Closing
Date as if made at and as of such date; and (iii) each of the other
representations and warranties of the Sellers contained in this Agreement (other
than those representations and warranties specified in clauses (i) and (ii)
above) shall be true and correct in all respects (disregarding any exception or
qualification in such representations and warranties relating to “material,”
“materiality” or “Material Adverse Effect”) as of the date hereof and as of the
Closing Date as if made at and as of such date (except to the extent such
representations and warranties speak as of another date, in which case such
representations and warranties shall be true and correct as of such other date),
except where the failure of such representations and warranties in this clause
(iii) to be so true and correct (disregarding any exception or qualification in
such representations and warranties relating to “material,” “materiality” or
“Material Adverse Effect”) has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
(b)    Covenants. The covenants and obligations of the Sellers to be performed
or complied with at or prior to the Closing pursuant to this Agreement shall
have been duly performed and complied with in all material respects;
(c)    Assigned Contracts. The Sellers shall have assigned to the Purchaser the
Assigned Contracts set forth on Section 6.3(c) of the Seller Disclosure
Schedule, subject to the Purchaser’s provisions of adequate assurance of future
performance as required under Section 365 of the Bankruptcy Code;


-59-

--------------------------------------------------------------------------------





(d)    Sale Order. The Bankruptcy Court shall have entered the Sale Order
substantially in the form of Exhibit E attached hereto or otherwise in form and
substance reasonably acceptable to BH and the Purchaser, and such Order (i)
shall not have been stayed as of the Closing Date, stayed pending appeal,
reversed or vacated and (ii) shall not have been amended, supplemented or
otherwise modified in any manner materially adverse to BH or the Purchaser;
(e)    Inventory Levels. As of the Closing Date, (w) the Parent shall have at
least 62,302 finished packs (trade) of the Trulance Product in Inventory, (x)
the Parent shall have at least 3,380,000 pills (drug product) of the Trulance
Product in Inventory, (y) the Parent shall have at least the Minimum API
Quantity in Inventory, and (z) the Parent shall have at least 55,000 finished
packs (samples) of the Trulance Product in Inventory.
(f)    Officer’s Certificates. Each of the Sellers shall have delivered to BH
and the Purchaser a certificate duly executed by an executive officer of each
Seller certifying to the effect that the conditions set forth in Section 6.3(a),
Section 6.3(b), and Section 6.3(e) have been satisfied.
The foregoing conditions are for the benefit of BH and the Purchaser only and
accordingly BH and the Purchaser will be entitled to waive compliance with any
such conditions if they see fit to do so, without prejudice to any rights and
remedies at Law and in equity and also without prejudice to any of rights of
termination or otherwise in the event of the failure to fulfill any other
conditions in whole or in part.
Section 6.4.    Concurrent Delivery. It shall be a condition of the Closing that
all matters of payment and the execution and delivery of documents, in each
case, at Closing by any party to the other pursuant to the terms of this
Agreement shall be concurrent requirements and that nothing will be complete at
the Closing until everything required as a condition precedent to the Closing
has been paid, executed and delivered, as the case may be.


ARTICLE VII

TERMINATION


Section 7.1.    Termination.
(a)    This Agreement may be terminated by either the Purchaser or the Sellers
in the event that the Closing has not occurred on or before March 11, 2019, or
such later date as may be mutually agreed in writing by the parties (the
“Outside Date”); provided, however, that if as of such date all conditions to
the Closing set forth in Article VI shall have been satisfied or waived or shall
be capable of being satisfied at the Closing (but subject to the satisfaction or
waiver at or prior to the Closing of all such conditions), except for
Section 6.1(a) or, solely in respect of the HSR Act, Section 6.1(b), then, the
Purchaser or the Parent (on behalf of the Sellers) may, by written notice to the
other party, extend such date to April 10, 2019; provided, further, that the
right to terminate this Agreement pursuant to this Section 7.1(a) shall not be
available to any party whose failure to materially perform any of its
obligations under this


-60-

--------------------------------------------------------------------------------





Agreement required to be performed by it at or prior to the Closing results in
the failure of the Closing to occur prior to such date.
(b)    This Agreement may also be terminated prior to the Closing:
(i)    at any time by the mutual written agreement of the Purchaser and the
Sellers;
(ii)    by the Purchaser, if (x) there shall have been a breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of the Sellers which breach, either individually or
in the aggregate with other breaches by the Sellers, would result in, if
occurring or continuing on the Closing Date, the failure of the conditions set
forth in Section 6.3(a) or Section 6.3(b), as the case may be, or (y) there has
been any material breach by the Sellers of the Bidding Procedures Order or the
Sale Order, in each case which is not cured within ten (10) Business Days
following written notice to the Sellers thereof (and in any event prior to the
Outside Date) or which by its nature or timing cannot be cured within such time
period (provided, that neither BH nor the Purchaser is then in material breach
of any of the covenants, agreements, representations or warranties set forth in
this Agreement on the part of BH or the Purchaser);
(iii)    by the Sellers, if (x) there shall have been a breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of BH or the Purchaser which breach, either
individually or in the aggregate with other breaches by BH and the Purchaser,
would result in, if occurring or continuing on the Closing Date, the failure of
the conditions set forth in Section 6.2(a) or Section 6.2(b), as the case may
be, or (y) there has been any material breach by BH or the Purchaser of the
Bidding Procedures Order or the Sale Order, in each case which is not cured
within ten (10) Business Days following written notice to BH and the Purchaser
thereof (and in any event prior to the Outside Date) or which by its nature or
timing cannot be cured within such time period (provided, that the Sellers are
not then in material breach of any of the covenants, agreements, representations
or warranties set forth in this Agreement on the part of the Sellers);
(iv)    by the Purchaser, if the Sellers shall fail to file any of the DIP
Motion, the Sale Motion or the Bidding Procedures Motion with the Bankruptcy
Court on or prior to December 12, 2018;
(v)    by the Purchaser, if the Sellers shall fail to file the Chapter 11 Case
on or prior to December 12, 2018;
(vi)    by the Purchaser, if the Chapter 11 Case is dismissed or converted to a
liquidation proceeding under Chapter 7 of the Bankruptcy Code;
(vii)    by the Purchaser, if the Bankruptcy Court enters any Order materially
inconsistent with the Bidding Procedures Order, the Sale Order or the
Acquisition;


-61-

--------------------------------------------------------------------------------





(viii)    by either the Sellers or the Purchaser, if a Governmental Entity
issues a final, non-appealable ruling or Order permanently prohibiting the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement pursuant to this Section 7.1(b)(viii) shall not be available to
any party whose breach of any of its representations, warranties, covenants or
agreements contained herein results in such ruling or Order;
(ix)    by the Purchaser, if any creditor of any Seller obtains a final and
unstayed Order of the Bankruptcy Court granting relief from the stay to
foreclose on any portion of the Acquired Assets;
(x)    by either the Sellers or the Purchaser, if the Auction has occurred and
the Purchaser is not the Successful Bidder;
(xi)    by the Purchaser, if the Purchaser is the Successful Bidder and the Sale
Hearing has not been commenced on or prior to March 1, 2019; provided that the
failure of the Sale Hearing to commence on or prior to such time is not caused
by the Purchaser’s material breach of this Agreement or the Court’s calendar;
(xii)    by the Purchaser, if the Bankruptcy Court has not entered the Bidding
Procedures Order, including approval of the Break-Up Fee and Expense
Reimbursement Amount, by January 4, 2019, or if the Bidding Procedures Order has
been entered by such date but is stayed, stayed pending appeal, reversed or
vacated, or if such Bidding Procedures Order has been entered by such date but
has been amended, supplemented or otherwise modified in any manner materially
adverse to BH or the Purchaser;
(xiii)    by the Purchaser, if the bid deadline has not occurred by February 23,
2019, or if the Auction is not held by February 26, 2019;
(xiv)    by the Purchaser, if the Bankruptcy Court has not entered the Sale
Order approving the Acquisition by Purchaser by March 1, 2019, or if such Sale
Order has been entered by such date but is stayed or stayed pending appeal or
has been reversed or vacated, or if such Sale Order has been entered by such
date but has been amended, supplemented or otherwise modified in a manner
materially adverse to BH and the Purchaser and without the prior written consent
of the Purchaser;
(xv)    by the Purchaser, if (A) the Bankruptcy Court fails to enter the Final
DIP Order on or before January 17, 2019 and such failure results in an unwaived
and uncured event of default under the DIP Facility or (B) the DIP Facility Term
Sheet or the DIP Facility shall have been terminated, the DIP Lenders shall have
refused to advance funds on account of the failure of any condition precedent
thereto or the principal amount of the loans thereunder shall be (or shall be
asserted by the lenders thereunder to be) due and payable at any time on or
prior to the Closing; or
(xvi)    by the Purchaser, at any time prior to the end of the Auction (or if no
Auction occurs, the Closing Date), if BH or the Purchaser determines in its good
faith


-62-

--------------------------------------------------------------------------------





judgment that there is a reasonable possibility of losing continuous access to
supply under, and delivery to the Sellers (prior to the Closing) or to BH and
the Purchaser (after the Closing) of the goods and services purchased under, the
Contracts set forth on Section 7.1(b)(xvi) of the Seller Disclosure Schedule.
For the avoidance of doubt, the parties acknowledge and agree, that in the event
that the Sellers determine, in their reasonable discretion, that the last
Overbid (as defined in the Bidding Procedures) submitted by the Purchaser is
better than all other Qualified Bids (as defined in the Bidding Procedures) as
such Qualified Bids may be amended by an Overbid submitted at the Auction, then
within two (2) Business Days following the conclusion of the Auction, the
Sellers, BH and the Purchaser shall enter into an amendment to this Agreement to
reflect the Purchaser’s last Overbid; it being acknowledged and agreed that this
Agreement shall not be deemed to have been terminated by virtue of the
Purchaser’s not having submitted the winning bid at the Auction.
Section 7.2.    Effect of Termination.
(a)    Except as otherwise provided in this Section 7.2, in the event of
termination of this Agreement by either party hereto in accordance with
Section 7.1, all rights and obligations of the parties under this Agreement
shall terminate without any liability of any party to any other parties hereto,
except for liability for fraud or intentional breach of this Agreement prior to
such termination. The provisions of Section 1.6(b)(ii), Section 1.6(b)(iii),
Section 5.12, this Section 7.2 and Article VIII (other than Section 8.1,
Section 8.2 and Section 8.3) shall expressly survive the termination of this
Agreement.
(b)    In consideration of the Purchaser and its Affiliates having expended
considerable time and expense in connection with this Agreement and the
negotiation thereof, and the identification and quantification of assets to be
included in the Acquired Assets, and to compensate the Purchaser as a
stalking-horse bidder, and regardless of whether or not the Purchaser makes any
matching or competing bids at the Auction, the Sellers shall pay to the
Purchaser a break-up fee in an amount equal to seven million dollars
($7,000,000) (the “Break-Up Fee”), (x) in the event that this Agreement is
terminated pursuant to (I) Section 7.1(b)(ii) or (II) Section 7.1(b)(x) and (y)
in the event that this Agreement is otherwise terminated pursuant to
Section 7.1(a), Section 7.1(b)(iv), Section 7.1(b)(v), Section 7.1(b)(vi),
Section 7.1(b)(vii), Section 7.1(b)(ix), Section 7.1(b)(xi),
Section 7.1(b)(xii), Section 7.1(b)(xiii), Section 7.1(b)(xiv), or
Section 7.1(b)(xv), and within nine (9) months following the termination of this
Agreement (1) any Seller enters into a definitive agreement with respect to an
Alternative Transaction or (2) an Alternative Transaction shall have been
consummated; such Break-Up Fee shall be due and payable (A) in the case of the
foregoing clause (x)(I), within three (3) Business Days after the termination of
this Agreement by BH or the Purchaser, (B) in the case of the foregoing clause
(x)(II), upon the earlier of (1) the consummation of a transaction with the
Successful Bidder or any Backup Bidder (as defined in the Bidding Procedures)
and (2) the thirtieth (30th) day following the conclusion of the Auction, and
(C) in the case of the foregoing clause (y), upon the earlier of (1) the
consummation of an Alternative Transaction and (2) the thirtieth (30th) day
following any Seller’s entry into a definitive agreement with respect to an


-63-

--------------------------------------------------------------------------------





Alternative Transaction. The Break-Up Fee shall, subject to Bankruptcy Court
approval, be treated as an administrative expense in the Chapter 11 Case under
Section 503(b)(1)(A) and Section 507(a)(2) of the Bankruptcy Code. The Sellers
acknowledge and agree that: (i) the approval of the Break-Up Fee is an integral
part of the transactions contemplated by this Agreement; (ii) in the absence of
the Sellers’ obligation to pay the Break-Up Fee, BH and the Purchaser would not
have entered into this Agreement; (iii) the entry of BH and the Purchaser into
this Agreement is necessary for preservation of the estate of the Sellers and is
beneficial to the Sellers because, in the Sellers’ business judgment, it will
enhance the Sellers’ ability to maximize the value of their assets for the
benefit of their creditors and other stakeholders; (iv) the Break-Up Fee is
reasonable in relation to the Purchaser’s costs and efforts and to the magnitude
of the transactions contemplated hereby and the Purchaser’s lost opportunities
resulting from the time spent pursuing the transactions contemplated hereby; and
(v) time is of the essence with respect to the entry of the Bidding Procedures
Order by the Bankruptcy Court, approving, among other things, the process by
which bids may be solicited, including the Bidding Procedures. For the avoidance
of doubt, the Break-Up Fee, if payable pursuant to this Section 7.2(b), shall be
in addition to the return of the Deposit Funds and payment of the Expense
Reimbursement Amount, in each case, to the extent payable to the Purchaser
pursuant to Section 1.6(b)(iii) and Section 7.2(c), respectively.
(c)    In consideration of the Purchaser and its Affiliates having expended
considerable time and expense in connection with this Agreement and the
negotiation thereof, and the identification and quantification of assets to be
included in the Acquired Assets, upon any termination of this Agreement, other
than any termination by the Sellers pursuant to Section 7.1(b)(i) or
Section 7.1(b)(iii) (unless at the time of any such termination the Purchaser
would have been entitled to terminate this Agreement pursuant to Section 7.1(a)
or Section 7.1(b)) the Seller shall pay to the Purchaser the Expense
Reimbursement Amount within five (5) Business Day after the termination of this
Agreement. The Sellers acknowledge and agree that (A) the payment of the Expense
Reimbursement Amount is an integral part of the transactions contemplated by
this Agreement, (B) in the absence of the Sellers’ obligation to make this
payment, the Purchaser would not have entered into this Agreement, (C) the
damages resulting from termination of this Agreement under circumstances where
the Purchaser is entitled to the Expense Reimbursement Amount are uncertain and
incapable of accurate calculation and that the delivery of the Expense
Reimbursement Amount to the Purchaser is not a penalty, but rather shall
constitute a reasonable amount that will compensate the Purchaser in the
circumstances where the Purchaser is entitled to the reimbursable expenses for
the efforts and resources expended and opportunities forgone while negotiating
this Agreement and in reliance on this Agreement and on the expectation of the
consummating of the transactions contemplated thereby, and that, without these
agreements, the Purchaser would not enter into this Agreement; (D) time is of
the essence with respect to the payment of the Expense Reimbursement Amount and
(E) the Expense Reimbursement Amount shall, subject to Bankruptcy Court
approval, constitute an administrative expense of the Sellers’ estates under
Sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code. For the avoidance of
doubt, the Expense Reimbursement Amount, if payable pursuant to this
Section 7.2(c), shall be in addition to the Deposit Funds and the Break-Up Fee,
in each case, to the extent payable to the Purchaser pursuant to
Section 1.6(b)(iii) and Section 7.2(b), respectively.


-64-

--------------------------------------------------------------------------------





(d)    Notwithstanding Section 7.2(a), the Purchaser’s right to receive the
one-time payment of the Break-Up Fee and/or the Expense Reimbursement Amount (as
the case may be) from the Sellers as provided in Section 7.2(b) and
Section 7.2(c), shall, other than in connection with fraud on the part of, or an
intentional breach of this Agreement by, any Seller, (x) be the sole and
exclusive remedy available to BH and the Purchaser against the Sellers or any of
their respective former, current or future equityholders, directors, officers,
Affiliates, agents or Representatives with respect to this Agreement and the
transactions contemplated hereby in the event that this Agreement is validly
terminated under circumstances in which the Break-Up Fee and/or the Expenses
Reimbursement Amount (as the case may be) is due and payable, and (y) upon
receipt by Purchaser of the Break-Up Fee and/or the Expense Reimbursement Amount
(as the case may be), none of the Sellers or any of their respective former,
current or future equityholders, directors, officers, Affiliates, agents or
Representatives shall have any further liability or obligation relating to or
arising out of this Agreement or the transactions contemplated hereby. The
parties acknowledge and agree that in no event shall the Sellers be required to
pay the Break-Up Fee on more than one occasion and the parties acknowledge and
agree that in no event shall the Sellers be required to pay the or the Expense
Reimbursement Amount on more than one occasion. If the Agreement is terminated
by the Sellers pursuant to Section 7.1(b)(iii) (unless at the time of any such
termination the Purchaser would have been entitled to terminate this Agreement
pursuant to Section 7.1(a) or Section 7.1(b) and has given prior written notice
to the Sellers of such claimed right), the Purchaser shall forfeit the Deposit
Funds and any interest thereon and such amounts shall be delivered to the
Sellers pursuant to Section 1.6(b). If this Agreement is terminated by the
Sellers as contemplated by Section 1.6(b)(ii), other than in connection with
fraud on the part of, or an intentional breach of this Agreement by, BH or the
Purchaser, the receipt of the Deposit Funds shall be the sole and exclusive
remedy available to the Sellers against BH or the Purchaser or any of their
respective former, current or future equityholders, directors, officers,
Affiliates, agents or Representatives with respect to this Agreement and the
transactions contemplated hereby, and upon receipt by the Sellers of the Deposit
Funds, none of BH or the Purchaser, or any of their respective former, current
or future equityholders, directors, officers, Affiliates, agents or
Representatives shall have any further liability or obligation relating to or
arising out of this Agreement or the transactions contemplated hereby.
(e)    If the Sellers fail to take any action necessary to cause the delivery of
the Break-Up Fee and/or the Expense Reimbursement Amount under circumstances
where the Purchaser is entitled to the Break-Up Fee and/or the Expense
Reimbursement Amount and, in order to obtain such Break-Up Fee and/or Expense
Reimbursement Amount the Purchaser commences a suit which results in a judgment
in favor of the Purchaser, the Sellers shall pay to the Purchaser, in addition
to the Break-Up Fee and/or the Expense Reimbursement Amount, an amount in cash
equal to the costs and expenses (including attorney’s fees) incurred by the
Purchaser in connection with such suit.
(f)    The parties acknowledge that the agreements contained in this Section 7.2
are an integral part of the transactions contemplated in this Agreement, that
the damages resulting from termination of this Agreement under circumstances
where the Sellers are entitled to the Deposit Funds are uncertain and incapable
of accurate calculation and that the delivery of


-65-

--------------------------------------------------------------------------------





the Deposit Funds is not a penalty but rather shall constitute liquidated
damages in a reasonable amount that will compensate the Sellers in the
circumstances where the Sellers are entitled to the Deposit Funds for the
efforts and resources expended and opportunities forgone while negotiating this
Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby, and that, without these
agreements, the Sellers would not enter into this Agreement. If the Purchaser
fails to take any action necessary to cause the delivery of the Deposit Funds
pursuant to the Escrow Agreement under circumstances where the Sellers are
entitled to the Deposit Funds and, in order to obtain such Deposit Funds the
Sellers commence a suit which results in a judgment in favor of the Sellers, the
Purchaser shall pay to the Sellers an amount in cash equal to the costs and
expenses (including attorney’s fees) incurred by the Sellers in connection with
such suit.


ARTICLE VIII


GENERAL PROVISIONS


Section 8.1.    Tax Matters.
(a)    All sales, use, excise, transfer, documentary, stamp, value added,
recordation, license, conveyance and other similar Taxes (“Transfer Taxes”), if
any, imposed on or with respect to the Acquisition shall be borne fifty percent
(50%) by the Purchaser and fifty percent (50%) by the Sellers and shall be paid
to the appropriate Taxing Authority promptly when due by the Person having the
obligation to pay such Transfer Tax under applicable Law. The party hereto
responsible under applicable Law for filing a Tax Return with respect to any
such Transfer Taxes shall prepare and timely file such Tax Return and promptly
provide a copy of such Tax Return to the other parties. BH and Parent shall use
reasonable efforts and cooperate in good faith to reduce or eliminate any
Transfer Taxes to the extent permitted by applicable Law.
(b)    For purposes of this Agreement, with respect to any Acquired Asset, the
Sellers and the Purchaser shall apportion the liability for real and personal
property Taxes, ad valorem Taxes, and similar Taxes (“Periodic Taxes”) for
Straddle Periods applicable to such Acquired Asset in accordance with this
Section 8.1(b). The Periodic Taxes described in this Section 8.1(b) shall be
apportioned between the Sellers and the Purchaser as of the Closing Date, with
the Purchaser liable for that portion of the Periodic Taxes for a Straddle
Period (which portion of such Taxes shall for purposes of this Agreement be
deemed attributable to the Post-Closing Tax Period) equal to the Periodic Taxes
for such Straddle Period multiplied by a fraction, the numerator of which is the
number of days remaining in such Straddle Period after the Closing Date, and the
denominator of which is the total number of days in such entire Straddle Period.
The Sellers shall be liable for that portion of the Periodic Taxes for a
Straddle Period for which the Purchaser is not liable under the preceding
sentence (which portion of such Taxes shall for purposes of this Agreement be
deemed attributable to the Pre-Closing Tax Period). The party hereto responsible
under applicable Law for paying a Tax described in this Section 8.1(b) shall be
responsible for administering the payment of such Tax. All apportionments
hereunder shall be final as of the Closing Date and there will be no
re-apportionments of any Periodic Taxes


-66-

--------------------------------------------------------------------------------





regardless of whether information becomes available after the Closing Date that
alters the amount of Taxes that would have been due with respect to the Straddle
Period. To the extent the liability for Periodic Taxes for a certain Straddle
Period is not determinable at the time of Closing or such Periodic Taxes are
charged in arrears, such Periodic Taxes shall be prorated for such Straddle
Period, based on the most recent ascertainable full tax year without adjustment.
For purposes of this Section 8.1(b), the Straddle Period for ad valorem Taxes
and real and personal property Taxes shall be the fiscal period for which such
Taxes were assessed by the applicable Tax jurisdiction.
(c)    The Sellers, on the one hand, or the Purchaser, on the other hand, as the
case may be (the “Reimbursing Party”), shall provide reimbursement for any Tax
paid by the other (the “Paying Party”), all or a portion of which is the
responsibility of the Reimbursing Party in accordance with the terms of this
Agreement (including this Section 8.1). Within a reasonable time prior to the
payment of any such Tax, the Paying Party shall give notice to the Reimbursing
Party of the Tax payable and the Paying Party’s and Reimbursing Party’s
respective liability therefor, although failure to do so shall not relieve the
Reimbursing Party from its liability hereunder except to the extent the
Reimbursing Party is actually prejudiced thereby.
(d)    The parties shall provide each other with such assistance as reasonably
may be requested by any of them in connection with (i) the preparation of any
Tax Return, (ii) the determination of any liability in respect of Taxes or the
right to any refund, credit or prepayment in respect of Taxes (including
pursuant to this Agreement) or (iii) any audit or other examination by any
Taxing Authority, or any judicial or administrative proceeding with respect to
any Taxes.
Section 8.2.    Bulk Sales. The Purchaser and the Sellers hereby waive
compliance with the requirements and provisions of any “bulk-transfer” or
similar Laws of any jurisdiction that may otherwise be applicable with respect
to the sale, conveyance, assignment or transfer of any or all of the Acquired
Assets to the Purchaser.
Section 8.3.    Survival of Representations, Warranties and Covenants. No
representations or warranties in this Agreement or in any Ancillary Document
shall survive the Closing. No covenants in this Agreement or in any Ancillary
Document shall survive the Closing except (1) to the extent the terms thereof
expressly contemplate performance following the Closing and (2) any covenants in
Section 8.1.
Section 8.4.    Public Announcements. Unless otherwise required by applicable
Law or by obligations of the Sellers or the Purchaser or their respective
Affiliates pursuant to any listing agreement with or rules of any securities
exchange or in order to enforce a party’s rights or remedies under this
Agreement, the Sellers, on the one hand, and BH and the Purchaser, on the other
hand, shall consult with each other before issuing any other press release or
otherwise making any public statement with respect to this Agreement, the
transactions contemplated hereby or the activities and operations of the other
and shall not issue any such release or make any such statement without the
prior written consent of the other (such consent not to be unreasonably
withheld, conditioned or delayed).


-67-

--------------------------------------------------------------------------------





Section 8.5.    Notices. All notices, requests, claims, demands or other
communications hereunder shall be deemed to have been duly given and made if in
writing and (a) at the time personally delivered if served by personal delivery
upon the party hereto for whom it is intended, (b) at the time received if
delivered by registered or certified mail (postage prepaid, return receipt
requested) or by a national courier service (delivery of which is confirmed), or
(c) upon confirmation if sent by facsimile or email; in each case to the Person
at the address set forth below, or such other address as may be designated in
writing hereafter, in the same manner, by such Person:
(a)    if to the Purchaser or to BH, to:
Bausch Health Companies Inc.
    400 Somerset Corporate Boulevard
    Bridgewater, NJ 08807
    Email:        joseph.papa@bauschhealth.com
            christina.ackermann@bauschhealth.com
    Facsimile:     (908) 927-1568
            (949) 271-3796
    Attention:     Joseph C. Papa
            Christina M. Ackermann
with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Email:    IKirman@wlrk.com
    RGMason@wlrk.com
    MFVeblen@wlrk.com
    MSBenn@wlrk.com
Facsimile:    (212) 403-2000
Attention:    Igor Kirman
    Richard G. Mason
Mark F. Veblen
Michael S. Benn


and
(b)    if to the Sellers, to:
Synergy Pharmaceuticals Inc.
420 Lexington Avenue, Suite 2012
New York, NY 10170
Email:    thamilton@synergypharma.com
ggemignani@synergypharma.com
Attention:    Troy Hamilton


-68-

--------------------------------------------------------------------------------





Gary Gemignani

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, Massachusetts 02116
Email:    graham.robinson@skadden.com
rogan.nunn@skadden.com
Facsimile:    (617) 573-4850
Attention:    Graham Robinson
Rogan Nunn


and


Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Chicago, Illinois 60606
Facsimile:    (312) 407-0700
Email:    ron.meisler@skadden.com
christopher.dressel@skadden.com
Attention:    Ron Meisler
Christopher Dressel
Section 8.6.    Descriptive Headings; Interpretative Provisions. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Where a word or phrase is defined herein, each of its
other grammatical forms shall have a corresponding meaning. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import. Whenever the last day
for the exercise of any right or the discharge of any duty under this Agreement
falls on other than a Business Day, the party hereto having such right or duty
shall have until the next Business Day to exercise such right or discharge such
duty. Unless otherwise indicated, the word “day” shall be interpreted as a
calendar day. References to “dollars” or “$” mean United States dollars, unless
otherwise clearly indicated to the contrary. No summary of this Agreement
prepared by or on behalf of any party hereto shall affect the meaning or
interpretation of this Agreement.


-69-

--------------------------------------------------------------------------------





Section 8.7.    No Strict Construction. The Sellers, on the one hand, and BH and
the Purchaser, on the other hand, participated jointly in the negotiation and
drafting of this Agreement, and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Sellers, BH and the Purchaser, and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement. Without limitation as to the foregoing, no
rule of strict construction construing ambiguities against the draftsperson
shall be applied against any person with respect to this Agreement.
Section 8.8.    Entire Agreement; Assignment. This Agreement, the Ancillary
Documents and the Confidentiality Agreement constitute the entire agreement and
supersede all other prior agreements and understandings, both written and oral,
among the parties hereto or any of them, with respect to the subject matter
hereof and thereof. Neither this Agreement nor any of the rights, interests or
obligations under it may be directly or indirectly assigned, delegated,
sublicensed or transferred by any of the parties hereto, in whole or in part, to
any other Person by operation of law or otherwise, without the prior written
consent of the other parties, and any attempted or purported assignment in
violation of this Section 8.8 will be null and void; provided, that, the
Purchaser may assign or delegate any or all of its rights and obligations under
this Agreement to one or more of its Affiliates; provided, however, that in the
event of such assignment the Purchaser shall continue to be jointly and
severally liable with the Affiliate assignee for its duties and obligations
under this Agreement. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors and permitted assigns and shall not be binding
upon, inure to the benefit of, or be enforceable by, any other party.
Section 8.9.    Governing Law; Submission of Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware without regard to the rules of conflict of Laws of the
State of Delaware or any other jurisdiction. Each of the parties hereto
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the Bankruptcy Court for any litigation arising out of or relating to this
Agreement and the transactions contemplated thereby (and agrees not to commence
any litigation relating thereto except in the Bankruptcy Court), and waives any
objection to the laying of venue of any such litigation in the Bankruptcy Court.
Each party hereto hereby consents to service of process in the manner and at the
address set forth in Section 8.5. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 8.10.    Expenses. Except as otherwise expressly provided herein,
whether or not the transactions contemplated by this Agreement are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated thereby shall be paid by the party hereto incurring
such expenses.


-70-

--------------------------------------------------------------------------------





Section 8.11.    Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of all the parties hereto.
Section 8.12.    Waiver. At any time prior to the Closing, the parties hereto
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.
Section 8.13.    Counterparts; Effectiveness. This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.
Section 8.14.    Severability; Validity; Parties in Interest. If any provision
of this Agreement or the application thereof to any Person or circumstance is
held invalid or unenforceable, the remainder of this Agreement, and the
application of such provision to other Persons or circumstances, shall not be
affected thereby, and to such end, the provisions of this Agreement are agreed
to be severable. Nothing in this Agreement, express or implied, is intended to
confer upon any Person not a party to this Agreement any rights or remedies of
any nature whatsoever under or by reason of this Agreement.
Section 8.15.    Specific Performance. The parties agree that irreparable injury
will occur in the event that any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached. It is
agreed that prior to the valid termination of this Agreement pursuant to
Article VII, each party shall be entitled to seek an injunction or injunctions
to prevent or remedy any breaches or threatened breaches of this Agreement by
any other party, to a decree or order of specific performance specifically
enforcing the terms and provisions of this Agreement and to any further
equitable relief.
Section 8.16.    Time of the Essence. Time shall be of the essence of this
Agreement.
Section 8.17.    Obligations of the Purchaser. BH, as a primary obligor and not
as a surety, hereby absolutely, unconditionally and irrevocably guarantees to
the Sellers the prompt payment, observance and performance when due of all the
obligations and liabilities of the Purchaser arising under or related to this
Agreement and the Ancillary Documents and the transactions contemplated hereby
and thereby, including to cause the Purchaser to duly and timely perform and
comply with all of the covenants, obligations and agreements to be performed or
complied with by the Purchaser arising under or related to this Agreement and
the Ancillary Documents and the transactions contemplated hereby and thereby.
Section 8.18.    Mutual Releases. Effective as of the Closing, and other than
with respect to any claims pursuant to, and subject to the terms, conditions and
limitations of, the terms and conditions of this Agreement, each of the Sellers
and the Purchaser, on behalf of itself and each of its Affiliates, hereby
releases (i) each of BH and the Purchaser and their Affiliates, and their


-71-

--------------------------------------------------------------------------------





current and former officers, directors, stockholders, employees, agents,
representatives, attorneys, investors, parents, predecessors, subsidiaries,
successors and assigns (collectively, the “Purchaser Released Parties”) and (ii)
each the Sellers and their Affiliates, and their current and former officers,
directors, stockholders, employees, agents, representatives, attorneys,
investors, parents, predecessors, subsidiaries, successors and assigns
(collectively, the “Seller Released Parties”), respectively, from any and all
liabilities, actions, rights of action, contracts, Indebtedness, obligations,
claims, causes of action, suits, damages, demands, costs, expenses and
attorneys’ fees whatsoever, of every kind and nature, known or unknown,
disclosed or undisclosed, accrued or unaccrued, existing at any time, in all
circumstances arising at or prior to the Closing (“Causes of Action”), that such
Seller or the Purchaser, respectively, or any of their respective Affiliates or
any of their respective successors and assigns, have or may have against any of
the Purchaser Released Parties or the Seller Released Parties, respectively;
provided, however, that this Section 8.18 shall not apply to any Causes of
Action arising from the fraud or willful misconduct of the Purchaser Released
Parties or the Seller Released Parties, as applicable, or brought to enforce
rights under this Agreement.


ARTICLE IX


DEFINITIONS


As used herein, the terms below shall have the following meanings:
“Action” means any claim, hearing, charge, action, suit, arbitration,
litigation, mediation, grievance, audit, examination, inquiry, proceeding or
investigation by or before any Governmental Entity.
“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.
“Agreement” has the meaning set forth in the Preamble and shall include the
Exhibits and Schedules annexed hereto or referred to herein.
“Ancillary Documents” means the Bill of Sale, Assignment and Assumption
Agreement, Intellectual Property Assignment Agreements, Escrow Agreement and
each other agreement, document or instrument (other than this Agreement)
executed and delivered by the parties hereto in connection with the consummation
of the transactions contemplated by this Agreement.
“Anti-Corruption Law” means any Law related to combating bribery and corruption,
including the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions, the UN Convention Against Corruption and
any implementing legislation promulgated pursuant to such Conventions, the
Foreign Corrupt Practices Act of 1977 and the U.K. Bribery Act 2010.
“Antitrust Laws” means any applicable supranational, national, federal, state,
county, local or foreign antitrust, competition or trade regulation Laws that
are designed or intended to


-72-

--------------------------------------------------------------------------------





prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening competition through merger or
acquisition, including the HSR Act, the Sherman Act, the Clayton Act and the
Federal Trade Commission Act, in each case, as amended, and other similar
antitrust, competition or trade regulation Laws of any jurisdiction other than
the United States.
“Auction” has the meaning set forth in the Bidding Procedures.
“Benefit Plan” means a plan, program, agreement or other arrangement providing
for employment, compensation, retirement, deferred compensation, severance,
separation, relocation, repatriation, expatriation, termination pay, performance
awards, bonus, incentive, stock option, stock purchase, stock bonus, phantom
stock, stock appreciation right, supplemental retirement or other pension or
welfare benefits, whether written or unwritten, including each “employee benefit
plan” within the meaning of Section 3(3) of ERISA, (i) which is or has been
sponsored, maintained, contributed to, or required to be contributed to by the
Sellers or any of their Subsidiaries or any of their respective ERISA Affiliates
for the benefit of any employee or former employee of the Sellers or any of
their Subsidiaries or (ii) with respect to which Sellers or any of their
Subsidiaries or any of their respective ERISA Affiliates would reasonably be
expected to have any liability.
“BH SEC Documents” means all forms, statements, documents and reports filed or
furnished prior to the date hereof by BH with the SEC since January 1, 2015, as
amended through the date hereof.
“Bidding Procedures” means the bidding procedures substantially in the form
attached as Exhibit 1 to the Bidding Procedures Order with such changes as the
Purchaser and the Sellers find reasonably acceptable, to be approved by the
Bankruptcy Court pursuant to the Bidding Procedures Order.
“Bidding Procedures Order” means the Order of the Bankruptcy Court, pursuant to
Sections 105(a), 363 and 365 of the Bankruptcy Code, that has not been stayed,
vacated or stayed pending appeal: (a) authorizing and scheduling the Auction,
(b) approving procedures for the submission of Qualified Bids, (c) in the case
of any subsequent Qualified Bids, approving the initial Overbid of at least two
million dollars ($2,000,000) and further incremental Overbids of at least one
million dollars ($1,000,000), (d) approving the Break-Up Fee and the Expense
Reimbursement Amount, (e) scheduling a hearing to consider approval of such
sale, and (f) approving the form and manner of notice of the Auction procedures
and Sale Hearing, which Order shall be substantially in the form attached hereto
as Exhibit A with such changes as the Purchaser and the Sellers find reasonably
acceptable.
“Books and Records” means all documents of, or otherwise in the possession,
custody or control of, or used by, the Sellers in connection with, or relating
to, the Business, the Acquired Assets, the Assumed Liabilities, or the
operations of the Sellers, including all files, instruments, papers, books,
microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title
policies, lists of past, present and/or prospective customers, supplier lists,
regulatory filings, technical documentation (design specifications, functional
requirements, operating instructions,


-73-

--------------------------------------------------------------------------------





logic manuals, flow charts, etc.), user documentation (installation guides, user
manuals, training materials, release notes, working papers, etc.), data, reports
(including environmental reports and assessments), plans, mailing lists, price
lists, marketing information and procedures, advertising and promotional
materials, equipment records, warranty information, architects agreements,
construction contracts, drawings, plans and specifications, records of
operations, standard forms of documents, Tax Returns and related books, records
and workpapers, manuals of operations or business procedures and other similar
procedures (including all discs, tapes and other media-storage data containing
such information), in each case whether or not in electronic form.
“Business Day” means any day, other than a Saturday, Sunday and any day which is
a legal holiday under the Laws of the Province of British Columbia or the State
of Delaware or is a day on which banking institutions located in the Province of
British Columbia or the State of Delaware are authorized or required by
applicable Law or other governmental action to close.
“Cash” means all cash and cash equivalents, including checks, commercial paper,
treasury bills, certificates of deposit and marketable securities, and any bank
accounts and lockbox arrangements of the Sellers as of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” means the Confidentiality Agreement, between BH and
the Parent, dated January 17, 2017, as amended on September 10, 2018, and as may
be further amended from time to time.
“Contract” means any agreement, contract, subcontract, settlement agreement,
lease, sublease, instrument, permit, concession, franchise, binding
understanding, note, option, bond, mortgage, indenture, trust document, loan or
credit agreement, license, sublicense, insurance policy or other legally binding
commitment or instrument.
“Copyrights” means all protectable subject matter under U.S. copyright Law,
copyrights and any other rights in works of authorship (including Software) and
any related rights of authors.
“Cure Costs Deduction” means (x) the aggregate amount of all Cure Costs to the
extent not included in Section 1.3(d) plus (y) the amount of all claims related
to or arising from sales discounts, wholesaler chargebacks and wholesaler fee
for service credits assumed by the Purchaser pursuant to Section 1.3(d) not
related to accounts receivables included in the Acquired Assets.
“DIP Facility” means the Sellers’ debtor-in-possession financing facility,
entered into connection with the Chapter 11 Case, as the same may be amended,
restated, supplemented or refinanced from time to time in accordance with the
terms of this Agreement, including any orders approving or authorizing the
Sellers’ entry into and performance under such facility.
“DIP Facility Term Sheet” means that certain Summary of Terms and Conditions,
dated December 11, 2018, among the Sellers, CRG Partners III (Cayman) Unlev AIV
I L.P., CRG


-74-

--------------------------------------------------------------------------------





Partners III – Parallel Fund “A” L.P. and CRG Issuer 2017-1, the form of which
is attached as Exhibit G hereto.
“DIP Lenders” means the lender under the DIP Loan Documents.
“DIP Loan Documents” means the definitive documentation for the DIP Facility, as
the same may be amended, restated, supplemented or refinanced from time to time
in accordance with the terms of this Agreement.
“DIP Motion” means the Debtors’ Motion for Interim and Final Orders (I)
Authorizing Debtors (A) to Obtain Postpetition Financing and (B) to Utilize Cash
Collateral, (II) Granting Adequate Protection to Prepetition Lenders, (III)
Modifying Automatic Stay, (IV) Granting Related Relief, and (V) Scheduling a
Final Hearing, in form and substance reasonably acceptable to BH and the
Purchaser.
“Effect” means any change, effect, development, circumstance, condition, fact,
state of facts, event or occurrence.
“EMA” means the European Medicines Agency.
“Encumbrance” means any lien, pledge, hypothecation, mortgage, deed of trust,
security interest, encumbrance, covenant, charge, claim, option, right of first
refusal, easement, right of way, encroachment, occupancy right, preemptive
right, community property interest or restriction of any nature, whether arising
prior to or subsequent to the commencement of the Chapter 11 Case, and whether
voluntarily incurred or arising by operation of Law.
“Environmental Laws” means any and all applicable Laws which (a) regulate or
relate to the protection or clean-up of the environment, the use, treatment,
storage, transportation, handling, disposal or release of Hazardous Substances,
the preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources, or the health and safety of Persons
or property, including protection of the health and safety of employees or
(b) impose liability or responsibility with respect to any of the foregoing,
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), or any other Law of similar effect.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in Section
414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that includes
the first entity, trade or business, or that is a member of the same “controlled
group” as the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA.
“Excluded Taxes” means any (i) Taxes imposed on or payable by any Seller or its
Affiliates for any taxable period; (ii) Taxes imposed on or with respect to the
Acquired Assets,


-75-

--------------------------------------------------------------------------------





the Assumed Liabilities or the Business for any Pre-Closing Tax Period; (iii)
Taxes imposed on or with respect to the Excluded Assets or the Excluded
Liabilities for any taxable period, (iv) Taxes imposed on or with respect to the
Acquisition (including any Transfer Taxes for which Sellers are responsible
pursuant to Section 8.1(a), but excluding any Transfer Taxes for which Purchaser
is responsible pursuant to Section 8.1(a)), (v) Liability of the Purchaser or
any of its Affiliates for any Taxes as a transferee or successor to any Seller
or its Affiliates and (vi) Periodic Taxes for which Sellers are responsible
pursuant to Section 8.1(b). For purposes of this Agreement, in the case of any
Straddle Period, (a) Periodic Taxes shall be allocated between the Pre-Closing
Tax Period and the Post-Closing Tax Period in the manner set forth in
Section 8.1(b) and (b) Taxes (other than Periodic Taxes) relating to the
Acquired Assets, the Assumed Liabilities or the Business for the Pre-Closing Tax
Period shall be computed as if such taxable period ended as of the closing of
business on the Closing Date.
“Expense Reimbursement Amount” means the dollar amount equal to the lesser of
(i) one million, nine hundred and fifty thousand dollars ($1,950,000) and (ii)
the aggregate amount of all reasonable and documented out of pocket costs,
expenses and fees incurred by BH, the Purchaser or their Affiliates, in
connection with evaluating, negotiating, documenting and performing the
transactions contemplated by this Agreement and the Ancillary Documents,
including fees, costs and expenses of any professionals (including financial
advisors, outside legal counsel, accountants, experts and consultants) retained
by BH, the Purchaser or their Affiliates in connection with or related to the
authorization, preparation, investigation, negotiation, execution and
performance of this Agreement, the transactions contemplated hereby, including
the Chapter 11 Case and other judicial and regulatory proceedings related to
such transactions, which amount shall, subject to Bankruptcy Court approval,
constitute an administrative expense priority claim under Section 503(b)(1)(A)
and Section 507(a)(2) of the Bankruptcy Code and shall be payable as set forth
in Section 7.2(c).
“Export Controls” means all applicable export and reexport control Laws and
regulations, including the Export Administration Regulations maintained by the
U.S. Department of Commerce, trade and economic sanctions maintained by OFAC and
the International Traffic in Arms Regulations maintained by the U.S. Department
of State and any applicable anti-boycott compliance regulations.
“FDA” means the United States Food and Drug Administration.
“FDCA” means the U.S. Food, Drug and Cosmetic Act of 1938, as amended.
“Final DIP Order” means a Final Order of the Bankruptcy Court (I) Authorizing
the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to
Use Cash Collateral, (III) Granting Liens and Providing Superpriority
Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying
the Automatic Stay, and (VI) Granting Related Relief, in form and substance
reasonably acceptable to BH and the Purchaser.
“GAAP” means United States generally accepted accounting principles.


-76-

--------------------------------------------------------------------------------





“Good Clinical Practices” means, with respect to the Sellers, standards for
clinical trials for pharmaceuticals (including all applicable requirements
relating to protection of human subjects), as set forth in the FDCA and
applicable regulations promulgated thereunder (including, for example, 21 C.F.R.
Parts 50, 54, and 56), as amended from time to time, and such standards of good
clinical practice (including all applicable requirements relating to protection
of human subjects) as are required by other organizations and Regulatory
Authorities in any other countries, including applicable regulations or
guidelines from the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use, in which
Products are sold or intended to be sold, to the extent such standards are not
less stringent than in the United States.
“Good Laboratory Practices” means, with respect to the Sellers, standards for
pharmaceutical laboratories, as set forth in the FDCA and applicable regulations
promulgated thereunder, as amended from time to time, and such standards of good
laboratory practices as are required by other organizations and Governmental
Entities in any other countries, including applicable regulations or guidelines
from the International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use in which the Products are sold or
intended to be sold, to the extent such standards are not less stringent than in
the United States.
“Good Manufacturing Practices” means, with respect to the Sellers, standards for
the manufacture, processing, packaging, testing, transportation, handling and
holding of drug products, as set forth in the FDCA and applicable regulations
promulgated thereunder, as amended from time to time, and such standards of good
manufacturing practices as are required by other organizations and Governmental
Entities in any other countries, including applicable regulations or guidelines
from the International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use in which the Products are sold or
intended to be sold, to the extent such standards are not less stringent than in
the United States.
“Governmental Entity” means (a) any supranational, national, federal, state,
county, municipal, local, or foreign government or any entity exercising
executive, legislative, judicial, regulatory, taxing, or administrative
functions of or pertaining to government, (b) any public international
governmental organization or (c) any agency, division, bureau, department,
commission, board, arbitral or other tribunal, branch or other political
subdivision of any government, entity or organization described in the foregoing
clause (a) or (b) of this definition (including patent and trademark offices and
self-regulatory organizations).
“GTN Accrued Cash-Settled Liabilities” means the total of accrued liabilities as
of the Closing Date in the following sub-accounts on the Parent’s balance sheet:
(a) Managed Care; (b) Coupons; (c) Medicaid; (d) Medicare; and (e) Medicare
Coverage Gap.
“GTN Adjustment Amount” means (a) the GTN Accrued Cash-Settled Liabilities minus
(b) the GTN Contribution Amount.


-77-

--------------------------------------------------------------------------------





“GTN Contribution Amount” means the product of (i) the GTN Receivables and (ii)
the “GTN Assumed Percentage” calculated in accordance with Exhibit F.
“GTN Receivables” means the amount of gross accounts receivables (determined in
accordance with GAAP, applied on a consistent basis during the periods involved)
of the Sellers relating to the Acquired Assets as of the Closing Date.
“Hazardous Substance” means any pollutant, chemical, substance and any toxic,
infectious, carcinogenic, reactive, corrosive, ignitable or flammable chemical,
chemical compound, hazardous substance, material or waste, whether solid, liquid
or gas, that is subject to regulation, control or remediation under any
Environmental Laws, including any quantity of petroleum product or byproduct,
solvent, flammable or explosive material, radioactive material, asbestos, lead
paint, polychlorinated biphenyls (or PCBs), dioxins, dibenzofurans, heavy metals
and radon gas.
“Health Laws” means any Law of any Governmental Entity (including multi-country
organizations) the purpose of which is to ensure the safety, efficacy and
quality of medicines or pharmaceuticals by regulating the research, development,
manufacturing and distribution of these products, including Laws relating to
Good Laboratory Practices, Good Clinical Practices, investigational use, product
marketing authorization, manufacturing facilities compliance and approval, Good
Manufacturing Practices, labeling, advertising, promotional practices, safety
surveillance, record keeping and filing of required reports and their respective
counterparts promulgated by Regulatory Authorities in countries outside the
United States and shall also include, without limitation (a) the FDCA and the
regulations promulgated thereunder, (b) the Public Health Service Act, and the
regulations promulgated thereunder, (c) all federal and state fraud and abuse
Laws, including the Federal Anti-Kickback Statute, the civil False Claims Act,
the administrative False Claims Law, the Anti-Inducement Law, the exclusion
Laws, and the regulations promulgated pursuant to such statutes, (d) the Health
Insurance Portability and Accountability Act of 1996, the regulations
promulgated thereunder and comparable state Laws, (e) the Controlled Substances
Act, (f) Titles XVIII and XIX of the Social Security Act and the regulations
promulgated thereunder, (g) the Clinical Laboratories Improvement Amendments and
(h) all applicable Laws, rules and regulations, ordinances, judgments, decrees,
orders, writs and injunctions administered by Regulatory Authorities, each of
clauses (a) through (h) as may be amended from time to time.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended and supplemented by the Health Information Technology for Clinical
Health Act of the American Recovery and Reinvestment Act of 2009.
“Import Restrictions” means all applicable U.S. and foreign import Laws,
including Title 19 of the U.S. Code and Title 19 of the Code of Federal
Regulations.
“IND” means an Investigational New Drug Application submitted to the FDA
pursuant to 21 C.F.R. Part 312 (as amended from time to time) with respect to
the Products, or the equivalent application or filing submitted to any
equivalent agency or Governmental Entity outside the United States of America
(including any supra-national agency such as the EMA), and all


-78-

--------------------------------------------------------------------------------





supplements, amendments, variations, extensions and renewals thereof that may be
submitted with respect to the foregoing.
“Indebtedness” means, with respect to any Person, (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, (c) all Indebtedness of others secured by any Encumbrance
on owned or acquired property of the reference Person, whether or not the
Indebtedness secured thereby has been assumed, (d) all guarantees (or any other
arrangement having the economic effect of a guarantee) of Indebtedness of
others, (e) all capital lease obligations and all synthetic lease obligations,
(f) all obligations, contingent or otherwise, of such Person as an account party
in respect of financial guaranties, letters of credit, letters of guaranty,
surety bonds and other similar instruments, (g) all securitization transactions,
(h) all obligations representing the deferred and unpaid purchase price of
property (other than trade payables incurred in the ordinary course of business
consistent with past practice), (i) all obligations, contingent or otherwise, in
respect of bankers’ acceptances and (j) net cash payment obligations of such
Person under swaps, options, derivatives and other hedging agreements or
arrangements that will be payable upon termination thereof (assuming they were
terminated on the date of determination).
“Information Privacy and Security Laws” means any applicable Laws issued by a
Governmental Entity and all guidance issued by any Governmental Entity
thereunder, relating to: (a) the privacy, protection, or security of Protected
Information, including as relevant to the collection, storage, processing,
transfer, sharing and destruction of Protected Information or (b) requirements
for websites and mobile applications, online behavioral advertising, call or
electronic monitoring or recording, or any outbound communications, including
outbound calling and text messaging, telemarketing and email marketing. Without
limiting the foregoing, “Information Privacy and Security Laws” includes the
Federal Trade Commission Act, the Telephone Consumer Protection Act, the
Telemarketing and Consumer Fraud and Abuse Prevention Act, the Controlling the
Assault of Non-Solicited Pornography and Marketing Act of 2003, the Children’s
Online Privacy Protection Act, the Computer Fraud and Abuse Act, the Electronic
Communications Privacy Act, the Fair Credit Reporting Act, the Fair and Accurate
Credit Reporting Act, HIPAA, the Gramm-Leach-Bliley Act, state data security
Laws, state social security number protection Laws, state data breach
notification Laws, state consumer protection Laws, Directive 95/46/EC of the
European Parliament and of the Council of 24 October 1995 and Directive
2002/58/EC of the European Parliament and of the Council of 12 July 2002 as
amended (and any European Union member states’ Laws and regulations implementing
them), the European General Data Protection Regulation, the Canadian Personal
Information Protection and Electronic Documents Act, India’s Information
Technology Act, Japan’s Act on the Protection of Personal Information, Hong
Kong’s Personal Data (Privacy) Ordinance, and Australia’s Privacy Amendment
(Private Sector) Act 2000 as amended by the Privacy Amendment (Enhancing Privacy
Protection) Act 2012, and other applicable data protection Laws of the
jurisdictions in which Business is operated.
“Intellectual Property” means any and all common law and statutory rights
anywhere in the world arising under or associated with: (a) Patents; (b)
Trademarks; (c) inventions and designs; (d) Trade Secrets; (e) Copyrights; (f)
all industrial designs and any registrations and


-79-

--------------------------------------------------------------------------------





applications therefor; (g) Internet Properties; (h) applications for,
registrations of, rights of priority in, and divisions, continuations,
continuations-in-part, reissuances, renewals, extensions, restorations and
reversions of the any of the foregoing (as applicable); and (i) all other
similar or equivalent intellectual property or proprietary rights anywhere in
the world.
“Internet Properties” means rights in domain names, uniform resource locators
and other names and locators associated with Internet addresses and sites.
“Knowledge of the Sellers” means the knowledge, following due inquiry, of the
individuals set forth on Article IX of the Seller Disclosure Schedule.
“Law” means any law (including common law), statute, requirement, code, rule,
regulation, order, ordinance, judgment or decree or other pronouncement of any
Governmental Entity.
“Material Adverse Effect” means (a) any Effect that, individually or in the
aggregate, would reasonably be expected to materially impair or materially delay
the ability of the Sellers to timely consummate the transactions contemplated by
this Agreement or to perform their respective obligations hereunder or (b) any
Effect that, individually or in the aggregate, results in a material adverse
effect on the assets, business, condition (financial or otherwise) or results of
operations of the Business or the Acquired Assets or the Assumed Liabilities,
taken as a whole; provided, however, that the fact that the Chapter 11 Case has
been filed and that, accordingly, the Sellers have been conducting the Business
in the ordinary course of business as the same is being conducted as of the date
of this Agreement in the Chapter 11 Case, shall not, in and of itself, be deemed
to be a Material Adverse Effect for purposes of clause (b) of this definition;
provided, however, that no Effects resulting or arising from the following shall
be deemed to constitute a Material Adverse Effect or shall be taken into account
when determining whether a Material Adverse Effect exists or has occurred: (i)
the Excluded Assets or the Excluded Liabilities, (ii) changes after the date
hereof in general economic, financial or securities markets or geopolitical
conditions, (iii) general changes or developments after the date hereof in
regulatory or macroeconomic conditions or the industries and markets in which
the Business operates, (iv) the announcement of the Acquisition or the identity
of BH or the Purchaser, (v) any action or omission by BH or the Purchaser in
breach of this Agreement, (vi) any action which is expressly requested in
writing by BH or the Purchaser, (vii) changes after the date hereof in any
applicable Laws or applicable accounting regulations or principles or the
enforcement or interpretation thereof, (viii) any outbreak or escalation of
hostilities or war or any act of terrorism or natural disaster or act of God and
(ix) any failure of the Business to meet any budgets, plans, projections or
forecasts (internal or otherwise) or any decline in the trading price or trading
volume of Parent’s common stock or any change in the ratings or ratings outlook
for Parent (it being understood that the facts or occurrences giving rise or
contributing to such failure that are not otherwise excluded from the definition
of a “Material Adverse Effect” may be taken into account); provided, further,
that the exceptions set forth in clauses (ii), (iii), (vii) and (viii) above
shall only apply to the extent that such Effect is materially and
disproportionately adverse to the Business, taken as a whole, compared to other
companies of similar size that operate in the industries or markets in which the
Sellers operate.


-80-

--------------------------------------------------------------------------------





“NDA” means a new drug application for a drug submitted to the FDA pursuant to
21 C.F.R. Part 314 (as amended from time to time), and all amendments or
supplements thereto, including all documents, data and other information
concerning the applicable drug which are necessary for FDA approval to market
such drug in the United States, and any equivalent application submitted to any
other health authority.
“NDC” means the unique, three-segment National Drug Code issued by the FDA that
serves as a universal product identifier for pharmaceuticals, or the equivalent
in countries outside of the United States.
“Notice of Sale” means a notice of the sale of the Acquired Assets and the Sale
Hearing.
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or award of a Governmental Entity.
“Ordinary Course Licenses” means licenses to generally available third party
technology or software on standard terms for annual consideration of less than
$250,000.
“Parent Common Stock” means the shares of common stock, $0.0001 par value per
share, of the Parent.
“Parent Confidentiality Agreements” means those agreements by and between the
Parent, on the one hand, and Persons expressing an interest in acquiring an
ownership interest in the Parent or the Business, on the other hand, with
respect to the use and confidentiality of information about the Parent and its
Affiliates and the Business and certain other obligations.
“Parent SEC Documents” means all forms, statements, documents and reports filed
or furnished prior to the date hereof by the Parent with the SEC since January
1, 2015, as amended through the date hereof.
“party” and “parties” have the meaning set forth in the Preamble.
“Patents” means patents and patent applications, and similar or equivalent
rights in inventions, including invention disclosures.
“Permitted Post-Closing Encumbrances” means any Encumbrance that is not
extinguished by the Sale Order under applicable Law, it being understood that
the Sale Order shall extinguish Encumbrances to the maximum extent permissible
under applicable Law.
“Permitted Pre-Closing Encumbrances” means, prior to the Closing Date, (i) liens
for Taxes not yet due and payable or being contested in good faith by
appropriate proceedings, (ii) statutory liens and rights of set-off of carriers,
warehousemen, mechanics, repairmen, workmen, suppliers and materialmen, in each
case, incurred in the ordinary course of business (A) for amounts not yet
overdue, (B) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty (30) days) are being contested
in good faith, or (C) for amounts as to which payment and enforcement is stayed
under the Bankruptcy Code or pursuant to orders of the Bankruptcy Court, (iii)
liens securing rental payments under capitalized


-81-

--------------------------------------------------------------------------------





lease obligations entered into in the ordinary course of business, (iv) rights
of setoff or banker’s liens upon deposits of cash in favor of banks or other
depositary institutions, (v) pledges or deposits under worker’s compensation,
unemployment insurance and social security Laws to the extent required by
applicable Law, (vi) rights of third parties pursuant to ground leases, leases,
subleases, licenses, concessions or similar agreements, that do not individually
or in the aggregate in any material respect interfere with the present use of
the property subject thereto, (vii) easements, covenants, conditions,
restrictions and other similar matters of record or imperfections of title with
respect to real property that do not individually or in the aggregate in any
material respect interfere with the present use of the real property subject
thereto, (viii) local, county, state and federal ordinances, regulations,
building codes or permits, now or hereafter in effect, relating to real
property, that do not individually or in the aggregate in any material respect
interfere with the present use of the real property subject thereto, (ix)
restrictions or requirements set forth in any Permits relating to the Business,
(x) violations, if any, arising out of the adoption, promulgation, repeal,
modification or reinterpretation of any Order or Law which occurs subsequent to
the date hereof and prior to the Closing Date, (xi) Encumbrances arising by
operation of Law under Article 2 of any state’s Uniform Commercial Code (or
successor statute) in favor of a seller of goods or buyer of goods, (xii)
non-exclusive licenses or other non-exclusive grants of rights to use or
obligations with respect to Intellectual Property, in each case entered into in
the ordinary course of business; (xiii) any lien securing Indebtedness
outstanding under the DIP Facility and (xiv) any liens securing Indebtedness
under the Prepetition Credit Agreement.
“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Entity or other entity or organization.
“Personal Data” means any and all information that can reasonably be associated
with an individual natural person, including information that identifies an
individual natural person, including name, physical address, telephone number,
email address, financial account number, passwords or PINs, device identifier or
unique identification number, government-issued identifier (including Social
Security number and driver’s license number), medical, health or insurance
information, gender, date of birth, educational or employment information,
religious or political views or affiliations and marital or other status (to the
extent any of these data elements can reasonably be associated with an
individual natural person). Personal Data also includes any information not
listed above if such information is defined as “personal data,” “personally
identifiable information,” “individually identifiable health information,”
“protected health information” or “personal information” under any applicable
Law and is regulated by such Law.
“Post-Closing Tax Period” means any taxable period or portion thereof beginning
after the Closing Date and, in the case of any Straddle Period, the portion of
such Straddle Period beginning after the Closing Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Closing Date.


-82-

--------------------------------------------------------------------------------





“Prepetition Credit Agreement” means that certain Term Loan Agreement, dated as
of September 1, 2017 (as later modified or amended prior to the Petition Date),
the Sellers, the lenders party thereto, and CRG Servicing LLC as administrative
agent and collateral agent.
“Privacy Statements” means, collectively, all of the Sellers’ publicly posted
privacy policies (including if posted on the Sellers’ products and services) in
effect as of the date hereof regarding the collection, use, disclosure,
transfer, storage, maintenance, retention, deletion, disposal, modification or
processing of Protected Information.
“Product IP” means any Intellectual Property owned by a third party that is
licensed by such third party to a Seller and that is required for a Seller to
make, have made, sell, distribute or license any Product.
“Products” means the medicinal or pharmaceutical products, product candidates or
therapies that are or have been researched, developed, tested (including through
clinical trials), commercialized, manufactured, stored, sold, licensed, or
distributed by or on behalf of any of the Sellers.
“Protected Information” means (a) Personal Data or (b) any information that is
governed or regulated by one or more Information Privacy and Security Laws that
a Seller receives, creates, transmits or maintains in electronic form through
any of Seller’s systems networks or other information technology systems.
“Registered Intellectual Property” means all applications, registrations and
filings for Intellectual Property that have been registered or filed with or by
any state, government or other public or quasi-public legal authority anywhere
in the world, including the United States Patent and Trademark Office or United
States Copyright Office, including issued Patents and Patent applications,
registered Trademarks and Trademark applications, registered Copyrights and
Copyright applications, and Internet Properties registrations and applications.
“Regulatory Authority” means any national or supranational governmental
authority, including the FDA or the EMA, with responsibility for granting any
license, registrations or approvals with respect to the Products.
“Regulatory Authorizations” means any approvals, clearances, authorizations,
registrations, certifications, licenses and permits granted by any Regulatory
Authority, including any INDs, NDAs and MAAs.
“Relocation Employee” means each Offer Employee whose offer of employment from
BH or its Affiliate (a) if such Offer Employee is not a sales employee, requires
a relocation of the employee to a facility or a location that increases the
one-way commute of the employee by more than fifty (50) miles based on the
employee's commute immediately prior to the applicable offer of employment or
(b) if such Offer Employee is a sales employee, requires a relocation of the
employee’s personal residence to a location that is more than fifty (50) miles
from the location of such employee’s personal residence immediately prior to the
applicable offer of employment.


-83-

--------------------------------------------------------------------------------





“Representatives” means, when used with respect to any Person, the directors,
officers, employees, consultants, financial advisors, accountants, legal
counsel, investment bankers and other agents, advisors and representatives of
such Person and its Subsidiaries.
“Retained Books and Records” means the company seal, minute books, stock
certificates, stock or equity record books, income Tax Returns and other books,
records and work papers related to income Taxes paid or payable by the Sellers
or their Affiliates, work papers and such other books and records as pertain to
the organization, qualification to do business, existence or capitalization of
any Seller or any Affiliate thereof, books and records that the Sellers are
required to retain under applicable Law and books and records that relate
exclusively to an Excluded Asset or Excluded Liability.
“Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated by this Agreement.
“Sale Order” means an Order of the Bankruptcy Court in substantially the form
attached hereto as Exhibit E, that has not been stayed, vacated or stayed
pending appeal, authorizing and approving the sale of the Acquired Assets to the
Purchaser on the terms and conditions set forth herein.
“SEC” means the Securities and Exchange Commission.
“Seller Disclosure Schedule” has the meaning set forth in the introductory
paragraph to Article III.
“Seller Intellectual Property” means all Intellectual Property owned or
purported to be owned by any Seller other than Intellectual Property that is an
Excluded Asset.
“Seller Registered Intellectual Property” means all Registered Intellectual
Property that is registered or recorded in the name of, is or was filed or
recorded in the name of, or that has been assigned to, any Seller.
“Software” means all types of computer software programs including operating
systems, application programs, software tools, firmware and software imbedded in
equipment, including both object code and source code versions thereof, and all
related documentation.
“Straddle Period” means a taxable period that includes but does not end on the
Closing Date.
“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership or other organization, whether incorporated or
unincorporated, of which (a) at least a majority of the outstanding shares of
capital stock of, or other equity interests, having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation, limited liability company,
partnership or other organization is directly or indirectly owned or controlled
by such Person or by any one or more of its Subsidiaries, or by such Person and
one or more of its Subsidiaries, or


-84-

--------------------------------------------------------------------------------





(b) with respect to a partnership, such Person or any other Subsidiary of such
Person is a general partner of such partnership.
“Successful Bidder” has the meaning set forth in the Bidding Procedures.
“Takeover Statutes” means any “business combination,” “control share
acquisition,” “fair price,” “moratorium” or other takeover or anti-takeover
statute or similar Law.
“Tax” or “Taxes” means any and all U.S. federal, state, local and non-U.S.
taxes, assessments, levies, duties, tariffs, imposts and other similar charges
and fees imposed by any Governmental Entity, including income, franchise,
windfall or other profits, gross receipts, property, sales, use, net worth,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, excise, withholding, ad valorem, stamp, transfer,
value-added, occupation, environmental, disability, real property, personal
property, registration, alternative or add-on minimum, or estimated tax,
including any interest, penalty, additions to tax and any additional amounts
imposed with respect thereto.
“Tax Return” means any report, return, certificate, claim for refund, election,
estimated Tax filing or declaration filed or required to be filed with any
Governmental Entity with respect to Taxes, including any schedule or attachment
thereto, and including any amendments thereof.
“Taxing Authority” means any federal, state, local or foreign Governmental
Entity or authority responsible for the imposition, collection or administration
of any Tax.
“Trade Secrets” means trade secret and industrial secret rights, and rights in
know-how and confidential or proprietary information.
“Trademarks” means trademarks, trade names, service marks, trade dress and other
designations of origin.
“Trulance Product” means the Parent’s plecanatide product for the treatment of
chronic idiopathic constipation and irritable bowel syndrome with constipation,
which, as of the date hereof, is branded in the United States as TRULANCE®.


-85-

--------------------------------------------------------------------------------





“WARN Relocation Employee” means any Offer Employee whose offer of employment
from BH or its Affiliate (a) if such Offer Employee is not a sales employee,
requires a relocation of the employee to a facility or location that increases
the one-way commute of the employee by more than twenty-five (25) miles based on
the employee’s commute immediately prior to the applicable offer of employment
or (b) if such Offer Employee is a sales employee, provides for a sales
territory that increases the distance between the employee’s personal residence
and the furthest point in the sales territory from the employee’s personal
residence by more than twenty-five (25) miles compared to the employee’s sales
territory immediately prior to the applicable offer of employment, except for
any such sales employee whose new sales territory has been agreed prior to the
Auction by Sellers and BH to represent a reasonable commuting distance under the
WARN Acts.
Terms Defined Elsewhere. The following terms are defined elsewhere in this
Agreement, as indicated below:
Term
Section
 
 
Acquired Assets
Section 1.1
Acquisition
Recitals
Allocation
Section 1.9
Alternative Transaction
Section 5.10
API
Section 5.23
Assigned Contracts
Section 1.1(c)
Assignment and Assumption Agreement
Section 2.2(a)(iii)
Assumed Liabilities
Section 1.3
Avoidance Actions
Section 1.1(m)
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
BH
Preamble
BH Offer
Section 5.14(b)
Bidding Procedures Motion
Section 5.7
Bill of Sale
Section 2.2(a)(i)
BIS
Section 3.14(e)
Break-Up Fee
Section 7.2(b)
Business
Recitals
Business Employees
Section 5.14(b)
Cash Consideration
Section 1.6(a)(i)
Causes of Action
Section 8.18
Chapter 11 Case
Recitals
Closing
Section 2.1
Closing Date
Section 2.1
COBRA
Section 5.14(d)
Confidential Information
Section 5.15(c)



-86-

--------------------------------------------------------------------------------





Cure Costs
Section 1.5(a)
Deposit Funds
Section 1.6(b)
Designated Parties
Section 1.1(m)
Designation Deadline
Section 1.5(e)
DOJ
Section 5.3(b)
Enforceability Limitations
Section 3.2
Escrow Agent
Section 1.6(b)
Escrow Agreement
Section 1.6(b)
Excluded Assets
Section 1.2
Excluded Liabilities
Section 1.4
Execution Date
Recitals
Financial Statements
Section 3.5(a)
FTC
Section 5.3(b)
Health Care Submissions
Section 3.18(a)
HSR Act
Section 3.3
Intellectual Property Assignment Agreements
Section 2.2(a)(iv)
Inventory
Section 1.1(d)
IP Contracts
Section 3.10(h)
Leases
Section 3.12(b)
Material Contracts
Section 3.13(a)
Material Customer
Section 3.20(a)
Material Supplier
Section 3.20(b)
Minimum API Quantity
Section 5.23
New Plans
Section 5.14(d)
Non-US Asset Allocation
Section 1.9
OFAC
Section 3.14(e)
Offer Employees
Section 5.14(b)
Old Plans
Section 5.14(d)
Original Asset Purchase Agreement
Recitals
Outside Date
Section 7.1(a)
Parent
Preamble
parties
Preamble
party
Preamble
Paying Party
Section 8.1(c)
Periodic Taxes
Section 8.1(b)
Permits
Section 3.14(b)
Petition Date
Recitals
Purchase Price
Section 1.6(a)
Purchaser
Preamble
Purchaser Released Parties
Section 8.18
Purchaser’s Allocation
Section 1.9
Q1 2019 Sales Bonus
Section 5.14(a
Reimbursing Party
Section 8.1(c)



-87-

--------------------------------------------------------------------------------





Restricted Parties
Section 3.14(g)
Sale Motion
Section 5.7
Seller Disclosure Schedule
Article III
Seller Released Parties
Section 8.18
Sellers
Preamble
Sellers’ Allocation Notice
Section 1.9
Severance Consideration
Section 1.6(a)(ii)
Transfer Taxes
Section 8.1(a)
Transferred Employee
Section 5.14(b)
WARN Acts
Section 1.6(a)(ii)

[Signature Page Follows]


-88-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Sellers, BH and the Purchaser have caused this Agreement
to be executed on their behalf by their officers thereunto duly authorized, as
of the date first above written.
SELLERS:
SYNERGY PHARMACEUTICALS INC.
By:
    /s/ Gary G. Gemignani    
Name:    Gary G. Gemignani
Title:    Executive Vice President and

Chief Financial Officer    
SYNERGY ADVANCED PHARMACEUTICALS, INC.
By:
    /s/ Gary G. Gemignani    
Name:    Gary G. Gemignani
Title:    Executive Vice President and

Chief Financial Officer
BAUSCH HEALTH COMPANIES INC.
By:
    /s/ Joseph C. Papa    
Name:    Joseph C. Papa
Title:    Chairman and Chief

Executive Officer
PURCHASER:
BAUSCH HEALTH IRELAND LIMITED
By:
    /s/ Graham Jackson    
Name:    Graham Jackson
Title:    Director



[Signature Page to Amended and Restated Asset Purchase Agreement]

